


 



CREDIT AGREEMENT
by and among
WELLS FARGO CAPITAL FINANCE, LLC,
as Administrative Agent,
WELLS FARGO CAPITAL FINANCE, LLC
as Lead Arranger,
WELLS FARGO CAPITAL FINANCE, LLC
as Sole Book Runner,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
KRONOS WORLDWIDE, INC., KRONOS LOUISIANA, INC., KRONOS (US), INC. and
KRONOS CANADA, INC.
as Borrowers
Dated as of June 18, 2012

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page

 

1.
DEFINITIONS AND CONSTRUCTION.

1.1.
Definitions

1.2.
Accounting Terms

1.3.
Code; PPSA

1.4.
Construction

1.5.
Time References

1.6.
Schedules and Exhibits

1.7.
Exchange Rates; Currency Equivalents; Applicable Currency.

2.
LOANS AND TERMS OF PAYMENT.

2.1.
Revolving Loans.

2.2.
[Intentionally Omitted].

2.3.
Borrowing Procedures and Settlements.

2.4.
Payments; Reductions of Commitments; Prepayments.

2.5.
Promise to Pay

2.6.
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

2.7.
Crediting Payments

2.8.
Designated Account

2.9.
Maintenance of Loan Account; Statements of Obligations

2.10.
Fees.

2.11A. US Letters of Credit
2.11B. Canadian Letters of Credit

2.12.
Non-Base Rate Option.

2.13.
Capital Requirements.

2.14.
Accordion.

2.15.
Currencies

2.16.
Joint and Several Liability of US Borrowers.

2.17.
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.

3.
CONDITIONS; TERM OF AGREEMENT.

3.1.
Conditions Precedent to the Initial Extension of Credit

-i-

--------------------------------------------------------------------------------

3.2.
Conditions Precedent to all Extensions of Credit

3.3.
Maturity

3.4.
Effect of Maturity

3.5.
Early Termination by Borrowers

3.6.
Conditions Subsequent.

4.
REPRESENTATIONS AND WARRANTIES.

4.1.
Due Organization and Qualification; Subsidiaries.

4.2.
Due Authorization; No Conflict.

4.3.
Governmental Consents

4.4.
Binding Obligations; Perfected Liens.

4.5.
Title to Assets; No Encumbrances

4.6.
Litigation.  .

4.7.
Compliance with Laws

4.8.
No Material Adverse Effect

4.9.
Solvency.

4.10.
Employee Benefits

4.11.
Environmental Condition

4.12.
Complete Disclosure

4.13.
Patriot Act

4.14.
Indebtedness

4.15.
Payment of Taxes

4.16.
Margin Stock

4.17.
Governmental Regulation

4.18.
OFAC

4.19.
Employee and Labor Matters

4.20.
[Intentionally Omitted]

4.21.
Leases

4.22.
Eligible Accounts

4.23.
Eligible Inventory

4.24.
Location of Inventory

4.25.
Inventory Records

-ii-

--------------------------------------------------------------------------------

4.26.
Other Documents

4.27.
Canadian Pension Plans

5.
AFFIRMATIVE COVENANTS.

5.1.
Financial Statements, Reports, Certificates

5.2.
Reporting

5.3.
Existence

5.4.
Maintenance of Properties

5.5.
Taxes

5.6.
Insurance

5.7.
Inspection.

5.8.
Compliance with Laws

5.9.
Environmental

5.10.
Disclosure Updates

5.11.
Formation of Subsidiaries

5.12.
Further Assurances

5.13.
Lender Meetings

5.14.
Location of Inventory

5.15.
Compliance with ERISA and the IRC

5.16.
Canadian Benefit Plans

6.
NEGATIVE COVENANTS.

6.1.
Indebtedness

6.2.
Liens

6.3.
Restrictions on Fundamental Changes

6.4.
Disposal of Assets

6.5.
Nature of Business

6.6.
Prepayments and Amendments

6.7.
Restricted Payments

6.8.
Accounting Methods

6.9.
Investments

6.10.
Transactions with Affiliates

6.11.
Use of Proceeds

-iii-

--------------------------------------------------------------------------------

6.12.
Canadian Pension Plans

7.
FINANCIAL COVENANTS.

8.
EVENTS OF DEFAULT.

8.1.
Payments

8.2.
Covenants

8.3.
Judgments

8.4.
Voluntary Bankruptcy, etc

8.5.
Involuntary Bankruptcy, etc

8.6.
Default Under Other Agreements

8.7.
Representations, etc

8.8.
Guaranty

8.9.
Security Documents

8.10.
Loan Documents

8.11.
Change of Control

8.12.
ERISA

9.
RIGHTS AND REMEDIES.

9.1.
Rights and Remedies

9.2.
Remedies Cumulative

10.
WAIVERS; INDEMNIFICATION.

10.1.
Demand; Protest; etc

10.2.
The Lender Group's Liability for Collateral

10.3.
Indemnification

11.
NOTICES.

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.
Assignments and Participations.

13.2.
Successors

14.
AMENDMENTS; WAIVERS.

14.1.
Amendments and Waivers.

-iv-

--------------------------------------------------------------------------------

15.
AGENT; THE LENDER GROUP.

15.1.
Appointment and Authorization of Agent

15.2.
Delegation of Duties

15.3.
Liability of Agent

15.4.
Reliance by Agent

15.5.
Notice of Default or Event of Default

15.6.
Credit Decision

15.7.
Costs and Expenses; Indemnification

15.8.
Agent in Individual Capacity

15.9.
Successor Agent

15.10. Lender in Individual Capacity
15.11. Collateral Matters.
15.12.Restrictions on Actions by Lenders; Sharing of Payments.
15.13. Agency for Perfection
15.14. Payments by Agent to the Lenders
15.15. Concerning the Collateral and Related Loan Documents
15.16.Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
15.17. Several Obligations; No Liability

16.
WITHHOLDING TAXES.

16.1.
Payments

16.2.
Exemptions.

16.3.
Reductions.

16.4.
Refunds

17.
GENERAL PROVISIONS.

17.1.
Effectiveness

17.2.
Section Headings

17.3.
Interpretation

17.4.
Severability of Provisions

17.5.
Bank Product Providers

17.6.
Debtor-Creditor Relationship

-v-

--------------------------------------------------------------------------------

17.7.
Counterparts; Electronic Execution

17.8.
Revival and Reinstatement of Obligations; Certain Waivers

17.9.
Confidentiality.

17.10. Survival
17.11. Patriot Act
17.12. Integration
17.13. Worldwide as Agent for Borrowers
17.14. Judgment Currency
17.15. Anti-Money Laundering Legislation
17.16. Quebec Interpretation
17.17. English Language Only


-vi-

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
Exhibit A-1 Form of Assignment and Acceptance
Exhibit B-1 Form of Borrowing Base Certificate
Exhibit C-1 Form of Compliance Certificate
Exhibit L-1 Form of Non-Base Rate Notice
Exhibit P-1 Form of Perfection Certificate


Schedule A-1 Agent's Account
Schedule A-2 Authorized Persons
Schedule C-1 Commitments
Schedule D-1 Designated Account
Schedule P-1 Permitted Investments
Schedule P-2 Permitted Liens
Schedule 3.1 Conditions Precedent
Schedule 3.6 Conditions Subsequent
Schedule 4.1(b) Capitalization of Borrowers
Schedule 4.1(c) Capitalization of Borrowers' Subsidiaries
Schedule 4.1(d) Subscriptions, Options, Warrants, Calls
Schedule 4.6 Litigation
Schedule 4.10 Employee Benefits
Schedule 4.11 Environmental Matters
Schedule 4.14 Permitted Indebtedness
Schedule 4.24 Location of Inventory
Schedule 5.1 Financial Statements, Reports, Certificates
Schedule 5.2 Collateral Reporting
Schedule 6.5 Nature of Business
Schedule 6.10 Affiliate Transaction














-vii-

--------------------------------------------------------------------------------

CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of June 18, 2012,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, "Agent"), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as lead arranger (in such capacity,
together with its successors and assigns in such capacity, the "Lead Arranger"),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"), KRONOS WORLDWIDE, INC., a
Delaware corporation ("Worldwide" ), KRONOS LOUISIANA, INC., a
Delaware corporation ("Kronos Louisiana" ), KRONOS (US), INC., a
Delaware corporation ("Kronos US"; together with Worldwide and Kronos Louisiana,
are referred to hereinafter each individually as a "US Borrower", and
individually and collectively, jointly and severally, as the "US Borrowers"),
KRONOS CANADA, INC., a Canadian corporation ("Canadian Borrower"; together with
US Borrowers, are referred to hereinafter each individually as a "Borrower", and
individually and collectively as the "Borrowers").
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1. Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2. Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notify
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments (without the
requirement to pay any amendment fee) to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon and agreed
to by the Required Lenders, the provisions in this Agreement shall be calculated
as if no such Accounting Change had occurred.  When used herein, the term
"financial statements" shall include the notes and schedules thereto. 
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159  (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.
-1-

--------------------------------------------------------------------------------

1.3. Code; PPSA.  Any terms used in this Agreement that are defined in (a) the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern and (b) the PPSA shall be construed and defined as set forth
in the PPSA. Notwithstanding the foregoing, and where the context so requires,
(i) any term defined in this Agreement by reference to the "Code", the "UCC" or
the "Uniform Commercial Code" shall also have any extended, alternative or
analogous meaning given to such term in applicable Canadian personal property
security and other laws (including, without limitation, the Personal Property
Security Act of each applicable province of Canada, the Bills of Exchange Act
(Canada) and the Depository Bills and Notes Act (Canada)), in all cases for the
extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to "Article 8" shall be deemed
to refer also to applicable Canadian securities transfer laws (including,
without limitation, the Securities Transfer Act of each applicable province of
Canada) (the "STA"), (iii) all references in this Agreement to a financing
statement, continuation statement, amendment or termination statement shall be
deemed to refer also to the analogous documents used under applicable Canadian
personal property security laws, (iv) all references to the United States of
America, or to any subdivision, department, agency or instrumentality thereof
shall be deemed to refer also to Canada, or to any subdivision, department,
agency or instrumentality thereof, and (v) all references to federal or state
securities law of the United States shall be deemed to refer also to analogous
federal and provincial securities laws in Canada.
1.4. Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and  "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or."  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Unless the context
of this Agreement or any other Loan Document clearly requires otherwise,
references to "law" means all international, foreign, federal, state, provincial
and local statutes, treaties, rules, guidelines, regulations, by-laws,
ordinances, decrees, codes and administrative or judicial or arbitral or
administrative or ministerial or departmental or regulatory precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case, whether or not having the force of
law.  Section, subsection, clause, schedule, and exhibit references herein are
to this Agreement unless otherwise specified.  Any reference in this Agreement
or in any other Loan Document to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  The words "asset"
and "property" shall be
-2-

--------------------------------------------------------------------------------

construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties.  All references to "province" or
like terms shall include "territory" and like terms.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds in the Applicable Currency of (i) the principal amount of, and
interest accrued and unpaid with respect to, all outstanding US Revolving Loans
and Canadian Revolving Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
US Letters of Credit and Canadian Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of obligations with respect to US Bank
Products and Canadian Bank Products (other than Hedge Providers), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in the
Applicable Currency in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including reasonable attorneys' fees and legal expenses), such cash collateral
to be in such amount as Agent reasonably determines is appropriate to secure
such contingent Obligations, (e) the payment or repayment in full in immediately
available funds in the Applicable Currency of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders.  Any reference herein to any Person shall be
construed to include such Person's successors and assigns.  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
1.5. Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each means "to and
including"; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day (except with respect to amounts charged to the Loan Account
and repaid on the same day).
-3-

--------------------------------------------------------------------------------

1.6. Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
1.7. Exchange Rates; Currency Equivalents; Applicable Currency.
(a) For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in a currency other than Dollars shall
be determined in accordance with the terms of this Agreement.  Such Dollar
Equivalent shall become effective as of such Revaluation Date for such Revolving
Loans, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Revolving Loans, Letters of
Credit and other Obligations.  Except as otherwise expressly provided herein,
the applicable amount of any currency for purposes of the Loan Documents
(including for purposes of financial statements and all calculations in
connection with the covenants, including the financial covenants) shall be the
Dollar Equivalent thereof.
(b) Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of a Revolving Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan or Letter of Credit is denominated in Canadian Dollars, such amount shall
be the relevant Canadian Dollar Equivalent of such Dollar amount (rounded to the
nearest Canadian Dollars, with 0.5 of a unit being rounded upward).
2.
LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a US Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars ("US Revolving Loans") to US Borrowers in an amount at any one time
outstanding not to exceed the lesser of:
(i)    such Lender's US Revolver Commitment, or
(ii)   such Lender's Pro Rata Share of an amount equal to the lesser of:
A.    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(x) the US Letter of Credit Usage at such time, plus (y) the principal amount of
US Swing Loans outstanding at such time, and (z) the Dollar Equivalent of the
Canadian Revolver Usage at such time, and
B.    the amount equal to (1) the US Borrowing Base as of such date (based upon
the US Borrowing Base set forth in the most recent Borrowing Base Certificate
delivered by Borrowers to Agent) less the sum of (2) the US Letter of Credit
Usage at such time, plus the principal amount of US Swing Loans outstanding at
such time plus the Dollar Equivalent of the Canadian US Availability Usage.
-4-

--------------------------------------------------------------------------------

(b)   Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a Canadian Revolver Commitment
agrees (severally, not jointly or jointly and severally) to make revolving loans
in Dollars or Canadian Dollars (as selected by Administrative Borrower)
("Canadian Revolving Loans") to Canadian Borrower in an amount at any one time
outstanding not to exceed the Dollar Equivalent of the lesser of:
(iii)    such Lender's Canadian Revolver Commitment, or
(iv)     such Lender's Pro Rata Share of an amount equal to the lesser of:
A.   the amount equal to (1) the Canadian Maximum Revolver Amount less (2) the
sum of (x) the Canadian Letter of Credit Usage at such time plus (y) the
principal amount of Canadian Swing Loans outstanding at such time, and
B.  the amount equal to (1) the Canadian Borrowing Base as of such date (based
upon the Canadian Borrowing Base set forth in the most recent Borrowing Base
Certificate delivered by Borrowers to Agent) less the sum of (2) the Canadian
Letter of Credit Usage at such time, plus the principal amount of the Canadian
Swing Loans outstanding at such time.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the US Borrowing
Base, Canadian Borrowing Base, Canadian Maximum Revolver Amount or the US
Maximum Revolver Amount.  The amount of any Receivable Reserve, Inventory
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.
(d)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
(e)   Anything to the contrary in this Section 2.1 notwithstanding, at no time
shall the sum of the US Revolver Usage and the Dollar Equivalent of the Canadian
Revolver Usage exceed the US Maximum Revolver Amount and at no time shall the
Dollar Equivalent of the Canadian Revolver Usage exceed the Canadian Maximum
Revolver Amount.
2.2. [Intentionally Omitted].
2.3. Borrowing Procedures and Settlements.
-5-

--------------------------------------------------------------------------------

(a)    Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by
a written request by an Authorized Person of Administrative Borrower with
respect to US Revolving Loans or Canadian Borrower with respect to Canadian
Revolving Loans delivered to Agent and received by Agent no later than 10:00
a.m. (i) on the Business Day that is requested Funding Date in the case of a
request for a Swing Loan, (ii) on the Business Day that is the requested Funding
Date in the case of other Revolving Loans that are Base Rate Loans, and
(iii) the Business Day that is 3 Business Days prior to the requested Funding
Date in the case of Non-Base Rate Loans, in each case, specifying (A) the amount
of such Borrowing and whether such Borrowing is for the account of US Borrowers
or Canadian Borrower (and if for Canadian Borrower, whether in Dollars or
Canadian Dollars), and (B) the requested Funding Date (which shall be a Business
Day); provided, that Agent may, in its sole discretion, elect to accept as
timely requests that are received later than 10:00 a.m. on the applicable
Business Day.  At Agent's election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time.  In such circumstances, Borrowers agree that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.  Borrowings for the
account of US Borrowers shall be denominated in Dollars and Borrowings for the
account of Canadian Borrower shall be denominated in Dollars or Canadian Dollars
(as selected by Canadian Borrower).  Requests for Non-Base Rate Loans will also
be subject to Section 2.12.
(b)  Making of Swing Loans.
(i)  In the case of a request for a US Swing Loan and so long as either (i) the
aggregate amount of US Swing Loans made since the last Settlement Date, minus
all payments or other amounts applied to US Swing Loans since the last
Settlement Date, plus the amount of the requested US Swing Loan does not exceed
$20,000,000 or (ii) US Swing Lender, in its sole discretion, agrees to make a US
Swing Loan notwithstanding the foregoing limitation, US Swing Lender shall make
a US Revolving Loan (any such US Revolving Loan made by US Swing Lender pursuant
to this Section 2.3(b) being referred to as a "US Swing Loan" and all such US
Revolving Loans being referred to as "US Swing Loans") available to US Borrowers
on the Funding Date applicable thereto by transferring immediately available
funds in the amount of such requested Borrowing to the US Designated Account. 
Each US Swing Loan shall be deemed to be a US Revolving Loan hereunder and shall
be subject to all the terms and conditions (including Section 3) applicable to
other US Revolving Loans, except that all payments (including interest) on any
US Swing Loan shall be payable to US Swing Lender solely for its own account. 
Subject to the provisions of Section 2.3(d)(ii), US Swing Lender shall not make
and shall not be obligated to make any US Swing Loan if US Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the US
Availability on such Funding Date.  US Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any US Swing Loan.  The US Swing Loans shall be secured by Agent's Liens
(excluding Liens on any assets of any Canadian Loan Party), constitute US
Revolving Loans and US Obligations, and bear interest at the rate applicable
from time to time to US Revolving Loans that are Base Rate Loans.
-6-

--------------------------------------------------------------------------------

(ii) In the case of a request for a Canadian Swing Loan and so long as either
(i) the aggregate amount of Canadian Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Canadian Swing Loans since
the last Settlement Date, plus the amount of the requested Canadian Swing Loan
does not exceed Cdn$10,000,000 or (ii) Canadian Swing Lender, in its sole
discretion, agrees to make a Canadian Swing Loan notwithstanding the foregoing
limitation, Canadian Swing Lender shall make a Canadian Revolving Loan (any such
Canadian Revolving Loan made by Canadian Swing Lender pursuant to this Section
2.3(b) being referred to as a "Canadian Swing Loan" and all such Canadian
Revolving Loans being referred to as "Canadian Swing Loans") available to
Canadian Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Canadian Designated Account.  Each Canadian Swing Loan shall be deemed to be a
Canadian Revolving Loan hereunder and shall be subject to all the terms and
conditions (including Section 3) applicable to other Canadian Revolving Loans,
except that all payments (including interest) on any Canadian Swing Loan shall
be payable to Canadian Swing Lender solely for its own account.  Subject to the
provisions of Section 2.3(d)(ii), Canadian Swing Lender shall not make and shall
not be obligated to make any Canadian Swing Loan if Canadian Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the Canadian
Availability on such Funding Date.  Canadian Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Canadian Swing Loan.  The Canadian Swing Loans shall be secured by
Agent's Liens, constitute Canadian Revolving Loans and Canadian Obligations, and
bear interest at the rate applicable from time to time to Canadian Revolving
Loans that are Base Rate Loans.
(c)   Making of Revolving Loans.
(i)   In the event that the applicable Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify the applicable Lenders by telecopy, telephone, email,
or other electronic form of transmission, of the requested Borrowing and whether
such Borrowing is for the account of US Borrowers or for the account of Canadian
Borrower; such notification to be sent on the Business Day that is the requested
Funding Date in the case of a US Borrowing or a Canadian Borrowing that is a
Base Rate Loan and 2 Business Days prior to the requested Funding Date in the
case of a Non-Base Rate Loan.  If Agent has timely notified the Lenders of a
requested Borrowing as provided above, then each Lender with the applicable
Revolver Commitment shall make the amount of such Lender's Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds in the
Applicable Currency, to Agent's Applicable Account, not later than 10:00 a.m. on
the Business Day that is the requested Funding Date.  After Agent's receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to US Borrowers or Canadian Borrower, as applicable,
on the applicable Funding Date by transferring immediately available funds in
the Applicable Currency equal to such proceeds received by Agent to the US
Designated Account or the Canadian Designated Account, as applicable; provided,
that, subject to the provisions of Section 2.3(d)(ii), no Lender shall have an
obligation to make any Revolving Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the US Availability (in
the case of a US Borrowing) or Canadian Availability (in the case of a Canadian
Borrowing) on such Funding Date.
-7-

--------------------------------------------------------------------------------

(ii)   Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of US Borrowers or Canadian Borrower, as applicable, the amount
of that Lender's Pro Rata Share of the Borrowing, Agent may assume that each
Lender has made or will make such amount available to Agent in immediately
available funds in the Applicable Currency on the Funding Date and Agent may
(but shall not be so required), in reliance upon such assumption, make available
to US Borrowers or Canadian Borrower, as applicable, a corresponding amount. 
If, on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to US Borrowers or Canadian Borrower, as
applicable, such amount on the requested Funding Date, then such Lender shall
make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Applicable
Account, no later than 10:00 a.m. on the Business Day that is the first Business
Day after the requested Funding Date (in which case, the interest accrued on
such Lender's portion of such Borrowing for the Funding Date shall be for
Agent's separate account).  If any Lender shall not remit the full amount that
it is required to make available to Agent in immediately available funds as and
when required hereby and if Agent has made available to US Borrowers or Canadian
Borrower, as applicable, such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the applicable
Defaulting Lender Rate for each day until the date on which such amount is so
remitted.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. 
If the amount that a Lender is required to remit is made available to Agent,
then such payment to Agent shall constitute such Lender's US Revolving Loans (in
the case of Revolving Loans for the account of US Borrowers) or Canadian
Revolving Loans (in the case of Revolving Loans for the account of Canadian
Borrower) for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, US Borrowers (in the case of US Revolving Loans) and Canadian Borrower
(in the case of Canadian Revolving Loans) shall pay such amount to Agent,
together with interest thereon for each day elapsed since the date of such
Borrowing, for Agent's account, at a rate per annum equal to the interest rate
applicable at the time to the applicable Revolving Loans composing such
Borrowing.
(d)  Protective Advances and Optional Overadvances.
(i)   Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of an Event of Default, or (B) that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, Agent hereby is authorized by Borrowers and the Lenders, from time to
time, in Agent's sole discretion, to make US Revolving Loans to, or for the
benefit of, US Borrowers and/or Canadian Revolving Loans to, or for the benefit
of Canadian Borrower, in each case on behalf of the applicable Revolving
Lenders, that Agent, in its Permitted Discretion, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof or (2) to
enhance the likelihood of repayment of the Obligations, other than the Bank
Product Obligations (the US Revolving Loans described in this Section 2.3(d)(i)
shall be referred to as "US Protective Advances" and the Canadian Revolving
Loans described in this Section 2.3(d)(i) shall be referred to as the "Canadian
Protective Advances").  Notwithstanding the foregoing, without the prior written
consent of Required Lenders, the aggregate Dollar Equivalent amount of all
Protective Advances outstanding at any one time shall not exceed $12,500,000.
-8-

--------------------------------------------------------------------------------

(ii)  Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or applicable Swing Lender, as applicable, and either Agent or the
applicable Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make US Revolving Loans to US Borrowers and
Canadian Revolving Loans to Canadian Borrower notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) with respect to
any such US Revolving Loan, (i) after giving effect to such US Revolving Loans,
the outstanding US Revolver Usage does not, unless Required Lenders otherwise
consent, exceed the US Borrowing Base by more than $12,000,000, and (ii) after
giving effect to such US Revolving Loans, the sum of the outstanding US Revolver
Usage (except for and excluding amounts charged to the US Loan Account for
interest, fees, or Lender Group Expenses) and the Dollar Equivalent of the
Canadian Revolver Usage (except for and excluding amounts charged to the
Canadian Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the US Maximum Revolver Amount, and (B) with respect to any such Canadian
Revolving Loans, (i) after giving effect to such Canadian Revolving Loans, the
Dollar Equivalent of the outstanding Canadian Revolver Usage (except for and
excluding amounts charged to the Canadian Loan Account for interest, fees, or
Lender Group Expenses) does not, unless Required Lenders otherwise consent,
exceed the Canadian Borrowing Base by more than $2,500,000, and (ii) after
giving effect to such Canadian Revolving Loans, the sum of the Dollar Equivalent
of the outstanding Canadian Revolver Usage (except for and excluding amounts
charged to the Canadian Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Canadian Maximum Revolver Amount.  In the event
Agent obtains actual knowledge that the US Revolver Usage or Canadian Revolver
Usage exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the
applicable Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with the
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with the applicable Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the applicable Revolving Loans to such Borrowers to an amount permitted by
the preceding sentence.  In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.  The foregoing
provisions are meant for the benefit of the Lenders and Agent and are not meant
for the benefit of Borrowers, which shall continue to be bound by the provisions
of Section 2.4(e).  Each Lender with a Revolver Commitment shall be obligated to
make Revolving Loans in accordance with Section 2.3(c), or settle Overadvances
made by Agent with Agent as provided in Section 2.3(e) (or Section 2.3(g), as
applicable) for, the amount of such Lender's Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(d)(ii), and any Overadvances resulting from
the charging to the applicable Loan Account of interest, fees, or Lender Group
Expenses.
-9-

--------------------------------------------------------------------------------

(iii)  Each US Protective Advance and each US Overadvance (each, a "US
Extraordinary Advance") shall be deemed to be a US Revolving Loan hereunder and
each Canadian Protective Advance and each Canadian Overadvance (each, a
"Canadian Extraordinary Advance") shall be deemed to be a Canadian Revolving
Loan hereunder.  No Extraordinary Advance shall be eligible to be a Non-Base
Rate Loan.  Prior to Settlement with respect to any Extraordinary Advances, all
payments on the Extraordinary Advances, including interest thereon, shall be
payable to Agent solely for its own account.  The US Extraordinary Advances
shall be repayable on demand, constitute US Obligations hereunder, and bear
interest at the rate applicable from time to time to US Revolving Loans bearing
that are Base Rate Loans and the Canadian Extraordinary Advances shall be
repayable on demand, constitute Canadian Obligations hereunder, and bear
interest at the rate applicable from time to time to Canadian Revolving Loans
bearing that are Base Rate Loans.  The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent, the Swing Lenders, and the Lenders and are not
intended to benefit Borrowers (or any other Loan Party) in any way.
(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, unless Required Lenders otherwise consent:  (A) no
Extraordinary Advance may be made by Agent if such Extraordinary Advance would
cause the aggregate Dollar Equivalent principal amount of Extraordinary Advances
outstanding to exceed an amount equal to 10% of the US Maximum Revolver Amount;
and (B) to the extent that the making of any Protective Advance causes the
aggregate Dollar Equivalent Revolver Usage to exceed the US Maximum Revolver
Amount, such portion of such Protective Advance shall be for Agent's sole and
separate account and not for the account of any Lender and shall be entitled to
priority in repayment in accordance with Section 2.4(b).
(e) Settlement.  It is agreed that each Lender's funded portion of the (i) US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding US Revolving Loans and (ii) Canadian Revolving
Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata
Share of the outstanding Canadian Revolving Loans.  Such agreement
notwithstanding, Agent, Swing Lenders, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including the Swing Loans, and the
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:
(i) Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of US Swing Lender, with respect to the outstanding US
Swing Loans, (2) on behalf of Canadian Swing Lender, with respect to the
outstanding Canadian Swing Loans, (3) for itself, with respect to the
outstanding Extraordinary Advances, and (4) with respect to Loan Parties'
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the "Settlement Date").  Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding US Swing Loans, US Extraordinary
Advances and other US Revolving Loans, and Canadian Swing Loans, Canadian
Extraordinary Advances and other Canadian
-10-

--------------------------------------------------------------------------------

Revolving Loans for the period since the prior Settlement Date.  Subject to the
terms and conditions contained herein (including Section 2.3(g)):  (y) if the
amount of the applicable Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender's Pro Rata Share of the applicable Revolving Loans (including Swing
Loans and Extraordinary Advances) as of a Settlement Date, then Agent shall, by
no later than 12:00 p.m. on the Settlement Date, transfer in immediately
available funds in the Applicable Currency to a Deposit Account of such Lender
(as such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the US Revolving Loans (including US Swing Loans and US Extraordinary Advances)
and Canadian Revolving Loans (including Canadian Swing Loans and Canadian
Extraordinary Advances), and (z) if the amount of the applicable Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender's Pro Rata Share of the applicable Revolving Loans (including Swing
Loans and Extraordinary Advances) as of a Settlement Date, such Lender shall no
later than 12:00 p.m. on the Settlement Date transfer in immediately available
funds in the Applicable Currency to Agent's Applicable Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the US Revolving Loans (including US
Swing Loans and US Extraordinary Advances) and Canadian Revolving Loans
(including Canadian Swing Loans and Canadian Extraordinary Advances).  Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Extraordinary Advances, as applicable, and shall constitute Revolving Loans of
such Lenders.  If any such amount is not made available to Agent by any Lender
on the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
(ii)   In determining whether a Lender's balance of the applicable Revolving
Loans (including Swing Loans and Extraordinary Advances) is less than, equal to,
or greater than such Lender's Pro Rata Share of the applicable Revolving Loans
as of a Settlement Date, Agent shall, as part of the relevant Settlement, apply
to such balance the portion of payments applicable to such Obligations actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.
(iii)   Between Settlement Dates, Agent, to the extent Extraordinary Advances
for the account of Agent or Swing Loans for the account of a Swing Lender are
outstanding, may pay over to Agent or such Swing Lender, as applicable, any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the applicable Revolving
Loans, for application to the Extraordinary Advances or Swing Loans.  Between
Settlement Dates, Agent, to the extent no Extraordinary Advances or Swing Loans
are outstanding, may pay over to the applicable Swing Lender any payments or
other amounts received by Agent, that in
-11-

--------------------------------------------------------------------------------

accordance with the terms of this Agreement would be applied to the reduction of
the applicable Revolving Loans, for application to the applicable Swing Lender's
Pro Rata Share of the applicable Revolving Loans.  If, as of any Settlement
Date, payments or other amounts of Loan Parties received since the then
immediately preceding Settlement Date have been applied to a Swing Lender's Pro
Rata Share of the applicable Revolving Loans other than to its Swing Loans, as
provided for in the previous sentence, such Swing Lender shall pay to Agent for
the accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding applicable Revolving Loans of such Lenders, an
amount such that each such Lender shall, upon receipt of such amount, have, as
of such Settlement Date, its Pro Rata Share of the applicable Revolving Loans. 
During the period between Settlement Dates, a Swing Lender with respect to its
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by such Swing Lender,
Agent, or the Lenders, as applicable.
(iv)  Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)   Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing, in the Applicable Currency, the principal amount and stated
interest of the Revolving Loans, owing to each Lender, including Swing Loans
owing to the applicable Swing Lender, and Extraordinary Advances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.
(g)  Defaulting Lenders.
(i)  Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by any Borrower
to Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
proceeds of Collateral or payments (A) pertaining to or securing US Obligations,
(i) first, to Agent to the extent of any US Extraordinary Advances that were
made by Agent and that were required to be, but were not, paid by Defaulting
Lender, (ii) second, to US Swing Lender to the extent of any US Swing Loans that
were made by US Swing Lender and that were required to be, but were not, paid by
the Defaulting Lender, (iii) third, to US Issuing Lender, to the extent of the
portion of a US Letter of Credit Disbursement that was required to be, but was
not, paid by the Defaulting Lender, (iv) fourth, to each Non-Defaulting Lender
ratably in accordance with their US Revolver Commitments (but, in each case,
only to the extent that such Defaulting Lender's portion of a US Revolving Loan
(or other funding obligation) was funded by such other Non-Defaulting Lender),
(v) fifth, in Agent's sole discretion, to a suspense account maintained by
Agent, the proceeds of which may be retained by Agent and may be made available
to be re-
-12-

--------------------------------------------------------------------------------

advanced to or for the benefit of US Borrowers (upon the request of Borrowers
and subject to the conditions set forth in Section 3.2) as if such Defaulting
Lender had made its portion of US Revolving Loans (or other funding obligations)
hereunder, and (vi) sixth, from and after the date on which all other US
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (A)(13) of Section 2.4(b)(ii), and (B) pertaining to or securing Canadian
Obligations, (i) first, to Agent to the extent of any Canadian Extraordinary
Advances that were made by Agent and that were required to be, but were not,
paid by Defaulting Lender, (ii) second, to Canadian Swing Lender to the extent
of any Canadian Swing Loans that were made by Canadian Swing Lender and that
were required to be, but were not, paid by the Defaulting Lender, (iii) third,
to Canadian Issuing Lender, to the extent of the portion of a Canadian Letter of
Credit Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (iv) fourth, to each Non-Defaulting Lender ratably in accordance with
their Canadian Revolver Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Canadian Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (v) fifth, in
Agent's sole discretion, to a suspense account maintained by Agent, the proceeds
of which may be retained by Agent and may be made available to be re-advanced to
or for the benefit of Canadian Borrower (upon the request of Borrowers and
subject to the conditions set forth in Section 3.2) as if such Defaulting Lender
had made its portion of Canadian Revolving Loans (or other funding obligations)
hereunder, and (vi) sixth, from and after the date on which all other Canadian
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (B)(12) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold
and, in its discretion, re-lend to the applicable Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fees payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii).  The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Lenders, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to the applicable
Borrowers).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent, Issuing Lenders, or to the
Lenders other than such Defaulting Lender.  Any failure by a Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitments of such Defaulting Lender and the
commitments of any Affiliate of such Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lenders shall have no right to refuse to be
replaced hereunder, and agree to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agree that they
shall be deemed to have executed and delivered such document if they fail to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in
-13-

--------------------------------------------------------------------------------

respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
the Commitments of such Defaulting Lenders shall not be deemed to constitute a
waiver of any of the Lender Groups' or Borrowers' rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. 
In the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Section 2.3(g)
shall control and govern.
(ii)   If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
A.   such Defaulting Lender's Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' US Revolving Loan Exposures plus such Defaulting
Lender's US Swing Loan Exposure and US Letter of Credit Exposure does not exceed
the total of all Non-Defaulting Lenders' US Revolver Commitments, (y) the sum of
all Non-Defaulting Lenders' Canadian Revolving Loan Exposures plus such
Defaulting Lender's Canadian Swing Loan Exposure and Canadian Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders' Canadian
Revolver Commitments, and (z) the conditions set forth in Section 3.2 are
satisfied at such time;
B.  if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender's
applicable Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) and (y) second, cash collateralize such Defaulting
Lender's applicable Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also an Issuing Lender;
C.  if the applicable Borrowers cash collateralize any portion of such
Defaulting Lender's Letter of Credit Exposure pursuant to this Section
2.3(g)(ii), such Borrowers shall not be required to pay any Letter of Credit
Fees to Agent for the account of such Defaulting Lender pursuant to Section
2.6(b) with respect to such cash collateralized portion of such Defaulting
Lender's Letter of Credit Exposure during the period such Letter of Credit
Exposure is cash collateralized;
-14-

--------------------------------------------------------------------------------

D.  to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
E.  to the extent any Defaulting Lender's Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the applicable Issuing
Lender until such portion of such Defaulting Lender's Letter of Credit Exposure
is cash collateralized or reallocated;
F.  so long as any Lender is a Defaulting Lender, no Swing Lender shall be
required to make any Swing Loan and no Issuing Lender shall be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
applicable Swing Lender or Issuing Lender, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the applicable Swing Lender
or Issuing Lender, as applicable, and Borrowers to eliminate such Swing Lender's
or Issuing Lender's risk with respect to the Defaulting Lender's participation
in such Swing Loans or Letters of Credit; and
G.  Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the applicable Issuing Lender and such Issuing Lender may
apply any such cash collateral to the payment of such Defaulting Lender's Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by the
applicable Borrowers in respect of its Letter of Credit Obligations.
(iii)  If any Lender with a US Revolver Commitment is a Defaulting Lender, then
any Affiliate of such Lender with a Canadian Revolver Commitment shall be deemed
to be a Defaulting Lender and if any Lender with a Canadian Revolver Commitment
is a Defaulting Lender, then any Affiliate of such Lender with a US Revolver
Commitment shall be deemed to be a Defaulting Lender.
(h)   Independent Obligations.  All Revolving Loans (other than Swing Loans,
Protective Advances and, at Agent's election, Overadvances) shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
-15-

--------------------------------------------------------------------------------

2.4.   Payments; Reductions of Commitments; Prepayments.
(a)   Payments by Borrowers.
(i)   Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Applicable Account for the account of the Lender Group
and shall be made in immediately available funds in the Applicable Currency, no
later than 1:30 p.m. on the date specified herein.  Any payment received by
Agent later than 1:30 p.m. shall be deemed to have been received (unless Agent,
in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
(ii)  Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrowers do not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b)   Apportionment and Application.
(i)   So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of an Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to Section
2.4(b)(iv) and Section 2.4(e), all payments in respect of US Obligations to be
made hereunder by US Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral securing US Obligations received by Agent, shall
be applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the US Revolving Loans outstanding and, thereafter, to US
Borrowers (to be wired to the US Designated Account) or such other Person
entitled thereto under applicable law.  Subject to Section 2.4(b)(iv) and
Section 2.4(e), all payments in respect of Canadian Obligations to be made
hereunder by Canadian Borrower shall be remitted to Agent and all such payments,
and all proceeds of Collateral securing Canadian Obligations received by Agent,
shall be applied, so long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Canadian Revolving Loans outstanding and, thereafter,
to Canadian Borrower (to be wired to the Canadian Designated Account) or such
other Person entitled thereto under applicable law.
-16-

--------------------------------------------------------------------------------

(ii)   At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)   All payments in respect of US Obligations and all proceeds of Collateral
securing the US Obligations received by Agent shall be applied as follows:
(1)
first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of the US Obligations, until paid in full,

(2)
second, to pay any fees or premiums then due to Agent under the Loan Documents
in respect of the US Obligations until paid in full,

(3)
third, to pay interest due in respect of all US Protective Advances until paid
in full,

(4)
fourth, to pay the principal of all US Protective Advances until paid in full,

(5)
fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents in respect of the US Obligations, until paid in full,

(6)
sixth, ratably, to pay any fees or premiums then due to any of the Lenders under
the Loan Documents in respect of the US Obligations until paid in full,

(7)
seventh, to pay interest accrued in respect of the US Swing Loans until paid in
full,

(8)
eighth, to pay the principal of all US Swing Loans until paid in full,

(9)
ninth, ratably, to pay interest accrued in respect of the US Revolving Loans
until paid in full,

(10)
tenth, ratably

i.
to pay the principal of all US Revolving Loans until paid in full,

ii.
to Agent, to be held by Agent, for the benefit of US Issuing Lender (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of US Issuing Lender, a share of each US Letter of Credit
Disbursement), as cash collateral in an amount up to 103.5% of the US Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any US Letter of Credit Disbursement as
and when such disbursement occurs and, if a US Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A)(1) hereof),

-17-

--------------------------------------------------------------------------------

iii.
ratably, up to the amount (after taking into account any amounts previously paid
pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established US Bank Product Reserve to
(y) the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of US
Bank Product Obligations, and (z) with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to US Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such US
Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such US Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)(1)
hereof,

(11)
eleventh, to pay any US Obligations arising as a result of any guaranty by a US
Loan Party of the Canadian Obligations (and if no amounts are due under any such
guaranty, to cash collateralize the obligations under such guaranty unless the
Canadian Revolver Commitments of Lenders to make Canadian Revolving Loans have
terminated and the Canadian Obligations have been paid in full),

(12)
twelfth, ratably to pay any other US Obligations other than US Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of US Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers (other than Hedge
Obligations), as Bank Product Collateralization (which Bank Product
Collateralization may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to US Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such US
Bank Product Obligations are paid or otherwise satisfied in full, the Bank
Product Collateralization held by Agent in respect of such US Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(ii), beginning
with tier (A)(1) hereof),

(13)
thirteenth, ratably to pay any US Obligations owed to Defaulting Lenders; and

-18-

--------------------------------------------------------------------------------

(14)
fourteenth, to US Borrowers (to be wired to the US Designated Account) or such
other Person entitled thereto under applicable law.

B. All payments in respect of Canadian Obligations and all proceeds of
Collateral securing the Canadian Obligations received by Agent shall be applied
as follows:
(1)
first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of the Canadian Obligations, until paid in full,

(2)
second, to pay any fees or premiums then due to Agent under the Loan Documents
in respect of the Canadian Obligations until paid in full,

(3)
third, to pay interest due in respect of all Canadian Protective Advances until
paid in full,

(4)
fourth, to pay the principal of all Canadian Protective Advances until paid in
full,

(5)
fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents in respect of the Canadian Obligations, until paid in full,

(6)
sixth, ratably, to pay any fees or premiums then due to any of the Lenders under
the Loan Documents in respect of the Canadian Obligations until paid in full,

(7)
seventh, to pay interest accrued in respect of the Canadian Swing Loans until
paid in full,

(8)
eighth, to pay principal of all Canadian Swing Loans until paid in full,

(9)
ninth, ratably, to pay interest accrued in respect of the Canadian Revolving
Loans until paid in full,

(10)
tenth, ratably

i.
to pay the principal of all Canadian Revolving Loans until paid in full,

ii.
to Agent, to be held by Agent, for the benefit of Canadian Issuing Lender (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Canadian Issuing Lender, a share of each Canadian
Letter of Credit Disbursement), as cash collateral in an amount up to 103.5% of
the Canadian Letter of Credit Usage (to the extent permitted by applicable law,
such cash collateral shall be applied to the reimbursement of any Canadian
Letter of Credit Disbursement as and when such disbursement occurs and, if a
Canadian Letter of Credit expires undrawn, the cash collateral held by Agent in
respect of such Letter of Credit shall, to the extent permitted by applicable
law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier
(B)(1) hereof),

-19-

--------------------------------------------------------------------------------

iii.
ratably, up to the amount (after taking into account any amounts previously paid
pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Canadian Bank Product
Reserve to (y) the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Canadian Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Canadian Bank Product Obligations owed to the applicable Bank Product Provider
as and when such amounts first become due and payable and, if and at such time
as all such Canadian Bank Product Obligations are paid or otherwise satisfied in
full, the cash collateral held by Agent in respect of such Canadian Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(ii), beginning
with tier (B)(1) hereof

(11)
eleventh, ratably to pay any other Canadian Obligations other than Canadian
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Canadian Bank Product Obligations, with any balance to be paid to Agent, to
be held by Agent, for the ratable benefit of the Bank Product Providers (other
than Hedge Providers), as Bank Product Collateralization (which Bank Product
Collateralization may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Canadian Bank
Product Obligations owed to the applicable Bank Product Provider as and when
such amounts first become due and payable and, if and at such time as all such
Canadian Bank Product Obligations are paid or otherwise satisfied in full, the
Bank Product Collateralization held by Agent in respect of such Canadian Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (B)(1) hereof),

(12)
twelfth, ratably to pay any Canadian Obligations owed to Defaulting Lenders; and

(13)
thirteenth, to Canadian Borrower (to be wired to the Canadian Designated
Account) or such other Person entitled thereto under applicable law.

-20-

--------------------------------------------------------------------------------

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
(v) For purposes of Section 2.4(b)(ii), "paid in full" of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
(vii) Payments from US Loan Parties shall be deemed to be in respect of US
Obligations and payments from Canadian Loan Parties shall be deemed to be in
respect of Canadian Obligations unless, so long as no Application Event has
occurred and is continuing, the Borrower making the payment specifies otherwise
in writing .  If payment is from proceeds of Collateral that secures both US
Obligations and Canadian Obligations, such payment shall be, so long as no
Application Event has occurred and is continuing, as specified by the Borrowers
or, if not so specified or if an Application Event has occurred and is
continuing, as determined by Agent (and in the absence of such determination,
shall be assumed to be a payment in respect of US Obligations until the US
Obligations are paid in full); provided, notwithstanding any of the foregoing to
the contrary, proceeds from Collateral that constitute assets of any Canadian
Loan Party shall be applied solely to the Canadian Obligations and not the US
Obligations.
(c) Reduction of Revolver Commitments.  The Revolver Commitments shall terminate
on the Maturity Date.  US Borrowers may reduce the US Revolver Commitments to an
amount (which may be zero) not less than the sum of (A) the US Revolver Usage as
of such date, plus (B) the principal amount of all US Revolving Loans not yet
made as to which a request has been given by US Borrowers under Section 2.3(a),
plus (C) the amount of all US Letters of Credit not yet issued as to which a
request has been given by US Borrowers.  Each such reduction shall be in an
amount which is not less than $5,000,000 (unless the US Revolver Commitments are
being reduced to zero and the amount of the US Revolver Commitments in effect
immediately prior to such reduction are less than $30,000,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent, and
shall be irrevocable.  Canadian Borrower may reduce the
-21-

--------------------------------------------------------------------------------

Canadian Revolver Commitments to an amount (which may be zero) not less than the
sum of (A) the Canadian Revolver Usage as of such date, plus (B) the principal
amount of all Canadian Revolving Loans not yet made as to which a request has
been given by Canadian Borrower under Section 2.3(a), plus (C) the amount of all
Canadian Letters of Credit not yet issued as to which a request has been given
by Canadian Borrower.  Each such reduction shall be in an amount which is not
less than $2,000,000 (unless the Canadian Revolver Commitments are being reduced
to zero), shall be made by providing not less than 10 Business Days prior
written notice to Agent, and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce (x) the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof and (y) the US
Maximum Revolver Amount, in the case of US Revolver Commitment reductions, and
the Canadian Maximum Revolver Amount in the case of Canadian Revolver Commitment
reductions.
(d) Optional Prepayments.  Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty and Agent shall
apply such prepayments to the US Revolving Loans or the Canadian Revolving
Loans, or both, as directed by the applicable Borrower in writing.
(e) Mandatory Prepayments; Borrowing Base.  If, at any time, (A) the US Revolver
Usage on such date exceeds (B) the US Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, then US
Borrowers shall within one (1) Business Day prepay the US Obligations in
accordance with Section 2.4(f) in an aggregate amount equal to the amount of
such excess.  If, at any time, (A) the Dollar Equivalent of the Canadian
Revolver Usage on such date exceeds (B) the Canadian Borrowing Base reflected in
the Borrowing Base Certificate most recently delivered by Borrowers to Agent,
then Canadian Borrower shall within one (1) Business Day prepay the Canadian
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
the amount of such excess.
(f) Application of Payments.  Each prepayment required under the first sentence
of Section 2.4(e) shall, so long as no Application Event shall have occurred and
be continuing, be applied, first, to the outstanding principal amount of the US
Revolving Loans until paid in full, second, to cash collateralize the US Letters
of Credit in an amount equal to 103.5% of the then outstanding US Letter of
Credit Usage and (ii) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii)(A).  Each
prepayment required under the second sentence of Section 2.4(e) shall, (i) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Canadian Revolving Loans until
paid in full, second, to cash collateralize the Canadian Letters of Credit in an
amount equal to 103.5% of the then outstanding Canadian Letter of Credit Usage
and (ii) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii)(B).  No prepayment under
this Section 2.4(f) shall result in a permanent reduction of the US Maximum
Revolver Amount, the Canadian Maximum Revolver Amount or the Revolver
Commitments.
2.5. Promise to Pay.  Borrowers agree to pay the Lender Group Expenses owing by
such Borrowers on the earlier of (a) the first day of the month following the
date on which the applicable Lender Group Expenses were first incurred and
Borrowers received written notice of such amounts or (b) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the applicable Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the
-22-

--------------------------------------------------------------------------------

purposes of this subclause (b), but a demand shall not be deemed to be made for
purposes of Section 8.1 until Borrowers have been notified of such demand or
charge).  Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) owing by such Borrowers in full on the Maturity Date or, if earlier,
on the date on which such Obligations (other than the Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement.  Borrowers agree
that their obligations contained in the first sentence of this Section 2.5 shall
survive payment or satisfaction in full of all other Obligations.
2.6. Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
(a) Interest Rates.  Except as provided in Section 2.6(c),
(i) all US Revolving Loans and all US Obligations (except for undrawn US Letters
of Credit and all US Bank Product Obligations) that have been charged to the US
Loan Account pursuant to the terms hereof shall bear interest as follows:
(1)
if the relevant US Obligation is a Non-Base Rate Loan, at a per annum rate equal
to the US LIBOR Rate plus the Non-Base Rate Margin, and

(2)
otherwise, at a per annum rate equal to the US Base Rate plus the Base Rate
Margin; and

(ii) all Canadian Revolving Loans and all Canadian Obligations (except for
undrawn Canadian Letters of Credit and all Canadian Bank Product Obligations)
that have been charged to the Canadian Loan Account pursuant to the terms hereof
shall bear interest as follows:
(1)
if the relevant Canadian Obligation is a Non-Base Rate Loan denominated in
Dollars, at a per annum rate equal to the US LIBOR Rate plus the Non-Base Rate
Margin,

(2)
if the relevant Canadian Obligation is a Non-Base Rate Loan denominated in
Canadian Dollars, at a per annum rate equal to the Canadian CDOR Rate plus the
Non-Base Rate Margin, and

(3)
otherwise if the relevant Canadian Obligation is denominated in Canadian
Dollars, at a per annum rate equal to the Canadian Base Rate plus the Base Rate
Margin and, if the relevant Canadian Obligation is denominated in Dollars, at a
per annum rate equal to the US Base Rate plus the Base Rate Margin.

(b) Letter of Credit Fee.  US Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders with a US Revolver Commitment), a Letter of Credit fee
(the "US Letter of Credit Fee") (which fee shall be in addition to the fees,
charges, commissions, and costs set forth in Section 2.11A(j)) that shall accrue
at a per annum rate equal to the Non-Base Rate Margin times the undrawn amount
of all outstanding US Letters of Credit.  Canadian Borrower shall pay Agent (for
the ratable benefit of the Revolving Lenders with a Canadian Revolver
Commitment), a Letter of Credit fee (the "Canadian Letter of Credit Fee") (which
fee shall be in addition to the fees, charges, commissions, and costs set forth
in Section 2.11B(j)) that shall accrue at a per annum rate equal to the Non-Base
Rate Margin times the undrawn amount of all outstanding Canadian Letters of
Credit.
-23-

--------------------------------------------------------------------------------

(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i) all Revolving Loans and all Obligations (except for undrawn Letters of
Credit and Bank Product Obligations) that have been charged to the applicable
Loan Account pursuant to the terms hereof shall bear interest at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
thereunder, and
(ii) the applicable Letter of Credit Fee shall be increased to 2 percentage
points above the per annum rate otherwise applicable hereunder.
(d) Payment.  Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest, all Letter of Credit Fees, and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred and Borrowers have received written
notice thereof or (y) the date on which demand therefor is made by Agent (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the applicable Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y), but a demand shall not be deemed
to be made for purposes of Section 8.1 until Borrowers have been notified of
such demand or charge).  US Borrowers hereby authorize Agent, from time to time
without prior notice to Borrowers, to charge to the US Loan Account (A) on the
first day of each month, all interest accrued during the prior month on the US
Revolving Loans hereunder, (B) on the first day of each month, all US Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (C) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (D) as and when incurred or accrued all fees and
costs payable by US Borrowers as provided in Sections 2.10(a) or (c), including
all audit, appraisal, valuation, or other charges or fees payable by US
Borrowers thereunder (subject to the limitations in this Agreement), (E) as and
when due and payable, all other fees payable by US Borrowers hereunder or under
any of the other Loan Documents, (F) as and when incurred or accrued, all fees,
charges, commissions, and costs payable by US Borrowers and provided for in
Section 2.11A(j), (G) as and when incurred or accrued, all other Lender Group
Expenses payable by US Borrowers, and (H) as and when due and payable by US
Borrowers all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of US Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
by US Borrowers hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the US Loan Account shall thereupon constitute US
Revolving Loans hereunder, shall constitute US Obligations hereunder, and shall
initially accrue interest at the rate then applicable to US Revolving Loans that
are Base Rate Loans (unless and until converted into Non-Base Rate Loans in
accordance with the terms of this Agreement).  Canadian Borrower hereby
authorizes Agent, from time to time without prior notice to Borrowers, to charge
to the Canadian Loan Account (A) on the first day of each month, all interest
accrued during the prior month on the Canadian Revolving Loans hereunder, (B) on
the first day of each month, all Canadian Letter of Credit Fees accrued or
chargeable hereunder during the prior month, (C) as and when incurred or accrued
all fees and costs payable by Canadian Borrower as provided in Sections 2.10(a)
and (c), including all audit, appraisal, valuation, or other charges or fees
payable by Canadian Borrower thereunder (subject to the limitations in this
Agreement), (D) as and when due and payable, all other fees payable by Canadian
Borrower hereunder or under any of the other Loan Documents, (E) as and when
incurred or accrued, all
-24-

--------------------------------------------------------------------------------

fees, charges, commissions, and costs payable by Canadian Borrower and provided
for in Section 2.11B(j), (F) as and when incurred or accrued, all other Lender
Group Expenses payable by Canadian Borrower, and (G) as and when due and payable
by Canadian Borrower all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Canadian Bank Products).  All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable by Canadian Borrower hereunder or under any other Loan Document
or under any Bank Product Agreement) charged to the Canadian Loan Account in
Dollars or Canadian Dollars, as applicable, shall thereupon constitute Canadian
Revolving Loans hereunder, shall constitute Canadian Obligations hereunder in
Dollars or Canadian Dollars, as applicable, and shall initially accrue interest
at the Base Rate then applicable to such Canadian Revolving Loans (unless and
until converted into Non-Base Rate Loans in accordance with the terms of this
Agreement).
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue;
provided that Base Rate Loans, shall, in each case, be calculated on the basis
of a 365 day year (or a 366 day year, in the case of a leap year).  In the event
the Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the applicable Obligations to the extent of such
excess.
-25-

--------------------------------------------------------------------------------

2.7. Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds in the Applicable Currency
made to Agent's Applicable Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Applicable Account on a Business Day
on or before 1:30 p.m..  If any payment item is received into Agent's Applicable
Account on a non-Business Day or after 1:30 p.m. on a Business Day (unless
Agent, in its sole discretion, elects to credit it on the date received), it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
2.8. Designated Account.  Agent is authorized to make the Revolving Loans and
each Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  US Borrowers agree to establish and maintain the US Designated
Account with the US Designated Account Bank for the purpose of receiving the
proceeds of the US Revolving Loans requested by US Borrowers and made by Agent
or the Lenders hereunder.  Unless otherwise agreed by Agent and US Borrowers,
any US Revolving Loan requested by US Borrowers and made by Agent or the Lenders
hereunder shall be made to the US Designated Account.  Canadian Borrower agrees
to establish and maintain the Canadian Designated Account with the Canadian
Designated Account Bank for the purpose of receiving the proceeds of the
Canadian Revolving Loans requested by Canadian Borrower and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Canadian Borrower, any
Canadian Revolving Loan requested by Canadian Borrower and made by Agent or the
Lenders hereunder shall be made to the Canadian Designated Account.
2.9. Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of US Borrowers (the "US Loan
Account") on which US Borrowers will be charged, all US Revolving Loans
(including US Extraordinary Advances and US Swing Loans) made by Agent, US Swing
Lender, or the Lenders to US Borrowers or for US Borrowers' account, the US
Letters of Credit issued or arranged by US Issuing Lender for US Borrowers'
account that are payment (and not contingent) Obligations, and with all other
payment US Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses with respect
thereto.  In accordance with Section 2.7, the US Loan Account will be credited
with all payments received by Agent from US Borrowers or for US Borrowers'
account.  Agent shall maintain an account on its books in the name of Canadian
Borrower (the "Canadian Loan Account") on which Canadian Borrower will be
charged, all Canadian Revolving Loans (including Canadian Extraordinary Advances
and Canadian Swing Loans) made by Agent, Canadian Swing Lender or the Lenders to
Canadian Borrower or for Canadian Borrower's account, the Canadian Letters of
Credit issued or arranged by Canadian Issuing Lender for Canadian Borrower's
account that are payment (and not contingent) Obligations, and with all other
Canadian Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses with respect
thereto.  In accordance with Section 2.7, the Canadian Loan Account will be
credited with all payments received by Agent from Canadian Borrower or for
Canadian Borrower's account.  Agent shall make available to Borrowers monthly
statements regarding the Loan Accounts, including the principal amount of the
Revolving
-26-

--------------------------------------------------------------------------------

Loans, interest accrued hereunder, fees accrued or charged hereunder or under
the other Loan Documents, and a detailed itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 60 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.  Agent shall also make available to Borrowers daily on-line access to
the Loan Accounts and shall update the Loan Accounts on a daily basis.
2.10. Fees.
(a) Agent Fees.  US Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b) Unused Line Fee.  US Borrowers shall pay to Agent, for the ratable account
of the Revolving Lenders, on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full, an unused line fee (the "Unused Line Fee") in an amount equal to the
Applicable Unused Line Fee Percentage per annum times the result of (i) the
aggregate amount of the Revolver Commitments, less (ii) the average amount of
the the sum of US Revolver Usage and Dollar Equivalent of the Canadian Revolver
Usage during the immediately preceding month (or portion thereof).
(c) Field Examination and Other Fees.  Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of any Borrower performed by personnel employed by Agent,
and (ii) the reasonable fees or charges paid or incurred by Agent (but, in any
event, no less than a charge of $1,000 per day, per Person, plus out-of-pocket
expenses (including travel, meals, and lodging)) if it elects to employ the
services of one or more third Persons to perform field examinations of any Loan
Party, to establish electronic collateral reporting systems, to appraise the
Collateral, or any portion thereof, or to assess any Loan Parties' business
valuation; provided, that so long as no Event of Default shall have occurred and
be continuing, (x) Borrowers shall not be obligated to reimburse Agent for more
than 1 field examination during any calendar year, or more than 1 appraisal of
the Collateral during any calendar year if, in either case, Average Excess
Availability of Borrowers for the most recently completed month is greater than
or equal to 15% of the Maximum Revolver Amount and (y) Borrowers shall not be
obligated to reimburse Agent for more than 2 field examinations during any
calendar year, or more than 2 appraisals of the Collateral during any calendar
year if Average Excess Availability of Borrowers for the most recently completed
month is less than 15% of the Maximum Revolver Amount.  The foregoing
notwithstanding, the Canadian Loan Parties shall not be obligated to reimburse
the Agent or any Lender for any fees, costs or charges attributable to any field
exam, audit, appraisal or other examination of a US Loan Party.
-27-

--------------------------------------------------------------------------------

2.11A. US Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, upon the request of
US Borrowers made in accordance herewith, US Issuing Lender agrees to issue, or
to cause a US Underlying Issuer (including, as US Issuing Lender's agent) to
issue, a requested US Letter of Credit for the account of US Borrowers.  If US
Issuing Lender, at its option, elects to cause a US Underlying Issuer to issue a
requested US Letter of Credit, then US Issuing Lender agrees that it will enter
into arrangements relative to the reimbursement of such US Underlying Issuer
(which may include, among other means, by becoming an applicant with respect to
such US Letter of Credit or entering into undertakings or other arrangements
that provide for reimbursement of such US Underlying Issuer with respect to such
drawings under US Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a "US Reimbursement Undertaking") with
respect to US Letters of Credit issued by such US Underlying Issuer for the
account of US Borrowers.  By submitting a request to US Issuing Lender for the
issuance of a US Letter of Credit, US Borrowers shall be deemed to have
requested that (i) US Issuing Lender issue or (ii) a US Underlying Issuer issue
the requested US Letter of Credit (and, in such case, to have requested US
Issuing Lender to issue a US Reimbursement Undertaking with respect to such
requested US Letter of Credit).  US Borrowers acknowledge and agree that a US
Borrower is and shall be deemed to be an applicant (within the meaning of
Section 5-102(a)(2) of the Code) with respect to each US Underlying Letter of
Credit.  Each request for the issuance of a US Letter of Credit, or the
amendment, renewal, or extension of any outstanding US Letter of Credit, shall
be made in writing by an Authorized Person and delivered to US Issuing Lender
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension.  Each such request shall be in form and substance reasonably
satisfactory to US Issuing Lender and (i) shall specify (A) the amount of such
US Letter of Credit, (B) the date of issuance, amendment, renewal, or extension
of such US Letter of Credit, (C) the proposed expiration date of such US Letter
of Credit, (D) the name and address of the beneficiary of the US Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
US Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such US Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent, US Issuing Lender
or US Underlying Issuer may request or require, to the extent that such requests
or requirements are consistent with the Issuer Documents that US Issuing Lender
or US Underlying Issuer generally requests for US Letters of Credit in similar
circumstances.
(b) US Issuing Lender shall have no obligation to issue a US Letter of Credit or
a US Reimbursement Undertaking in respect of a US Underlying Letter of Credit,
in either case, if any of the following would result after giving effect to the
requested issuance:
(i) the US Letter of Credit Usage would exceed $15,000,000 less the Dollar
Equivalent of the Canadian Letter of Credit Usage, or
(ii) the US Letter of Credit Usage would exceed the US Maximum Revolver Amount
less the sum of the outstanding amount of US Revolving Loans (including US Swing
Loans) and Dollar Equivalent of the Canadian Revolver Usage, or
-28-

--------------------------------------------------------------------------------

(iii) the US Letter of Credit Usage would exceed the US Borrowing Base at such
time less the sum of the outstanding principal balance of the US Revolving Loans
(inclusive of US Swing Loans) at such time and the Dollar Equivalent of the
Canadian US Availability Usage.
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a US Letter of Credit, the US Issuing Lender shall not be
required to issue or arrange for such US Letter of Credit to the extent (x) the
Defaulting Lender's Letter of Credit Exposure with respect to such US Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii) or (y) the US
Issuing Lender has not otherwise entered into arrangements reasonably
satisfactory to it and US Borrowers to eliminate the US Issuing Lender's risk
with respect to the participation in such US Letter of Credit of the Defaulting
Lender, which arrangements may include US Borrowers cash collateralizing such
Defaulting Lender's Letter of Credit Exposure in accordance with Section
2.3(g)(ii).  Additionally, US Issuing Lender shall have no obligation to issue a
US Letter of Credit or a US Reimbursement Undertaking in respect of a US
Underlying Letter of Credit, if (I) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain US Issuing Lender from issuing such US Letter of Credit or US
Reimbursement Undertaking or Underlying Issuer from issuing such US Letter of
Credit, or any law applicable to US Issuing Lender or US Underlying Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over US Issuing Lender or US Underlying
Issuer shall prohibit or request that US Issuing Lender or US Underlying Issuer
refrain from the issuance of letters of credit generally or such US Letter of
Credit or US Reimbursement Undertaking (as applicable) in particular, or
(II) the issuance of such US Letter of Credit would violate one or more policies
of US Issuing Lender or US Underlying issuer applicable to letters of credit
generally.
(d) Any US Issuing Lender (other than WFCF or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such US Issuing Lender issued any US Letter of Credit;
provided that (y) until Agent advises any such US Issuing Lender that the
provisions of Section 3.2 are not satisfied, or (z) the aggregate amount of the
US Letters of Credit issued in any such week exceeds such amount as shall be
agreed by Agent and such US Issuing Lender, such US Issuing Lender shall be
required to so notify Agent in writing only once each week of the US Letters of
Credit issued by such US Issuing Lender during the immediately preceding week as
well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as Agent and such US Issuing Lender may
agree.  Each US Letter of Credit shall be in form and substance reasonably
acceptable to US Issuing Lender, including the requirement that the amounts
payable thereunder must be payable in Dollars.  If US Issuing Lender makes a
payment under a US Letter of Credit or a US Underlying Issuer makes a payment
under a US Underlying Letter of Credit, US Borrowers shall pay to Agent an
amount equal to the applicable US Letter of Credit Disbursement on the date such
US Letter of Credit Disbursement is made and, in the absence of such payment,
the amount of the US Letter of Credit Disbursement immediately and automatically
shall be deemed to be a US Revolving Loan hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3) and, initially, shall
bear interest at the rate then applicable to US Revolving Loans that are Base
Rate Loans.  If a US Letter of Credit Disbursement is deemed to be a US
Revolving Loan hereunder, US Borrowers' obligation to pay the amount of such US
Letter of Credit Disbursement to US Issuing Lender shall be automatically
converted into an obligation to pay the resulting US Revolving Loan.  Promptly
following receipt by Agent of any payment from US Borrowers pursuant to this
paragraph, Agent shall distribute such payment to US Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.11A(e) to reimburse
Issuing Lender, then to such Lenders and Issuing Lender as their interests may
appear.
-29-

--------------------------------------------------------------------------------

(e) Promptly following receipt of a notice of a US Letter of Credit Disbursement
pursuant to Section 2.11A, each Revolving Lender agrees to fund its Pro Rata
Share of any US Revolving Loan deemed made pursuant to Section 2.11A(d) on the
same terms and conditions as if US Borrowers had requested the amount thereof as
a US Revolving Loan and Agent shall promptly pay to US Issuing Lender the
amounts so received by it from the Lenders.  By the issuance of a US Letter of
Credit or a US Reimbursement Undertaking (or an amendment, renewal, or extension
of a US Letter of Credit or a US Reimbursement Undertaking) and without any
further action on the part of US Issuing Lender or the Revolving Lenders,
Issuing Lender shall be deemed to have granted to each Revolving Lender, and
each Revolving Lender shall be deemed to have purchased, a participation in each
US Letter of Credit issued by US Issuing Lender and each US Reimbursement
Undertaking, in an amount equal to its Pro Rata Share of such US Letter of
Credit or US Reimbursement Undertaking, and each such Lender agrees to pay to
Agent, for the account of US Issuing Lender, such Lender's Pro Rata Share of any
US Letter of Credit Disbursement made by US Issuing Lender or a US Underlying
Issuer under the applicable US Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of US Issuing Lender,
such Lender's Pro Rata Share of each US Letter of Credit Disbursement made by US
Issuing Lender or a US Underlying Issuer and not reimbursed by US Borrowers on
the date due as provided in Section 2.11A(d), or of any reimbursement payment
this is required to be refunded (or that Agent or Issuing Lender elects, based
upon the advice of counsel, to refund) to US Borrowers for any reason.  Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of US Issuing Lender, an amount equal to its respective
Pro Rata Share of each US Letter of Credit Disbursement pursuant to this Section
2.11A(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3.  If any such
Lender fails to make available to Agent the amount of such Lender's Pro Rata
Share of a US Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
US Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
(f) US Borrowers hereby agree to indemnify, save, defend, and hold the Lender
Group and each US Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable and documented attorneys' fees and expenses incurred by US
Issuing Lender, any other member of the Lender Group, or any US Underlying
Issuer arising out of or in connection with any US Reimbursement Undertaking or
any US Letter of Credit; provided, that US Borrowers shall not be obligated
hereunder to indemnify the Lender Group or any US Underlying Issuer for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
US Issuing Lender, any other member of the Lender Group, or any US Underlying
Issuer.  US Borrowers agree to be bound by the US Underlying Issuer's
regulations and interpretations of any US Letter of Credit or by US Issuing
Lender's interpretations of any US Reimbursement Undertaking even though this
interpretation may be different from US Borrowers' own.  US Borrowers understand
that the US Reimbursement Undertakings may require US Issuing Lender to
indemnify the US Underlying Issuer for certain costs or liabilities arising out
of claims by US Borrowers against such US Underlying Issuer.  US Borrowers
hereby agree to indemnify, save, defend, and hold US Issuing Lender and the
other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys' fees and expenses), or
liability (other than Taxes, which shall be governed by Section 16) incurred by
them as a result of US Issuing Lender's indemnification of an US Underlying
Issuer; provided, that US Borrowers shall not be obligated hereunder to
indemnify for any such loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of US Issuing Lender or any other member of the
Lender Group.
-30-

--------------------------------------------------------------------------------

(g) Each Lender and each US Borrower agree that, in paying any drawing under a
US Letter of Credit, neither US Issuing Lender nor any US Underlying Issuer (as
applicable) shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the US Letter of
Credit or the US Underlying Letter of Credit (as applicable)) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of US Issuing
Lender, any US Underlying Issuer, Agent, any of the Lender-Related Persons or
Agent-Related Persons, nor any correspondent, participant or assignee of US
Issuing Lender shall be liable to any Lender or any Loan Party for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct;
(iii) any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any US
Letter of Credit or any error in interpretation of technical terms; or (iv) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any US Letter of Credit or Issuer Document.  US Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to their use of any US Letter of Credit; provided, that
this assumption is not intended to, and shall not, preclude US Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of US Issuing Lender, any
US Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of US Issuing Lender or
any US Underlying issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.11A(h) or for any action,
neglect or omission under or in connection with any US Letter of Credit or
Issuer Document, including in connection with the issuance or any amendment of
any US Letter of Credit, the failure to issue or amend any US Letter of Credit,
the honoring or dishonoring of any demand under any US Letter of Credit, or the
following of US Borrowers' instructions or those contained in the US Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind US Borrowers.  In furtherance and not in
limitation of the foregoing, US Issuing Lender and each US Underlying Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or US Issuing Lender and any US Underlying Issuer
may refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such US Letter of Credit and may
disregard any requirement in a US Letter of Credit that notice of dishonor be
given in a particular manner and any requirement that presentation be made at a
particular place or by a particular time of day), and neither US Issuing Lender
nor any US Underlying Issuer shall be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a US Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  Neither US Issuing Lender nor any US Underlying
Issuer shall be responsible for the wording of any US Letter of Credit
(including any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance US Issuing Lender or any
US Underlying Issuer may provide to US Borrowers with drafting or recommending
text for any letter of credit application or with the structuring of any
transaction related to any US Letter of Credit, and US Borrowers hereby
acknowledge and agree that any such assistance will not constitute legal or
other advice by US Issuing Lender or any US Underlying Issuer or any
representation or warranty by US Issuing Lender or any US Underlying Issuer that
any such wording or such US Letter of Credit will be effective.  Without
limiting the foregoing, US Issuing Lender or any US Underlying Issuer may, as it
deems appropriate, use in any US Letter of Credit any portion of the language
prepared by US Borrowers and contained in the letter of credit application
relative to drawings under such US Letter of Credit.  US Borrowers hereby
acknowledge and agree that neither any US Underlying Issuer nor any member of
the Lender Group shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any US Letter of Credit.
-31-

--------------------------------------------------------------------------------

(h) The obligation of US Borrowers to reimburse US Issuing Lender for each
drawing under each US Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such US Letter of Credit, this
Agreement, or any other Loan Document,
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such US Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), US Issuing
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such US Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction,
(iii) any draft, demand, certificate or other document presented under such US
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such US Letter of Credit,
(iv) any payment by US Issuing Lender under such US Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such US Letter of Credit (including, without
limitation, any requirement that presentation be made at a particular place or
by a particular time of day), or any payment made by US Issuing Lender under
such US Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such US Letter of Credit,
-32-

--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower or any of its
Subsidiaries, or
(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.
(i) US Borrowers hereby authorize and direct any US Underlying Issuer to deliver
to US Issuing Lender all instruments, documents, and other writings and property
received by such US Underlying Issuer pursuant to such US Underlying Letter of
Credit and to accept and rely upon US Issuing Lender's instructions with respect
to all matters arising in connection with such US Underlying Letter of Credit
and the related application.
(j) US Borrowers acknowledge and agree that any and all reasonable fees,
charges, costs, or commissions in effect from time to time, of US Issuing Lender
relating to US Letters of Credit or incurred by US Issuing Lender relating to US
Underlying Letters of Credit, upon the issuance of any US Letter of Credit, upon
the payment or negotiation of any drawing under any US Letter of Credit, or upon
the occurrence of any other activity with respect to any US Letter of Credit
(including the transfer, amendment, or cancellation of any US Letter of Credit),
together with any and all reasonable fronting fees in effect from time to time
related to US Letters of Credit, shall be Lender Group Expenses for purposes of
this Agreement and shall be reimbursable immediately by US Borrowers to Agent
for the account of US Issuing Lender; it being acknowledged and agreed by US
Borrowers that, as of the Closing Date, US Issuing Lender is entitled to charge
US Borrowers, at the time of each issuance and each renewal (but not amendment)
of a US Underlying Letter of Credit, a fronting fee of 0.25% times the undrawn
amount of such US Underlying Letter of Credit and that such fronting fee may be
changed by US Issuing Lender from time to time without notice.
(k) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by US Issuing Lender,
any other member of the Lender Group, or US Underlying Issuer with any
direction, binding request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any US Letter of Credit issued or caused to be issued
hereunder or hereby, or
-33-

--------------------------------------------------------------------------------

(ii) there shall be imposed on US Issuing Lender, any other member of the Lender
Group, or US Underlying Issuer any other condition regarding any US Letter of
Credit or US Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to US Issuing Lender, any other member of the Lender Group, or an US Underlying
Issuer of issuing, making, participating in, or maintaining any US Reimbursement
Undertaking or US Letter of Credit or to reduce the amount receivable in respect
thereof then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify US Borrowers, and US Borrowers shall pay within 30 days after written
demand therefor, such amounts as Agent may specify to be necessary to compensate
US Issuing Lender, any other member of the Lender Group, or a US Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
Base Rate then applicable to US Revolving Loans; provided, that (A) US Borrowers
shall not be required to provide any compensation pursuant to this Section
2.11A(k) for any such amounts incurred more than 180 days prior to the date on
which the demand for payment of such amounts is first made to US Borrowers, and
(B) if an event or circumstance giving rise to such amounts is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Agent of any amount due
pursuant to this Section 2.11A(k), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
(l) Unless otherwise expressly agreed by US Issuing Lender and US Borrowers when
a US Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall
apply to each standby US Letter of Credit, and (ii) the rules of the UCP 600
shall apply to each commercial US Letter of Credit.
(m) In the event of a direct conflict between the provisions of this Section
2.11A and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11A shall control and govern.
(n) All US Letters of Credit shall be denominated in Dollars.
2.11B. Canadian Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, upon the request of
Canadian Borrower made in accordance herewith, Canadian Issuing Lender agrees to
issue, or to cause a Canadian Underlying Issuer (including, as Canadian Issuing
Lender's agent) to issue, a requested Canadian Letter of Credit for the account
of Canadian Borrower.  If Canadian Issuing Lender, at its option, elects to
cause a Canadian Underlying Issuer to issue a requested Canadian Letter of
Credit, then Canadian Issuing Lender agrees that it will enter into arrangements
relative to the reimbursement of such Canadian Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such
Canadian Letter of Credit or entering into undertakings or other arrangements
that provide for reimbursement of such Canadian Underlying Issuer with respect
to such drawings under Canadian Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Canadian Reimbursement
Undertaking") with respect to Canadian Letters of Credit issued by such Canadian
Underlying Issuer for the account of Canadian Borrower.  By submitting a request
to Canadian Issuing Lender for the issuance of a Canadian Letter of Credit,
Canadian Borrower shall be deemed to have requested that (i) Canadian Issuing
Lender issue or (ii) a Canadian Underlying Issuer issue the requested Canadian
Letter of Credit (and, in
-34-

--------------------------------------------------------------------------------

such case, to have requested Canadian Issuing Lender to issue a Canadian
Reimbursement Undertaking with respect to such requested Canadian Letter of
Credit).  Canadian Borrower acknowledges and agrees that it is and shall be
deemed to be an applicant (within the meaning of Section 5-102(a)(2) of the
Code) with respect to each Canadian Underlying Letter of Credit.  Each request
for the issuance of a Canadian Letter of Credit, or the amendment, renewal, or
extension of any outstanding Canadian Letter of Credit, shall be made in writing
by an Authorized Person and delivered to Canadian Issuing Lender via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension. 
Each such request shall be in form and substance reasonably satisfactory to
Canadian Issuing Lender and (i) shall specify (A) the amount of such Canadian
Letter of Credit and whether to be issued in Dollars or Canadian Dollars,
(B) the date of issuance, amendment, renewal, or extension of such Canadian
Letter of Credit, (C) the proposed expiration date of such Canadian Letter of
Credit, (D) the name and address of the beneficiary of the Canadian Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Canadian Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Canadian Letter of Credit,
and (ii) shall be accompanied by such Issuer Documents as Agent, Canadian
Issuing Lender or Canadian Underlying Issuer may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that Canadian Issuing Lender or Canadian Underlying Issuer generally
requests for Canadian Letters of Credit in similar circumstances.
(b) Canadian Issuing Lender shall have no obligation to issue a Canadian Letter
of Credit or a Canadian Reimbursement Undertaking in respect of a Canadian
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:
(i) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
$15,000,000 less the US Letter of Credit Usage, or
(ii) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Canadian Maximum Revolver Amount less the outstanding amount of Canadian
Revolving Loans (including Canadian Swing Loans), or
(iii) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Canadian Borrowing Base at such time less the outstanding principal balance
of the Canadian Revolving Loans (inclusive of Canadian Swing Loans) at such
time.
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Canadian Letter of Credit, the Canadian Issuing Lender shall
not be required to issue or arrange for such Canadian Letter of Credit to the
extent (x) the Defaulting Lender's Letter of Credit Exposure with respect to
such Canadian Letter of Credit may not be reallocated pursuant to Section
2.3(g)(ii) or (y) the Canadian Issuing Lender has not otherwise entered into
arrangements reasonably satisfactory to it and Canadian Borrower to eliminate
the Canadian Issuing Lender's risk with respect to the participation in such
Canadian Letter of Credit of the Defaulting Lender, which arrangements may
include Canadian
-35-

--------------------------------------------------------------------------------

Borrower cash collateralizing such Defaulting Lender's Letter of Credit Exposure
in accordance with Section 2.3(g)(ii).  Additionally, Canadian Issuing Lender
shall have no obligation to issue a Canadian Letter of Credit or a Canadian
Reimbursement Undertaking in respect of a Canadian Underlying Letter of Credit,
if (I) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain Canadian Issuing
Lender from issuing such Canadian Letter of Credit or Canadian Reimbursement
Undertaking or Canadian Underlying Issuer from issuing such Canadian Letter of
Credit, or any law applicable to Canadian Issuing Lender or Canadian Underlying
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over Canadian Issuing Lender or
Canadian Underlying Issuer shall prohibit or request that Canadian Issuing
Lender or Canadian Underlying Issuer refrain from the issuance of letters of
credit generally or such Canadian Letter of Credit or Canadian Reimbursement
Undertaking (as applicable) in particular, or (II) the issuance of such Canadian
Letter of Credit would violate one or more policies of Canadian Issuing Lender
or Canadian Underlying issuer applicable to letters of credit generally.
(d) Any Canadian Issuing Lender (other than WF Canada or any of its Affiliates)
shall notify Agent in writing no later than the Business Day immediately
following the Business Day on which such Canadian Issuing Lender issued any
Canadian Letter of Credit; provided that (y) until Agent advises any such
Canadian Issuing Lender that the provisions of Section 3.2 are not satisfied, or
(z) the aggregate amount of the Canadian Letters of Credit issued in any such
week exceeds such amount as shall be agreed by Agent and such Canadian Issuing
Lender, such Canadian Issuing Lender shall be required to so notify Agent in
writing only once each week of the Canadian Letters of Credit issued by such
Canadian Issuing Lender during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as Agent and such Canadian Issuing Lender may agree.  Each
Canadian Letter of Credit shall be in form and substance reasonably acceptable
to Canadian Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars or Canadian Dollars.  If Canadian Issuing
Lender makes a payment under a Canadian Letter of Credit or a Canadian
Underlying Issuer makes a payment under a Canadian Underlying Letter of Credit,
Canadian Borrower shall pay to Agent an amount equal to the applicable Canadian
Letter of Credit Disbursement on the date such Canadian Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Canadian Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Canadian Revolving Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 3) and, initially, shall
bear interest at the rate then applicable to Canadian Revolving Loans that are
Base Rate Loans.  If a Canadian Letter of Credit Disbursement is deemed to be a
Canadian Revolving Loan hereunder, Canadian Borrower's obligation to pay the
amount of such Canadian Letter of Credit Disbursement to Canadian Issuing Lender
shall be automatically converted into an obligation to pay the resulting
Canadian Revolving Loan.  Promptly following receipt by Agent of any payment
from Canadian Borrower pursuant to this paragraph, Agent shall distribute such
payment to Canadian Issuing Lender or, to the extent that Lenders have made
payments pursuant to Section 2.11B(e) to reimburse Canadian Issuing Lender, then
to such Lenders and Canadian Issuing Lender as their interests may appear.
-36-

--------------------------------------------------------------------------------

(e) Promptly following receipt of a notice of a Canadian Letter of Credit
Disbursement pursuant to Section 2.11B, each Revolving Lender agrees to fund its
Pro Rata Share of any Canadian Revolving Loan deemed made pursuant to Section
2.11B(d) on the same terms and conditions as if Canadian Borrower had requested
the amount thereof as a Canadian Revolving Loan and Agent shall promptly pay to
Canadian Issuing Lender the amounts so received by it from the Lenders.  By the
issuance of a Canadian Letter of Credit or a Canadian Reimbursement Undertaking
(or an amendment, renewal, or extension of a Canadian Letter of Credit or a
Canadian Reimbursement Undertaking) and without any further action on the part
of Canadian Issuing Lender or the Revolving Lenders, Canadian Issuing Lender
shall be deemed to have granted to each Revolving Lender, and each Revolving
Lender shall be deemed to have purchased, a participation in each Canadian
Letter of Credit issued by Canadian Issuing Lender and each Canadian
Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Canadian Letter of Credit or Canadian Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Canadian Issuing Lender, such
Lender's Pro Rata Share of any Canadian Letter of Credit Disbursement made by
Canadian Issuing Lender or a Canadian Underlying Issuer under the applicable
Canadian Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to Agent, for the account of Canadian Issuing Lender, such Lender's Pro Rata
Share of each Canadian Letter of Credit Disbursement made by Canadian Issuing
Lender or a Canadian Underlying Issuer and not reimbursed by Canadian Borrower
on the date due as provided in Section 2.11B(d), or of any reimbursement payment
this is required to be refunded (or that Agent or Canadian Issuing Lender
elects, based upon the advice of counsel, to refund) to Canadian Borrower for
any reason.  Each Revolving Lender acknowledges and agrees that its obligation
to deliver to Agent, for the account of Canadian Issuing Lender, an amount equal
to its respective Pro Rata Share of each Canadian Letter of Credit Disbursement
pursuant to this Section 2.11B(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Canadian Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Canadian Issuing Lender) shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f) Canadian Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Canadian Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than Taxes, which shall be governed by
Section 16), and reasonable and documented attorneys' fees and expenses incurred
by Canadian Issuing Lender, any other member of the Lender Group, or any
Canadian Underlying Issuer arising out of or in connection with any Canadian
Reimbursement Undertaking or any Canadian Letter of Credit; provided, that
Canadian Borrower shall not be obligated hereunder to indemnify the Lender Group
or any Canadian Underlying Issuer for any loss, cost, expense, or liability that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of Canadian Issuing Lender, any other
member of the Lender Group, or any Canadian Underlying Issuer.  Canadian
Borrower agrees to be bound by the Canadian Underlying Issuer's regulations and
interpretations of any Canadian Letter of Credit or by Canadian Issuing Lender's
interpretations of any Canadian Reimbursement Undertaking even though this
interpretation may be different from Canadian Borrower's own.  Canadian Borrower
understands that the Canadian Reimbursement Undertakings may require Canadian
Issuing Lender to indemnify the Canadian Underlying Issuer for certain costs or
liabilities arising out of claims by Canadian Borrower against such Canadian
Underlying Issuer.  Canadian Borrower hereby agrees to indemnify, save, defend,
and hold Canadian Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable and
documented attorneys' fees and expenses), or liability (other than Taxes, which
shall be governed by Section 16) incurred by them as a result of Canadian
Issuing Lender's indemnification of a Canadian Underlying Issuer; provided, that
Canadian Borrower shall not be obligated hereunder to indemnify for any such
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
Canadian Issuing Lender or any other member of the Lender Group.
-37-

--------------------------------------------------------------------------------

(g) Each Lender and Canadian Borrower agree that, in paying any drawing under a
Canadian Letter of Credit, neither Canadian Issuing Lender nor any Canadian
Underlying Issuer (as applicable) shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Canadian Letter of Credit or the Canadian Underlying Letter of
Credit (as applicable)) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of Canadian Issuing Lender, any Canadian
Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Canadian Issuing
Lender shall be liable to any Lender or any Loan Party for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; (iii) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Canadian Letter of Credit
or any error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Canadian Letter of Credit or Issuer Document.  Canadian Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to their use of any Canadian Letter of Credit; provided, that this
assumption is not intended to, and shall not, preclude Canadian Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of Canadian Issuing
Lender, any Canadian Underlying Issuer, Agent, any of the Lender-Related Persons
or Agent-Related Persons, nor any correspondent, participant or assignee of
Canadian Issuing Lender or any Canadian Underlying issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.11B(h) or for any action, neglect or omission under or in connection
with any Canadian Letter of Credit or Issuer Document, including in connection
with the issuance or any amendment of any Canadian Letter of Credit, the failure
to issue or amend any Canadian Letter of Credit, the honoring or dishonoring of
any demand under any Canadian Letter of Credit, or the following of Canadian
Borrower's instructions or those contained in the Canadian Letter of Credit or
any modifications, amendments, or supplements thereto, and such action or
neglect or omission will bind Canadian Borrower.  In furtherance and not in
limitation of the foregoing, Canadian Issuing Lender and each Canadian
Underlying Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or Canadian Issuing Lender and any Canadian
Underlying Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Canadian
Letter of Credit and may disregard any requirement in a Canadian Letter of
Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and neither Canadian Issuing Lender nor any Canadian Underlying
Issuer shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Canadian Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.  Neither
Canadian Issuing Lender nor any Canadian Underlying Issuer shall be responsible
for the wording of any Canadian Letter of Credit (including any drawing
conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance Canadian Issuing Lender or any Canadian
Underlying Issuer may provide to Canadian Borrower with drafting or recommending
text for any letter of credit application or with the structuring of any
transaction related to any Canadian Letter of Credit, and Canadian Borrower
hereby acknowledges and agrees that any
-38-

--------------------------------------------------------------------------------

such assistance will not constitute legal or other advice by Canadian Issuing
Lender or any Canadian Underlying Issuer or any representation or warranty by
Canadian Issuing Lender or any Canadian Underlying Issuer that any such wording
or such Canadian Letter of Credit will be effective.  Without limiting the
foregoing, Canadian Issuing Lender or any Canadian Underlying Issuer may, as it
deems appropriate, use in any Canadian Letter of Credit any portion of the
language prepared by Canadian Borrower and contained in the letter of credit
application relative to drawings under such Canadian Letter of Credit.  Canadian
Borrower hereby acknowledges and agrees that neither any Canadian Underlying
Issuer nor any member of the Lender Group shall be responsible for delays,
errors, or omissions resulting from the malfunction of equipment in connection
with any Canadian Letter of Credit.
(h) The obligation of Canadian Borrower to reimburse Canadian Issuing Lender for
each drawing under each Canadian Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Canadian Letter of Credit,
this Agreement, or any other Loan Document,
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Canadian Letter of Credit (or any Person
for whom any such beneficiary or any such transferee may be acting), Canadian
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Canadian Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction,
(iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit,
-39-

--------------------------------------------------------------------------------

(iv) any payment by Canadian Issuing Lender under such Canadian Letter of Credit
against presentation of a draft or certificate that does not substantially or
strictly comply with the terms of such Canadian Letter of Credit (including,
without limitation, any requirement that presentation be made at a particular
place or by a particular time of day), or any payment made by Canadian Issuing
Lender under such Canadian Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Canadian Letter of Credit,
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower or any of its
Subsidiaries, or
(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.
(i) Canadian Borrower hereby authorizes and directs any Canadian Underlying
Issuer to deliver to Canadian Issuing Lender all instruments, documents, and
other writings and property received by such Canadian Underlying Issuer pursuant
to such Canadian Underlying Letter of Credit and to accept and rely upon
Canadian Issuing Lender's instructions with respect to all matters arising in
connection with such Canadian Underlying Letter of Credit and the related
application.
(j) Canadian Borrower acknowledges and agrees that any and all reasonable fees,
charges, costs, or commissions in effect from time to time, of Canadian Issuing
Lender relating to Canadian Letters of Credit or incurred by Canadian Issuing
Lender relating to Canadian Underlying Letters of Credit, upon the issuance of
any Canadian Letter of Credit, upon the payment or negotiation of any drawing
under any Canadian Letter of Credit, or upon the occurrence of any other
activity with respect to any Canadian Letter of Credit (including the transfer,
amendment, or cancellation of any Canadian Letter of Credit), together with any
and all reasonable fronting fees in effect from time to time related to Canadian
Letters of Credit, shall be Lender Group Expenses for purposes of this Agreement
and shall be reimbursable immediately by Canadian Borrower to Agent for the
account of Canadian Issuing Lender; it being acknowledged and agreed by Canadian
Borrower that, as of the Closing Date, Canadian Issuing Lender is entitled to
charge Canadian Borrower, at the time of each issuance and each renewal (but not
amendment) of a Canadian Underlying Letter of Credit, a fronting fee of 0.25%
times the undrawn amount of such Canadian Underlying Letter of Credit and that
such fronting fee may be changed by Canadian Issuing Lender from time to time
without notice.
(k) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by Canadian Issuing
Lender, any other member of the Lender Group, or Canadian Underlying Issuer with
any direction, binding request, or requirement (irrespective of whether having
the force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):
-40-

--------------------------------------------------------------------------------

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Canadian Letter of Credit issued or caused to be
issued hereunder or hereby, or
(ii) there shall be imposed on Canadian Issuing Lender, any other member of the
Lender Group, or Canadian Underlying Issuer any other condition regarding any
Canadian Letter of Credit or Canadian Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Canadian Issuing Lender, any other member of the Lender Group, or a Canadian
Underlying Issuer of issuing, making, participating in, or maintaining any
Canadian Reimbursement Undertaking or Canadian Letter of Credit or to reduce the
amount receivable in respect thereof then, and in any such case, Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Canadian Borrower, and Canadian Borrower
shall pay within 30 days after written demand therefor, such amounts as Agent
may specify to be necessary to compensate Canadian Issuing Lender, any other
member of the Lender Group, or an Canadian Underlying Issuer for such additional
cost or reduced receipt, together with interest on such amount from the date of
such demand until payment in full thereof at the Base Rate then applicable to
Canadian Revolving Loans; provided, that (A) Canadian Borrower shall not be
required to provide any compensation pursuant to this Section 2.11B(k) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Canadian Borrower, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Agent of any amount due
pursuant to this Section 2.11B(k), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
(l) Unless otherwise expressly agreed by Canadian Issuing Lender and Canadian
Borrower when a Canadian Letter of Credit is issued, (i) the rules of the ISP
and the UCP 600 shall apply to each standby Canadian Letter of Credit, and
(ii) the rules of the UCP 600 shall apply to each commercial Canadian Letter of
Credit.
(m) In the event of a direct conflict between the provisions of this Section
2.11B and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11B shall control and govern.
2.12. All Canadian Letters of Credit shall be denominated in Dollars or Canadian
Dollars.Non-Base Rate Option.
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the "Non-Base Rate Option") to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a Non-Base
Rate Loan, or upon continuation of a Non-Base Rate
-41-

--------------------------------------------------------------------------------

Loan as a Non-Base Rate Loan) at a rate of interest based upon, with respect to
Revolving Loans made in Dollars, the US LIBOR Rate and, with respect to
Revolving Loans made in Canadian Dollars, the Canadian CDOR Rate.  Interest on
Non-Base Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  With respect to US
Revolving Loans, on the last day of each applicable Interest Period, unless US
Borrowers properly have exercised the Non-Base Rate Option with respect thereto,
the interest rate applicable to such Non-Base Rate Loan automatically shall
convert to the rate of interest then applicable to Base Rate Loans of the same
type hereunder.  With respect to Canadian Revolving Loans, on the last day of
each applicable Interest Period, unless Canadian Borrower properly has exercised
the Non-Base Rate Option with respect thereto, the interest rate applicable to
such Non-Base Rate Loan automatically shall convert to the Base Rate then
applicable to such Canadian Revolving Loans.  At any time that an Event of
Default has occurred and is continuing, at the written election of the Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the Non-Base Rate.
(b) Non-Base Rate Election.
(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, exercising
Lenders' rights to terminate the right of Borrowers to exercise the Non-Base
Rate Option during the continuance of such Event of Default, elect to exercise
the Non-Base Rate Option by notifying Agent prior to 11:00 a.m. at least 3
Business Days prior to the commencement of the proposed Interest Period (the
"Non-Base Rate Deadline").  The election of the Non-Base Rate Option by US
Borrowers or Canadian Borrower, as applicable, for a permitted portion of its
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a Non-Base Rate Notice received by Agent before the
Non-Base Rate Deadline, or by telephonic notice received by Agent before the
Non-Base Rate Deadline (to be confirmed by delivery to Agent of a Non-Base Rate
Notice received by Agent prior to 5:00 p.m. on the same day).  Promptly upon its
receipt of each such Non-Base Rate Notice, Agent shall provide a copy thereof to
each of the affected Lenders.
(ii) Each Non-Base Rate Notice shall be irrevocable and binding on Borrowers. 
In connection with each Non-Base Rate Loan, US Borrowers, if such Non-Base Rate
Loan is a US Revolving Loan, or Canadian Borrower, if such Non-Base Rate Loan is
a Canadian Revolving Loan, shall indemnify, defend, and hold Agent and the
Lenders harmless against any loss, cost, or expense actually incurred by Agent
or any Lender as a result of (A) the payment of any principal of such Non-Base
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (B) the conversion of such
Non-Base Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any Non-Base
Rate Loan on the date specified in such Non-Base Rate Notice delivered pursuant
hereto (such losses, costs, or expenses, "Funding Losses").  A certificate of
Agent or a Lender delivered to Borrowers setting forth in reasonable detail any
amount or amounts that Agent or such Lender is entitled to receive pursuant to
this Section 2.12 shall be conclusive absent manifest error.  US Borrowers, if
such Non-Base Rate Loan is a US Revolving Loan, or Canadian Borrower, if such
Non-Base Rate Loan is a Canadian Revolving Loan, shall pay such amount to Agent
or the Lender, as applicable, within 30 days of the date of its receipt of such
certificate.
-42-

--------------------------------------------------------------------------------

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 7 Non-Base Rate Loans in effect at any given time.  Borrowers
only may exercise their Non-Base Rate Option for proposed Non-Base Rate Loans of
at least $1,000,000 (or Cdn$1,000,000 in the case of Non-Base Rate Loans
denominated in Canadian Dollars).
(c) Conversion.  Borrowers may convert Non-Base Rate Loans to Base Rate Loans at
any time; provided, that in the event that Non-Base Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrowers shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).
(d) Special Provisions Applicable to Non-Base Rate.
(i) The applicable Non-Base Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits,
Canadian Dollar deposits or increased costs, in each case, due to changes in
applicable law (other than changes in laws relative to Taxes, which shall be
governed by Sections 16) occurring subsequent to the commencement of the then
applicable Interest Period, including changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the
applicable Non-Base Rate.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such Non-Base Rate and the method
for determining the amount of such adjustment, or (B) repay or convert to Base
Rate Loans the Non-Base Rate Loans of such Lender (on the last day of the
current Interest Period applicable to such Non-Base Rate Loans) with respect to
which such adjustment is made (together with any amounts due under Section
2.12(b)(ii)).
-43-

--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Non-Base Rate Loans or to continue such funding or maintaining, or
to determine or charge interest rates at the Non-Base Rate, such Lender shall
give notice of such changed circumstances to Agent and Borrowers and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any Non-Base Rate Loans of such Lender that are outstanding, the date specified
in such Lender's notice shall be deemed to be the last day of the Interest
Period of such Non-Base Rate Loans, and interest upon the Non-Base Rate Loans of
such Lender thereafter shall accrue interest at the rate then applicable to Base
Rate Loans, and (z) Borrowers shall not be entitled to elect their Non-Base Rate
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar or Canadian Dollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues at the applicable Non-Base Rate.
2.13. Capital Requirements.
(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, binding request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender's or
such holding company's capital as a consequence of such Lender's Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity's capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof.  Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrowers of such law,
rule, regulation or guideline giving rise to such reductions and of such
Lender's intention to claim compensation therefor; provided, further, that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
-44-

--------------------------------------------------------------------------------

(b) If any Lender requests additional or increased costs referred to in Section
2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under Section
2.12(d)(ii) relative to changed circumstances (any such Lender, an "Affected
Lender"), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining Non-Base Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers' obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain Non-Base Rate Loans, then Borrowers (without
prejudice to any amounts then due to such Affected Lender under Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable,
or indicates that it is no longer unlawful or impractical to fund or maintain
Non-Base Rate Loans, may seek a substitute Lender reasonably acceptable to Agent
to purchase the Obligations owed to such Affected Lender and such Affected
Lender's Commitments hereunder (a "Replacement Lender"), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and Commitments, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a "Lender" for purposes of this
Agreement and such Affected Lender shall cease to be a "Lender" for purposes of
this Agreement.
(c) Notwithstanding anything herein to the contrary, the issuance of any rules,
regulations or directions under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith after the date of this Agreement shall be deemed
to be a change in law, rule, regulation or guideline for purposes of Sections
2.12 and 2.13 and the protection of Sections 2.12 and 2.13 shall be available to
each Lender and each Issuing Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed, so long as it
shall be customary for lenders or issuing banks affected thereby to comply
therewith.  Notwithstanding any other provision herein, no Lender or Issuing
Lender shall demand compensation pursuant to this Section 2.13 if it shall not
at the time be the general policy or practice of such Lender or Issuing Lender
(as the case may be) to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.
-45-

--------------------------------------------------------------------------------

2.14. Accordion.
(a) At any time during the period from and after the Closing Date through but
excluding the date that is the 3 year anniversary of the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the US Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the US
Revolver Commitments and the Maximum Revolver Amount not to exceed the Available
Revolver Increase Amount.  Agent shall invite each Lender to increase its US
Revolver Commitments (it being understood that no Lender shall be obligated to
increase its US Revolver Commitments) in connection with a proposed Increase at
the interest margin proposed by Borrowers, and if sufficient Lenders do not
agree to increase their US Revolver Commitments in connection with such proposed
Increase, then Agent or Borrowers may invite any prospective lender who is
reasonably satisfactory to Agent and Borrowers to become a Lender in connection
with a proposed Increase.  Any Increase shall be in an amount of at least
$5,000,000 and integral multiples of $5,000,000 in excess thereof. 
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the US Revolver Commitments
exceed $25,000,000.
(b) Each of the following shall be conditions precedent to any Increase of the
US Revolver Commitments and the Maximum Revolver Amount in connection therewith:
(i) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,
and
(iii)  Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased US Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased US Revolver Commitments (which interest margins may be with respect to
Revolving Loans made pursuant to the increased US Revolver Commitments, higher
than or equal to the interest margins applicable to Revolving Loans set forth in
this Agreement immediately prior to the date of the increased US Revolver
Commitments (the date of the effectiveness of the increased US Revolver
Commitments and the Maximum Revolver Amount, the "Increase Date")) and shall
have communicated the amount of such interest margins to Agent.  Any Increase
Joinder may, with the consent of Agent, Borrowers and the Lenders or prospective
lenders agreeing to the proposed Increase, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate to
effectuate the provisions of this Section 2.14 (including any amendment
necessary to effectuate the interest margins for the Revolving Loans to be made
pursuant to the increased US Revolver Commitments).  Anything to the contrary
contained herein notwithstanding, if the interest margin that is to be
applicable to the Revolving Loans to be made pursuant to the increased US
Revolver Commitments are higher than the interest margin applicable to the
Revolving Loans immediately prior to the applicable Increase Date (the amount by
which the interest margin is higher, the "Excess"), then the interest margin
applicable to the Revolving Loans immediately prior to the Increase Date shall
be increased by the amount of the Excess, effective on the applicable Increase
Date, and without the necessity of any action by any party hereto.
-46-

--------------------------------------------------------------------------------

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased US Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d) Each of the Lenders having a US Revolver Commitment prior to the Increase
Date (the "Pre-Increase Revolver Lenders") shall assign to any Lender which is
acquiring a new or additional US Revolver Commitment on the Increase Date (the
"Post-Increase Revolver Lenders"), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased US Revolver
Commitments.
(e) The Revolving Loans, US Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans, US
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents.  Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new US Revolver Commitments and Maximum Revolver
Amount.
2.15. Currencies.  The US Revolving Loans and other US Obligations (unless such
other US Obligations expressly provide otherwise) shall be made and repaid in
Dollars.  The Canadian Revolving Loans and other Canadian Obligations (unless
such other Canadian Obligations expressly provide otherwise) shall be made in
Dollars or Canadian Dollars, as selected by Administrative Borrower as provided
herein.  All such Canadian Obligations denominated in Dollars shall be repaid in
Dollars and all such Canadian Obligations denominated in Canadian Dollars shall
be repaid in Canadian Dollars.
2.16. Joint and Several Liability of US Borrowers.
(a) Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each US Borrower and in consideration of the
undertakings of the other US Borrowers to accept joint and several liability for
the US Obligations.
-47-

--------------------------------------------------------------------------------

(b) Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrowers, with respect to the payment
and performance of all of the US Obligations (including any US Obligations
arising under this Section 2.16), it being the intention of the parties hereto
that all the US Obligations shall be the joint and several obligations of each
US Borrower without preferences or distinction among them.
(c) If and to the extent that any US Borrower shall fail to make any payment
with respect to any of the US Obligations as and when due or to perform any of
the US Obligations in accordance with the terms thereof, then in each such event
the other US Borrowers will make such payment with respect to, or perform, such
US Obligation until such time as all of the US Obligations are paid in full.
(d) The obligations of each US Borrower under the provisions of this Section
2.16 constitute the absolute and unconditional, full recourse obligations of
each US Borrower enforceable against each US Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.16(d)) or any other circumstances whatsoever.
(e) Except as otherwise expressly provided in this Agreement, each US Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each US Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each US Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.16 afford grounds for terminating, discharging or relieving any US
Borrower, in whole or in part, from any of its obligations under this Section
2.16, it being the intention of each US Borrower that, so long as any of the US
Obligations hereunder remain unsatisfied, the obligations of each US Borrower
under this Section 2.16 shall not be discharged except by performance and then
only to the extent of such performance.  The obligations of each US Borrower
under this Section 2.16 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
-48-

--------------------------------------------------------------------------------

(f) Each US Borrower represents and warrants to Agent and Lenders that such US
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each US Borrower further
represents and warrants to Agent and Lenders that such US Borrower has read and
understands the terms and conditions of the Loan Documents.  Each US Borrower
hereby covenants that such US Borrower will continue to keep informed of
Borrowers' financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
(g) The provisions of this Section 2.16 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all US Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.16 shall remain in effect until all of the US Obligations shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the US Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.16 will forthwith be reinstated in effect, as
though such payment had not been made.
(h) Each US Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the US
Obligations or any collateral security therefor until such time as all of the US
Obligations have been paid in full in cash.  Any claim which any US Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the US Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the US Obligations and, in
the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such US Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.
(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
-49-

--------------------------------------------------------------------------------

2.17. Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, solely to the extent that a court of competent jurisdiction
finally determines that the calculation or determination of interest payable by
Canadian Borrower in respect of the Obligations pursuant to this Agreement and
the other Loan Documents shall be governed by the laws of any province of Canada
and the federal laws of Canada:
(a) whenever interest payable by Canadian Borrower is calculated on the basis of
a period which is less than the actual number of days in a calendar year, each
rate of interest determined pursuant to such calculation is, for the purposes of
the Interest Act (Canada), equivalent to such rate multiplied by the actual
number of days in the calendar year in which such rate is to be ascertained and
divided by the number of days used as the basis of such calculation;
(b) in no event shall the aggregate "interest" (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C‑46, as the same shall be amended, replaced or
re-enacted from time to time the "Criminal Code Section") payable (whether by
way of payment, collection or demand) by Canadian Borrower to Agent or any
Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the "credit advanced" (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of "interest" (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Agent, Lenders and Canadian Borrower with such "interest" deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the Criminal Code Section to
result in a receipt by such Agent or Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows: firstly, by reducing the amounts or rates of
interest required to be paid to that Agent or Lender; and then, by reducing any
fees, charges, expenses and other amounts required to be paid to the affected
Agent or Lender which would constitute "interest".  Notwithstanding the
foregoing, and after giving effect to all such adjustments, if any Agent or
Lender shall have received an amount in excess of the maximum permitted by the
Criminal Code Section, then the affected Canadian Borrower shall be entitled, by
notice in writing to the affected Agent or Lender, to obtain reimbursement from
that Agent or Lender in an amount equal to such excess.  For the purposes of
this Agreement and each other Loan Document to which Canadian Borrower is a
party, the effective annual rate of interest payable by Canadian Borrower shall
be determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Institute of Actuaries appointed by Agent for the account of
Canadian Borrower will be conclusive for the purpose of such determination in
the absence of evidence to the contrary; and
-50-

--------------------------------------------------------------------------------

(c) all calculations of interest payable by Canadian Borrower under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest.  The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2. Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a) the representations and warranties of each Loan Party contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3. Maturity.  This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4. Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated. 
When all of the Obligations have been paid in full and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent's Liens and all notices of security interests and liens previously filed
by Agent.
-51-

--------------------------------------------------------------------------------

3.5. Early Termination by Borrowers.  Borrowers have the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full.  The foregoing notwithstanding, (a) Borrowers may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness if the closing for such issuance
or incurrence does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
3.6. Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1. Due Organization and Qualification; Subsidiaries.
(a) Each Loan Party (i) is duly organized and existing and in good standing (or,
if such jurisdiction does not provide for good standing status, the equivalent
status provided for in such jurisdiction) under the laws of the jurisdiction of
its organization, (ii) is qualified to do business in any state, province or
territory where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.
-52-

--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement and which Schedule shall be deemed updated to reflect such
transactions by the Borrowers' public filings with the SEC) is a complete and
accurate description of the authorized Equity Interests of each Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.  No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement and which Schedule shall be deemed updated to reflect such
transactions by the Borrowers' public filings with the SEC), is a complete and
accurate list of the Borrowers' direct Subsidiaries, showing the number and the
percentage of the outstanding shares of each such class owned directly by
Borrowers.  Each Subsidiary of each Loan Party as of the Closing Date is listed
on Schedule 4.1(c).  All of the outstanding Equity Interests of each such
Subsidiary has been validly issued and is fully paid and non-assessable.
(d) Except as set forth on Schedule 4.1(d) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement and which Schedule shall be deemed updated to reflect such
transactions by the Borrowers' public filings with the SEC), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower's or any other Loan Party Subsidiary's Equity Interests, including any
right of conversion or exchange under any outstanding security or other
instrument.
4.2. Due Authorization; No Conflict.
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, provincial, foreign or local
law or regulation applicable to any Loan Party, the Governing Documents of any
Loan Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
-53-

--------------------------------------------------------------------------------

4.3. Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect or that failure to obtain could
not reasonably be expected to result in a Material Adverse Effect and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Agent for filing or recordation, as of the Closing Date.
4.4. Binding Obligations; Perfected Liens.
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b) Agent's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations, (iv) commercial tort
claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(f)(iv) of the Security Agreement, and subject only to the filing of financing
statements, in each case, in the appropriate filing offices), and first priority
Liens, subject only to Permitted Liens.
4.5. Title to Assets; No Encumbrances.  Each of the Loan Parties has such title
to the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby.  All
of such assets are free and clear of Liens except for Permitted Liens.
4.6. Litigation.  Except as set forth on Schedule 4.6, there are no actions,
suits, or proceedings pending or, to the actual knowledge of any Borrower,
threatened in writing against a Loan Party or any Loan Party Subsidiary that
either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Effect.
4.7. Compliance with Laws.  No Loan Party nor any other Loan Party Subsidiary
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
-54-

--------------------------------------------------------------------------------

4.8. No Material Adverse Effect.  All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since
December 31, 2011, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and the other Loan Party Subsidiaries.
4.9. Solvency.
(a) The Loan Parties on a consolidated basis are Solvent.
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10. Employee Benefits.  Except as set forth on Schedule 4.10 (as such Schedule
may be updated from time to time, without the consent of any Lender or Agent, to
include retirement and severance plans that are required by a Governmental
Authority outside of the United States so long as such updated Schedule is
delivered together with written notice thereof to Agent), no Loan Party, other
Loan Party Subsidiary, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan or Canadian Benefit Plan.
4.11. Environmental Condition.  Except as set forth on Schedule 4.11, (a) to
each Borrower's knowledge, no Loan Party's nor any other Loan Party Subsidiary's
properties or assets has ever been used by a Loan Party or other Loan Party
Subsidiary, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law except to the extent any such violation, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) to each Borrower's knowledge, no Loan Party's nor any other Loan
Party Subsidiary's properties or assets has ever been designated or identified
by a Governmental Authority pursuant to RCRA or any analogous statute as a
Hazardous Materials disposal site that requires Remedial Action during the term
of this Agreement that could reasonably be expected to result in a Material
Adverse Effect, (c) no Loan Party nor any other Loan Party Subsidiary has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or any
other Loan Party Subsidiary that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or that would not
constitute a Permitted Lien, and (d) no Loan Party nor any other Loan Party
Subsidiary nor any of their respective facilities or operations is subject to
any outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
-55-

--------------------------------------------------------------------------------

4.12. Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or a Loan Party Subsidiary in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement
or the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or a Loan Party Subsidiary
in writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Agent on April 30, 2012 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers' good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).
4.13. Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").  No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.14. Indebtedness.  Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each other Loan Party Subsidiary
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
-56-

--------------------------------------------------------------------------------

4.15. Payment of Taxes.  Except as otherwise permitted under Section 5.5, all
state, federal and other material tax returns and reports of each Loan Party and
each other Loan Party Subsidiary required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon a Loan Party and a
Loan Party Subsidiary and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable.  Each
Loan Party and each Loan Party Subsidiary have made adequate provision in
accordance with GAAP for all taxes not yet due and payable.  No Borrower knows
of any proposed tax assessment against a Loan Party or any Loan Party Subsidiary
that is not being actively contested by such Loan Party or such Loan Party
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.16. Margin Stock.  No Loan Party nor any Loan Party Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17. Governmental Regulation.  No Loan Party nor any Loan Party Subsidiary is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any Loan Party
Subsidiary is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
4.18. OFAC.  No Loan Party nor any Loan Party Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any Loan Party Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
4.19. Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in a Material Adverse Effect, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party that could reasonably be expected to result in a Material Adverse
Effect, or (iii) to the knowledge of any Borrower, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party.  No US Loan Party has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar law of any state or other jurisdiction, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of each US Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  All material payments due from any Loan Party on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrowers, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
-57-

--------------------------------------------------------------------------------

4.20. [Intentionally Omitted].
4.21. Leases.  Each Loan Party enjoys peaceful and undisturbed possession under
all leases material to their business and to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party exists under any of them.
4.22. Eligible Accounts.  As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrowers'
business, (b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of US Eligible
Accounts or Canadian Eligible Accounts, as applicable.
4.23. Eligible Inventory.  As to each item of Inventory that is identified by
Borrowers as US Eligible Finished Goods Inventory, Canadian Eligible Finished
Goods Inventory, Canadian Eligible Raw Materials Inventory or US Eligible Raw
Materials Inventory in a Borrowing Base Certificate submitted to Agent, such
Inventory is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of US Eligible Inventory or Canadian Eligible Inventory, as
applicable.
4.24. Location of Inventory.  Except as set forth on Schedule 4.24, the
Inventory of Loan Parties is not stored with a bailee, warehouseman, or similar
party and is located only at, or in-transit between, the locations identified on
Schedule 4.24 (as such Schedule may be updated pursuant to Section 5.14).
4.25. Inventory Records.  Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.
-58-

--------------------------------------------------------------------------------

4.26. Other Documents.  Borrowers have delivered to Agent a complete and correct
copy of the Term Loan Documents, including all schedules and exhibits thereto. 
The execution, delivery and performance of each of the Term Loan Documents has
been duly authorized by all necessary action on the part of Borrowers.
4.27. Canadian Pension Plans.  No action has been taken (including the enactment
of any corporate resolution) by a Loan Party or any Loan Party Subsidiary to
terminate or wind up (in whole or in part) any Canadian Pension Plan which has a
"defined benefit provision" as such term is defined in the Income Tax Act
(Canada) nor has any such Canadian Pension Plan been terminated or wound-up
prior to the date hereof.
5.
AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations::
5.1. Financial Statements, Reports, Certificates.  Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Administrative Borrower, (c) agree to maintain a system
of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries'
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall not make material modifications thereto
without notice to, and without the consent of, Agent.
5.2. Reporting.  Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.
5.3. Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each Loan Party to, at all times preserve and
keep in full force and effect such Person's valid existence and good standing in
its jurisdiction of organization and, except as could not reasonably be expected
to result in a Material Adverse Effect, good standing with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.
5.4. Maintenance of Properties.  Each Borrower will, and will cause each Loan
Party to, maintain and preserve all of its assets that are necessary or useful
in the proper conduct of its business in good working order and condition,
ordinary wear, tear, casualty, and condemnation and Permitted Dispositions
excepted (and except where the failure to so maintain and preserve assets could
not reasonably be expected to result in a Material Adverse Effect).
-59-

--------------------------------------------------------------------------------

5.5. Taxes.  Each Borrower will, and will cause each Loan Party Subsidiary to,
pay in full before delinquency or before the expiration of any extension period
all material governmental assessments and taxes imposed, levied, or assessed
against it, or any of its assets or in respect of any of its income, businesses,
or franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
5.6. Insurance.  Each Borrower will, and will cause each Loan Party Subsidiary
to, at Borrowers' expense, maintain insurance respecting each of each Borrower's
and each Loan Party Subsidiary's' assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located.  All
such policies of insurance shall be with financially sound and reputable
insurance companies which are not Affiliates of Borrowers, unless the policies
are issued by Tall Pines in which case said policies shall be reinsured by
financially sound and reputable reinsurance companies which are not Affiliates
of Borrowers, and in all cases in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located.  All property insurance policies covering the
Collateral are to name Agent for the benefit of Agent and the Lenders, as lender
loss payee as their interests may appear, in case of loss, pursuant to a loss
payable endorsement reasonably satisfactory in form and substance to Agent
(Agent confirms that the endorsement provided to Agent on or prior to the
Closing Date is satisfactory to Agent).  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(with respect to property insurance but only in respect of Collateral) and
additional insured endorsements (with respect to general liability insurance) in
favor of Agent and shall provide for not less than 30 days (10 days in the case
of non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If any Loan Party fails to maintain such insurance, Agent may
arrange for such insurance, but at Borrowers' expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
Borrowers shall give Agent prompt notice of any loss exceeding $5,000,000
covered by their or the Loan Party Subsidiaries' casualty or business
interruption insurance.  Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.
5.7. Inspection.
(a) Each Loan Party will permit Agent, any Lender, and each of their respective
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to examine and make copies of
its books and records, and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its officers and employees (provided an
authorized representative of a Borrower shall be allowed to be present) at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours.
-60-

--------------------------------------------------------------------------------

(b) Each Loan Party will permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to Borrowers.
5.8. Compliance with Laws.  Each Borrower will, and will cause each Loan Party
Subsidiary to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9. Environmental.  Each Borrower will, and will cause each Loan Party
Subsidiary to,
(a) Keep any property either owned or operated by any Borrower or any Loan Party
Subsidiary free of any Environmental Liens with respect to liability in excess
of $10,000,000 or post bonds or other financial assurances sufficient to satisfy
the obligations or liability evidenced by such Environmental Liens with respect
to liability in excess of $10,000,000,
(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect,
(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or any Loan Party Subsidiary and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law except as such release
or non-compliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and
(d) Promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien with respect to liability in excess of $10,000,000 has been
filed against any of the real or personal property of any Borrower or any Loan
Party Subsidiary, (ii) commencement of any Environmental Action or written
notice that an Environmental Action will be filed against any Borrower or any
Loan Party Subsidiary except to the extent such Environmental Action could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority except to the extent such
violation, citation or order could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
5.10. Disclosure Updates.  Each Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.
-61-

--------------------------------------------------------------------------------

5.11. Formation of Subsidiaries.  Each Borrower will, at the time that any Loan
Party forms any direct or indirect Loan Party Subsidiary that is a Material
Subsidiary or acquires any direct or indirect Loan Party Subsidiary that is a
Material Subsidiary after the Closing Date or any Loan Party Subsidiary becomes
a Material Subsidiary, within 30 days of such formation or acquisition or of
such Subsidiary becoming a Material Subsidiary (or such later date as permitted
by Agent in its sole discretion) (a) cause such new Material Subsidiary to
provide to Agent a guaranty of the Obligations, together with such security
agreements, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the Deposit
Accounts, Accounts, Inventory and related assets of such newly formed or
acquired Material Subsidiary); provided, that such guaranty and security
documents with respect to US Obligations shall not be required to be provided to
Agent with respect to any Canadian Subsidiary or any Subsidiary of any Borrower
that is a CFC, and (b) provide to Agent all other documentation, including one
or more opinions of counsel reasonably satisfactory to Agent, which, in its
reasonable opinion, is appropriate with respect to the execution and delivery of
the applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall constitute a
Loan Document.
5.12. Further Assurances.  Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, security agreements, pledges,
assignments, opinions of counsel, and all other documents (the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent's Liens in all of the Deposit Accounts, Accounts, Inventory and
related assets of each Loan Party (whether now owned or hereafter arising or
acquired, tangible or intangible), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not require any CFC to grant a security interest to
secure the US Obligations.  To the maximum extent permitted by applicable law,
if any Borrower or any other Loan Party refuses or fails to execute or deliver
any reasonably requested Additional Documents pursuant to the terms of this
Agreement within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party's name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office.  In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by substantially all of the Deposit Accounts, Accounts, Inventory and related
assets of each Loan Party (subject to exceptions and limitations contained in
the Loan Documents with respect to CFCs); provided, that, the Canadian Borrower
shall not guaranty the US Obligations or grant a Lien in any of its assets to
secure the US Obligations.
-62-

--------------------------------------------------------------------------------

5.13. Lender Meetings.  Borrowers will, within 90 days after the close of each
fiscal year of Administrative Borrower, at the request of Agent or of the
Required Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrowers and their Subsidiaries and the projections presented for the current
fiscal year of Administrative Borrower.
5.14. Location of Inventory.  Each Borrower will, and will cause each other Loan
Party to, keep its Inventory only at the locations identified on Schedule 4.24
and their chief executive offices only at the locations identified on Schedule
4.24(b); provided, that Borrowers may amend Schedule 4.24 or Schedule 4.24(b) so
long as such amendment occurs by written notice to Agent not less than 10 days
prior to the date on which such Inventory is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States (in the case of a US Loan Party) and Canada or the
continental United States (in the case of Canadian Borrower).
5.15. Compliance with ERISA and the IRC.  In addition to and without limiting
the generality of Section 5.8, (a) comply with the applicable provisions of
ERISA, the IRC and the regulations thereunder with respect to all Employee
Benefit Plans except where the failure to comply could not reasonably be
expected to result in a Material Adverse Effect, (b) without the prior written
consent of Agent and the Required Lenders, not take any action or fail to take
action the result of which could be a liability to the PBGC or to a
Multiemployer Plan (other than claims for benefits, contributions or premiums
payable in the ordinary course), except where the failure to comply could not
reasonably be expected to result in a Material Adverse Effect, (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the IRC, other than any prohibited transaction that
could not reasonably be expected to result in a Material Adverse Effect, and (d)
operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under Section 4980B of the IRC and (e) within five (5)
Business Days of the occurrence of any event that could reasonably likely lead
to a Termination Event, furnish to Agent written notice that such event has
occurred and, within five (5) Business Days following receipt of a written
request from Agent, provide such additional information about such event and the
applicable Employee Benefit Plan as may be reasonably requested by Agent.
5.16. Canadian Benefit Plans.  For each existing, or hereafter adopted, Canadian
Benefit Plan, each Loan Party shall in a timely fashion comply with and perform
all of its obligations under and in respect of such Canadian Benefit Plan and
all applicable laws (including any fiduciary, funding, investment and
administration obligations), except where the failure to comply could not
reasonably be expected to result in a Material Adverse Effect.  All payments,
contributions or premiums required to be remitted or paid by Loan Parties in
respect of each Canadian Benefit Plan shall be paid or remitted by each Loan
Party in a timely fashion in accordance with the terms thereof, any funding
agreements and all applicable laws, except where the failure to comply could not
reasonably be expected to result in a Material Adverse Effect.
-63-

--------------------------------------------------------------------------------

6.
NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
6.1. Indebtedness.  Each Borrower will not, and will not permit any Loan Party
Subsidiary to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.  Canadian Borrower will not
create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness in
excess of the amount permitted under that certain letter loan agreement dated
December 2, 2011 between Bank of Montreal and Canadian Borrower, as amended or
modified from time to time.
6.2. Liens.  Each Borrower will not, and will not permit any Loan Party
Subsidiary to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3. Restrictions on Fundamental Changes.  Each Borrower will not, and will not
permit any Loan Party Subsidiary to,
(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, amalgamation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger or amalgamation
between Loan Parties, provided, that a Borrower must be the surviving entity of
any such merger or amalgamation to which it is a party, (ii) any merger or
amalgamation between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger or amalgamation between Subsidiaries of any
Borrower that are not Loan Parties,
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than any Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any
Borrower that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Borrower that is not liquidating or
dissolving, or
(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.
6.4. Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any Loan Party Subsidiary to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into a binding (without a
contingency for Required Lenders consent) agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any of its or their assets.
-64-

--------------------------------------------------------------------------------

6.5. Nature of Business.  Each Borrower will not, and will not permit any Loan
Party Subsidiary to, make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent any Borrower and any Loan Party Subsidiary from
engaging in any business that is reasonably related or ancillary to their
business.
6.6. Prepayments and Amendments.  Each Borrower will not, and will not permit
any Loan Party Subsidiary to,
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
(i) optionally prepay, optionally redeem, optionally defease, optionally
purchase, or otherwise optionally acquire any Indebtedness of any Borrower or
any Loan Party Subsidiary, other than (A) the Obligations in accordance with
this Agreement, (B) Permitted Intercompany Advances, and (C) prepayments of
other Indebtedness so long as (x) either (1) Excess Availability is equal to or
greater than 17.5% of the Maximum Revolver Amount after giving effect to such
prepayment or (2) Excess Availability is equal to or greater than 12.5% of the
Maximum Revolver Amount but less than 17.5% of the Maximum Revolver Amount after
giving effect to such prepayment and Borrowers' Fixed Charge Coverage Ratio
computed on a pro forma basis after giving effect to such prepayment for the
twelve month period ending on the last day of the most recent month for which
financial statements are available is equal to or greater than 1.10:1.00, and
(y) immediately before and after giving effect to such prepayment, no Default or
Event of Default shall have occurred and be continuing,
(ii) make any mandatory prepayment of Term Loan Debt (other than pursuant to
Section 2.4(b)(ii) of the Term Loan Credit Agreement or otherwise in respect of
the sale, transfer or other disposition of Term Loan Priority Collateral (as
defined in the Intercreditor Agreement) or from proceeds of the sale,
disposition or issuance of Equity Interests), except to the extent (x) either
(1) Excess Availability is equal to or greater than 17.5% of the Maximum
Revolver Amount after giving effect to such prepayment or (2) Excess
Availability is equal to or greater than 12.5% of the Maximum Revolver Amount
but less than 17.5% of the Maximum Revolver Amount after giving effect to such
prepayment and Borrowers' Fixed Charge Coverage Ratio computed on a pro forma
basis after giving effect to such prepayment for the twelve month period ending
on the last day of the most recent month for which financial statements are
available is equal to or greater than 1.10:1.00, and (y) immediately before and
after giving effect to such prepayment, no Default or Event of Default shall
have occurred and be continuing, or
(iii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
-65-

--------------------------------------------------------------------------------

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i) (A) any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness permitted under clause (b) of
the definition of Permitted Indebtedness that could reasonably be expected to be
materially adverse to the interests of Lenders, or (B) Indebtedness that has
been contractually subordinated in right of payment to the Obligations if such
amendment, modification or change is not permitted at such time under the
subordination terms and conditions,
(ii) the Term Loan Debt in a manner that (A) increases the "Applicable Margin"
or similar component of the cash pay portion of any interest rate by more than
3.00 percentage points per annum (excluding increases resulting from the accrual
of interest at the default rate) or add any new recurring fees, (B) directly
prohibits or restricts the payment of principal of, interest on, or other
amounts payable with respect to the Obligations to a greater extent than the
same is prohibited or restricted by the Term Loan Credit Agreement as in effect
on the date hereof, (C) shortens the final scheduled maturity date of the Term
Loan Debt or any Refinancing Indebtedness in respect thereof, (D) shortens the
amortization of any portion of the Term Loan Debt, or (E) changes the mandatory
prepayment provisions of the Term Loan Credit Agreement or adds any mandatory
prepayments thereto other than any such change or additional mandatory
prepayment that (x) is made in connection with Refinancing Indebtedness of the
Term Loan Debt and (y) reflects "market prepayment provisions" at the time such
Refinancing Indebtedness is entered into, and then only so long as (A) such
change does not alter the rights of the Loan Parties in respect of the
Collateral and (B) a conforming change is made to the Loan Documents upon the
request of the Agent, or
(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7. Restricted Payments.  Worldwide will not make any Restricted Payment;
provided, that, so long as it is permitted by law, and so long as no Event of
Default shall have occurred and be continuing and no Default or Event of Default
would result therefrom,
(a) Worldwide may make Restricted Payments to present or former employees,
officers, or directors of Worldwide (or any spouses, ex-spouses, or estates of
any of the foregoing) on account of redemptions of Equity Interests of Worldwide
held by such Persons, provided, that the aggregate amount of such redemptions
made by Worldwide during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (k) of the definition of Permitted
Indebtedness, does not exceed $5,000,000 in the aggregate in any fiscal year,
(b) Worldwide may make Restricted Payments to present or former employees,
officers, or directors of Worldwide (or any spouses, ex-spouses, or estates of
any of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Worldwide on account of repurchases of the Equity Interests of
Worldwide held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of Worldwide, and
-66-

--------------------------------------------------------------------------------

(c) Worldwide may make Restricted Payments so long as (x) either (1) Excess
Availability is equal to or greater than 17.5% of the Maximum Revolver Amount
after giving effect to such distribution or (2)  Excess Availability is equal to
or greater than 12.5% of the Maximum Revolver Amount but less than 17.5% of the
Maximum Revolver Amount after giving effect to such distribution and the Fixed
Charge Coverage Ratio computed on a pro forma basis after giving effect to such
distribution for the twelve month period ending on the last day of the most
recent month for which financial statements are available is equal to or greater
than 1.10:1.00, and (y) immediately before and after giving effect to such
distribution, no Default or Event of Default shall have occurred and be
continuing.
6.8. Accounting Methods.  Each Borrower will not, and will not permit any of its
Subsidiaries to, modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
6.9. Investments.  Each Borrower will not, and will not permit any Loan Party
Subsidiary to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10. Transactions with Affiliates.  Each Borrower will not, and will not permit
any Loan Party Subsidiary to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of any Borrower or any Loan Party
Subsidiary except for:
(a) transactions between such Borrower or such Loan Party Subsidiary, on the one
hand, and any Affiliate of such Borrower or such Loan Party Subsidiary, on the
other hand, so long as such transactions are no less favorable, taken as a
whole, to such Borrower or such Loan Party Subsidiary, as applicable, than would
be obtained in an arm's length transaction with a non-Affiliate,
(b) payment of customary fees and reasonable out of pocket costs to and
indemnities for the benefit of directors (or comparable managers), officers and
employees  of such Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower,
(c) payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of such Borrower in
the ordinary course of business and consistent with industry practice,
(d) transactions among Borrowers and their Affiliates that are consistent with
past practices of such Borrower or such Affiliates and pursuant to the
reasonable requirements of such Borrower's or such Affiliate's business and in
accordance with the terms of the agreements  (as in effect on the date hereof)
listed on Schedule 6.10 hereof; provided, that, with respect to Inventory
purchases made by Borrowers from Affiliates (other than another Borrower),
Borrowers shall not shorten, and shall not agree with their Affiliates to
shorten, the payment terms from the terms for inventory purchases set forth in
Schedule 6.10(a) annexed hereto or otherwise consistent with past practices
(including prepayment for inventory and other costs consistent with such
Borrower's past practices), and
-67-

--------------------------------------------------------------------------------

(e) transactions permitted by Section 6.1, 6.3 6.6(a), 6.7 or Section 6.9.
6.11. Use of Proceeds.  Each Borrower will not, and will not permit any Loan
Party Subsidiary to, use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted general corporate purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).
6.12. Canadian Pension Plans.  No Loan Party or Loan Party Subsidiary shall take
any action to terminate or windup a Canadian Pension Plan that has a "defined
benefit provision" as such term is defined in the Income Tax Act (Canada)
without prior written consent by the Agent for and on behalf of the Required
Lenders , which consent shall not be unreasonably withheld or delayed provided
that such termination or wind-up would not give rise to a Material Adverse
Effect.
7.
FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will:
(a) Fixed Charge Coverage Ratio.  At all times during a Covenant Testing Period
(including the first and last day thereof), have a Fixed Charge Coverage Ratio,
measured for the 12 month period ending on the last day of each fiscal month
during the Covenant Testing Period (including the first and last day thereof) of
at least 1.0 to 1.0.
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1. Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Lender in reimbursement of any drawing under a Letter of Credit;
-68-

--------------------------------------------------------------------------------

8.2. Covenants.  If any Loan Party:
(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers' affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.15 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
(iv) Section 7 of the US Guaranty and Security Agreement, or (iv) Section 7 of
the Canadian Guaranty and Security Agreement; provided, that, to the extent such
failure of any of the foregoing covenants relates solely to a Subsidiary that is
not a Loan Party, such failure shall constitute an Event of Default upon the
continuance of such failure for a period of 15 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3. Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $10,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any Loan Party Subsidiary, or with respect to any
of their respective assets, and either (a) there is a period of 60 consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;
8.4. Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party, any Loan Party Subsidiary;
8.5. Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any Loan Party Subsidiary and any of the following
events occur: (a) such Loan Party or such Loan Party Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or such Loan Party Subsidiary, or (e) an order for relief shall
have been issued or entered therein;
-69-

--------------------------------------------------------------------------------

8.6. Default Under Other Agreements.  If there is (a) an "Event of Default" (as
defined in the Term Loan Credit Agreement), (b)  a default in one or more
agreements to which a Loan Party or any Loan Party Subsidiary is a party with
one or more third Persons relative to a Loan Party's or any Loan Party
Subsidiary's Indebtedness involving an aggregate amount of $10,000,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party's or such Loan Party
Subsidiary's obligations thereunder;
8.7. Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8. Guaranty.  If any material obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
8.9. Security Documents.  If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens, first
priority Lien on any material portion of the Collateral covered thereby, except
(a) as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement, or (b) as the result of an action or failure to
act on the part of Agent;
8.10. Loan Documents.  The validity or enforceability of any material provision
of any Loan Document shall at any time for any reason  (other than solely as the
result of an action or failure to act on the part of Agent) be declared to be
null and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny in
writing that such Loan Party or its Subsidiaries has any liability or obligation
purported to be created under any material provision of any Loan Document; or
8.11. Change of Control.  A Change of Control shall occur, whether directly or
indirectly.
8.12. ERISA.  The occurrence of any of the following events with respect to any
Loan Party or any of its ERISA Affiliates: (i) any Loan Party or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 or 430 of the IRC or any other
applicable law, any Loan Party or any ERISA Affiliate is required to pay as
contributions to such Pension Plan or Canadian Pension Plan, and such failure
could reasonably be expected to result in liability in excess of $10,000,000,
(ii) an accumulated funding deficiency or funding shortfall in excess of
$10,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan or Canadian Pension Plan, individually or in the aggregate, (iii) a
Termination Event which could reasonably be expected to result in liability in
excess of $10,000,000, either individually or in the aggregate, or (iv) any Loan
Party or any ERISA Affiliate as employers under one or more Multiemployer Plans
makes a complete or partial withdrawal from any such Multiemployer Plan and
incurs a withdrawal liability requiring payments in an amount exceeding
$10,000,000.
-70-

--------------------------------------------------------------------------------

9.
RIGHTS AND REMEDIES.

9.1. Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) below by written notice to
Borrowers), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:
(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and US Borrowers shall be obligated to
repay all of such Obligations in full and Canadian Borrower shall be obligated
to repay all Canadian Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, (ii) terminate any Letter of Credit that may
be terminated in accordance with its terms, and (iii) direct Borrowers to
provide (and Borrowers agree that upon receipt of such notice Borrowers will
provide) Letter of Credit Collateralization to Agent to be held as security for
Borrowers' reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit (provided that Canadian Borrower
shall have not obligation to provide Letter of Credit Collateralization in
respect of US Letter of Credit Obligations);
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Lender to issue Letters of
Credit; and
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agrees that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers' or Loan
Party Subsidiaries' obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.
-71-

--------------------------------------------------------------------------------

9.2. Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2. The Lender Group's Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code or the PPSA, as applicable, the Lender Group shall not in any way or manner
be liable or responsible for:  (i) the safekeeping of the Collateral, (ii) any
loss or damage thereto occurring or arising in any manner or fashion from any
cause, (iii) any diminution in the value thereof, or (iv) any act or default of
any carrier, warehouseman, bailee, forwarding agency, or other Person, and (b)
all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.
10.3. Indemnification.  Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including reasonable attorneys fees)
of any Lender (other than WFCF) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers' and
their Subsidiaries' compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders, (ii) disputes solely between or among the
Lenders and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities").  The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person
-72-

--------------------------------------------------------------------------------

under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.  Notwithstanding any of the
foregoing to the contrary, Canadian Borrower's indemnity shall be limited to
matters relating to the Canadian Obligations and Canadian Borrower and shall not
extend to US Obligations.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to  any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrowers:
KRONOS WORLDWIDE, INC.
5430 LBJ Freeway, Suite 1706
Dallas, Texas 75240-2697
Attn:  John A. St. Wrba, Treasurer
Fax No. 972-448-1445
   
with copies to:
KRONOS WORLDWIDE, INC.
5430 LBJ Freeway, Suite 1706
Dallas, Texas 75240-2697
Attn:  Robert D. Graham, General Counsel
Fax No. 972-448-1445

-73-

--------------------------------------------------------------------------------




   
with further copies to:
LOCKE LORD LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Attn:  Vicky Gunning
Fax No. 214-756-8638
   
If to Agent:
WELLS FARGO CAPITAL FINANCE, LLC
150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606
Attn: Laura Wheeland
Fax No. (312) 332-0424
E-mail:  laura.wheeland@wellsfargo.com
   
with copies to:
GOLDBERG KOHN, LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Keith G. Radner, Esq.
Fax No. (312) 863-7445



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

-74-

--------------------------------------------------------------------------------

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM").  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
-75-

--------------------------------------------------------------------------------

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.
(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an "Assignee"), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:
(A) Borrowers; provided, that no consent of Borrowers shall be required (1)  if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and
(B) Agent, Swing Lender, and Issuing Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) no assignment may be made to a natural person,
(B) no assignment may be made to a Loan Party, or an Affiliate of a Loan Party,
(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000);
-76-

--------------------------------------------------------------------------------

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee.
(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent's separate account, a processing fee in the amount of $3,500; and
(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
-77-

--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d) Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant") participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a "Lender" hereunder or under the other Loan
Documents and the Originating Lender's obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party, or an Affiliate of a Loan Party,
and (vii) all amounts payable by Borrowers hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
-78-

--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan").  Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).  Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary.  In the case of any assignment by a Lender of all or any portion of
its Revolver Commitments to an Affiliate of such Lender or a Related Fund of
such Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrowers, shall maintain a register comparable to the
Register.
-79-

--------------------------------------------------------------------------------

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register").  A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
13.2. Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release any
Borrower from its Obligations.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the Borrowing Base in this Agreement shall
not constitute a reduction in the rate of interest or a reduction of fees for
purposes of this clause (iii)),
-80-

--------------------------------------------------------------------------------

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v) amend, modify, or eliminate Section 3.1 or 3.2,
(vi) amend, modify, or eliminate Section 15.11,
(vii) other than as permitted by Section 15.11, release Agent's Lien in and to
any of the Collateral,
(viii) amend, modify, or eliminate the definitions of "Required Lenders" or "Pro
Rata Share",
(ix) contractually subordinate any of Agent's Liens,
(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
or
(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii).
(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders,
(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of US Borrowing Base, Canadian Borrowing
Base or any of the defined terms (including the definitions of US Eligible
Accounts, Canadian Eligible Accounts, US Eligible Finished Goods Inventory,
Canadian Eligible Finished Goods Inventory, US Eligible Raw Material Inventory,
Canadian Eligible Raw Material Inventory US Eligible Inventory and Canadian
Eligible Inventory) that are used in such definition to the extent that any such
change results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount,
or change Section 2.1(c),
-81-

--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender or
Underlying Issuer under this Agreement or the other Loan Documents, without the
written consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,
(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.
14.1.2. Replacement of Certain Lenders.
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit).  If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender's or Tax Lender's, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.
-82-

--------------------------------------------------------------------------------

14.1.3. No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent.
(a) Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral. 
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:  (a)
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, payments and
proceeds of
-83-

--------------------------------------------------------------------------------

Collateral, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Revolving Loans, for itself or on behalf of
Lenders, as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
(b)   Without prejudice to Section 15.1(a) above, each member of the Lender
Group hereby appoints (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to appoint) WFCF as the person holding the
power of attorney (fondé pouvoir) of the Lender Group and each Bank Product
Provider as contemplated under Article 2692 of the Civil Code of Québec, to
enter into, to take and to hold on their behalf, and for their benefit, any deed
of hypothec ("Deed of Hypothec") to be executed by any of the Borrowers or
Guarantors granting a hypothec pursuant to the laws of the Province of Québec
(Canada) and to exercise such powers and duties which are conferred thereupon
under such deed.  All of the Lender Group and Bank Product Providers hereby
additionally appoint Agent as agent, mandatary, custodian and depositary for and
on behalf of the Lender Group and Bank Product Providers (a) to hold and to be
the sole registered holder of any bond ("Bond") issued under the Deed of
Hypothec, the whole notwithstanding any other applicable law, and (b) to enter
into, to take and to hold on their behalf, and for their benefit, a bond pledge
agreement ("Pledge") to be executed by such Borrower or Guarantor pursuant to
the laws of the Province of Québec and creating a pledge of the Bond as security
for the payment and performance of, inter alia, the Canadian Obligations.  In
this respect, (i) Agent as agent, mandatary, custodian and depositary for and on
behalf of the Lender Group and Bank Product Providers, shall keep a record
indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the members
of the Lender Group and Bank Product Providers for and on behalf of whom the
Bond is so held from time to time, and (ii) each of the members of the Lender
Group and Bank Product Providers will be entitled to the benefits of any
Collateral charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such Collateral. WFCF, in such
aforesaid capacities shall (A) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to WFCF, as fondé de pouvoir, with respect
to the Collateral charged under the Deed of Hypothec and to Agent with respect
to the Collateral changed under the Pledge, any other applicable law or
otherwise, and (B) benefit from and be subject to all provisions hereof with
respect to Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lender Group and Bank Product Providers, the Borrowers or
-84-

--------------------------------------------------------------------------------

the Guarantors.  The execution prior to the date hereof by WFCF, as fondé de
pouvoir, or Agent of any Deed of Hypothec, Pledge or other security documents
made pursuant to the laws of the Province of Québec (Canada) is hereby ratified
and confirmed.  The constitution of WFCF as the Person holding the power of
attorney (fondé de pouvoir), and of Agent, as agent, mandatary, custodian and
depositary with respect to any bond that may be issued and pledged from time to
time to Agent for the benefit of the Lender Group and Bank Product Providers,
shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any of the Lender Group's rights and obligations under this Agreement
by the execution of an assignment, including an Assignment and Acceptance
Agreement or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an assignment
agreement or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Agent hereunder.
15.2. Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3. Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.
-85-

--------------------------------------------------------------------------------

15.4. Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
15.5. Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default."  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
15.6. Credit Decision.  Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
-86-

--------------------------------------------------------------------------------

15.7. Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers).  In the event Agent is not reimbursed for
such costs and expenses by Borrowers or their Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender's ratable
thereof.  Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers.  The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
15.8. Agent in Individual Capacity.  WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with any
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, WFCF or its Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms "Lender" and
"Lenders" include WFCF in its individual capacity.
-87-

--------------------------------------------------------------------------------

15.9. Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers.  If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers).  If, at the time that Agent's resignation is
effective, it is acting as Issuing Lender or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Lender or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, to cause the Underlying Issuer to issue
Letters of Credit, or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent.  If Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10. Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers).  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
-88-

--------------------------------------------------------------------------------

15.11. Collateral Matters.
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time Agent's Lien was granted nor at any time thereafter, or
(iv) constituting property leased to a Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement.  The Loan Parties and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code and any similar laws in any other
jurisdiction to which a Loan Party is subject, (b) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9‑610 or 9‑620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.  In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle or vehicles and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration.  Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) Agent shall not be required to execute any document necessary
to evidence such release on terms that, in Agent's opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.
-89-

--------------------------------------------------------------------------------

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrowers
or their Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent's Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
15.12. Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts of any Borrower or its Subsidiaries now or hereafter maintained with
such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
-90-

--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13. Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or the applicable provisions of the PPSA or the STA can be perfected by
possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent's request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent's instructions.
15.14. Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
-91-

--------------------------------------------------------------------------------

15.15. Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Borrower or its Subsidiaries (each, a "Report") prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrowers and their
Subsidiaries and will rely significantly upon Borrowers' and their Subsidiaries'
books and records, as well as on representations of Borrowers' personnel,
(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
-92-

--------------------------------------------------------------------------------

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by such Borrower or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from any
Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from such Borrower or such Subsidiary, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.
15.17. Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
16.
WITHHOLDING TAXES.

16.1. Payments.  All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1.  If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrowers shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent's or such Lender's own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction). 
Borrowers will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrowers.  Borrowers agree to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document other than Excluded Taxes.  The Loan Parties shall jointly and
severally indemnify each Indemnified Person (as defined in Section 10.3)
(collectively a "Tax Indemnitee") for the full amount of Indemnified
-93-

--------------------------------------------------------------------------------

Taxes arising in connection with this Agreement or any other Loan Document or
breach thereof by any Loan Party (including, without limitation, any Indemnified
Taxes or Other Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses incurred in connection therewith or in connection with
the enforcement of this indemnification, as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee).  The obligations of
the Loan Parties under this Section 16 shall survive the termination of this
Agreement and the repayment of the Loans.  Notwithstanding any of the foregoing
to the contrary, Canadian Borrower's indemnity shall be limited to matters
relating to the Canadian Obligations and Canadian Borrower and shall not extend
to US Obligations.
16.2. Exemptions.
(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
-94-

--------------------------------------------------------------------------------

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid.  With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable.  Borrowers agree that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.
-95-

--------------------------------------------------------------------------------

16.3. Reductions.
(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4. Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
-96-

--------------------------------------------------------------------------------

17.
GENERAL PROVISIONS.

17.1. Effectiveness.  This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
17.2. Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3. Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.
17.4. Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5. Bank Product Providers.  Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting.  Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so.  Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
-97-

--------------------------------------------------------------------------------

17.6. Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7. Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.
-98-

--------------------------------------------------------------------------------

17.8. Revival and Reinstatement of Obligations; Certain Waivers.  If the
incurrence or payment of the Obligations by any Borrower or any Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a "Voidable
Transfer"), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the advice of
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of each Borrower and each Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
17.9. Confidentiality.
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans ("Confidential Information") shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
-99-

--------------------------------------------------------------------------------

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent (provided, the Administrative Borrower
reviews and consents to such tombstone, advertisement or marketing materials).
(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender").  The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).
17.10. Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instru-ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstand-ing or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
-100-

--------------------------------------------------------------------------------

17.11. Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties' senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
17.12. Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13. Worldwide as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Worldwide as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group's relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
-101-

--------------------------------------------------------------------------------

17.14. Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given.  The obligation of each Borrower in respect of
any such sum due from it to Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the "Agreement Currency"), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss.  If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable law).
17.15. Anti-Money Laundering Legislation.
(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and "know your client"
laws, under the laws of Canada (collectively, including any guidelines or orders
thereunder, "AML Legislation"), Agent and Lenders may be required to obtain,
verify and record information regarding each Loan Party, its respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Loan Party, and the transactions contemplated
hereby.  Administrative Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or Agent, or any prospective assign or participant of a
Lender or Agent, necessary in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.
-102-

--------------------------------------------------------------------------------

(b)  If Agent has ascertained the identity of any Loan Party or any authorized
signatories of any Loan Party for the purposes of applicable AML Legislation,
then the Agent:
(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a "written agreement" in such regard between each
Lender and the Agent within the meaning of applicable AML Legislation; and
(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(c) Notwithstanding the provisions of this Section and except as may otherwise
be agreed in writing, each Lender agrees that Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so.
17.16. Quebec Interpretation.  For all purposes of any assets, liabilities or
entities located in the Province of Quebec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Quebec or a court or tribunal exercising jurisdiction in
the Province of Quebec, (a) "personal property" shall include "movable
property", (b) "real property" shall include "immovable property", (c) "tangible
property" shall include "corporeal property", (d) "intangible property" shall
include "incorporeal property", (e) "security interest", "mortgage" and "lien"
shall include a "hypothec", "prior claim" and a "resolutory clause", (f) all
references to filing, registering or recording under the Code or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
"perfection" of or "perfected" liens or security interest shall include a
reference to an "opposable" or "set up" lien or security interest as against
third parties, (h) any "right of offset", "right of setoff" or similar
expression shall include a "right of compensation", (i) "goods" shall include
corporeal movable property" other than chattel paper, documents of title,
instruments, money and securities, (j) an "agent" shall include a "mandatary",
(k) "construction liens" shall include "legal hypothecs", (l) "joint and
several" shall include solidary, (m) "gross negligence or willful misconduct"
shall be deemed to be "intentional or gross fault", (n) "beneficial ownership"
shall include "ownership on behalf of another as mandatary", (o) "easement"
shall include "servitude", (p) "priority" shall include "prior claim", (q)
"survey" shall include "certificate of location and plan", and (r) "fee simple
title" shall include "absolute ownership".
17.17. English Language Only.  The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only.  Les parties aux
présentes confirment que c'est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.
[Signature pages to follow.]
-103-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


US BORROWERS:
KRONOS WORLDWIDE, INC.,
a Delaware corporation


By:/w/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer




 
KRONOS LOUISIANA, INC.,
a Delaware corporation


By:/w/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer




 
KRONOS (US), INC.,
a Delaware corporation


By:/w/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer



CANADIAN BORROWER
KRONOS CANADA, INC.,
a Canadian corporation


By:/w/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer




--------------------------------------------------------------------------------

AGENT AND LENDERS
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
Agent, as Lead Arranger, and as Book Runner and as a Lender


By: /s/ Brian Kennedy
Name: Brian Kennedy
Its Authorized Signatory


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender


By:/s/ Domenic Cosentino
Name: Dennis Cosentino
Its Authorized Signatory

--------------------------------------------------------------------------------



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Borrower or any Loan Party Subsidiary in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a vendor hypothec or a Capital Lease with respect to Equipment
or mortgage or hypothec financing with respect to Real Property, (b) was in
existence prior to the date of such Permitted Acquisition, (c) was not incurred
in connection with, or in contemplation of, such Permitted Acquisition, and (d)
no Loan Party (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness.
"Acquisition" means (a) the purchase or other acquisition by a Borrower or a
Loan Party Subsidiary of all or substantially all of the assets of (or any
division or business line of) any other Person, or (b) the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Equity Interests
of any other Person.
"Acquisition Documents" means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
"Administrative Borrower" has the meaning specified therefor in Section 17.13.
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a).
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Applicable Account" means the Agent's US Account and/or the Agent's
Canadian Account, as the context requires.
"Agent's Canadian Account" means the Deposit Account identified on Schedule A-1
as Agent's Canadian Account (or such other Deposit Account that has been
designated as such, in writing, by Agent to Administrative Borrower and the
Lenders).
"Agent's US Account" means the Deposit Account identified on Schedule A-1 as
Agent's US Account (or such other Deposit Account that has been designated as
such, in writing, by Agent to Administrative Borrower and the Lenders).
"Agent's Liens" means the Liens granted by each Loan Party to Agent under the
Loan Documents and securing the Obligations or any part thereof.
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
"Applicable Currency" means Dollars; provided, that with respect to Canadian
Revolving Loans and other Obligations denominated in Canadian Dollars,
Applicable Currency means Canadian Dollars.
"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed calendar quarter; provided, that
for the period from the Closing Date through and including June 30, 2012, the
Applicable Margin shall be set at the margin in the row styled "Level II";
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
"Level III":
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to Non-Base Rate Loans (the "Non-Base Rate Margin")
I
> 66 2/3% of the Maximum Revolver Amount
0.50 percentage points
1.50 percentage points
II
< 66 2/3% of the Maximum Revolver Amount and > 33 1/3% of the Maximum Revolver
Amount
0.75 percentage points
1.75 percentage points
III
< 33 1/3% of the Maximum Revolver Amount
1.00 percentage points
2.00 percentage points



Schedule 1.1 - Page 2

--------------------------------------------------------------------------------

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter of Borrowers.
"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed calendar
quarter; provided, that for the period from the Closing Date through and
including June 30, 2012, the Applicable Unused Line Fee Percentage shall be set
at the rate in the row styled "Level II"; provided further, that any time an
Event of Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled "Level II":
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> 50% of the Maximum Revolver Amount
0.25 percentage points
II
< 50% of the Maximum Revolver Amount
0.375 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each calendar quarter by Agent.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
Schedule 1.1 - Page 3

--------------------------------------------------------------------------------

"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
"Available Revolver Increase Amount" means, as of any date of determination, an
amount equal to the result of (a) $25,000,000 minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of the Agreement.
"Average Excess Availability" means, with respect to any period, the sum of
(a) the aggregate amount of US Availability and (b) the Dollar Equivalent of the
Canadian Availability for each Business Day in such period (calculated as of the
end of each respective Business Day) divided by the number of Business Days in
such period.
"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
"Bank Product Collateralization" means, with respect to the US Bank Product
Obligations or the Canadian Bank Product Obligations, as applicable, providing
cash collateral (pursuant to documentation reasonably satisfactory to Agent) in
the Applicable Currency to be held by Agent for the benefit of the Bank Product
Providers (other than the Hedge Providers) in an amount determined by Agent in
its Permitted Discretion as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
"Bank Product Obligations" means the US Bank Product Obligations and/or the
Canadian Bank Product Obligations, as the context requires.
"Bank Product Provider" means Wells Fargo or any of its Affiliates (including
WFCF), including each of the foregoing in its capacity, if applicable, as a
Hedge Provider, that enters into a Canadian Bank Product Agreement, US Bank
Product Agreement or a Hedge Agreement.
"Bank Product Provider Agreement" means an agreement between such Bank Product
Provider and Agent in form and substance satisfactory to Agent.
"Bank Product Reserves" means the US Bank Product Reserves and/or the Canadian
Bank Product Reserves, as the context requires.
"Bankruptcy Code" means (i) title 11 of the United States Code, (ii) the
Bankruptcy and Insolvency Act (Canada), (iii) the Companies Creditors
Arrangement  Act (Canada), (iv) the Winding-Up and Restructuring Act (Canada),
and (v) any similar legislation in a relevant jurisdiction, in each case as
applicable and as in effect from time to time.
Schedule 1.1 - Page 4

--------------------------------------------------------------------------------

"Base Rate" means the US Base Rate; provided, that with respect to Canadian
Obligations denominated in Canadian Dollars, Base Rate means, the Canadian Base
Rate.
"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the applicable Base Rate.
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, (a) if a determination of a Business Day shall relate to a Non-Base Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market and (b) if
a determination of a Business Day shall relate to a Canadian Revolving Loan or
Canadian Letter of Credit (including a request therefor), the term "Business
Day" also shall exclude any day on which banks are authorized or required to
close in Toronto, Ontario, Canada.
"Canadian Availability" means, as of any date of determination, the Dollar
Equivalent amount that Canadian Borrower is entitled to borrow as Canadian
Revolving Loans under Section 2.1 of the Agreement (after giving effect to the
then outstanding Canadian Revolver Usage).
"Canadian Bank Product" means any one or more of the following financial
products or accommodations extended to a Canadian Loan Party by a Bank Product
Provider:  (a) credit cards (including commercial credit cards (including
so-called "procurement cards" or "P-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
Schedule 1.1 - Page 5

--------------------------------------------------------------------------------

"Canadian Bank Product Agreements" means those agreements entered into from time
to time by a Canadian Loan Party with a Bank Product Provider in connection with
the obtaining of any of the Canadian Bank Products.
"Canadian Bank Product Obligations" means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Canadian Loan Parties to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by a Bank Product Provider to Canadian
Loan Parties.
"Canadian Bank Product Reserves" means, as of any date of determination, those
reserves that Agent deems in its Permitted Discretion necessary or appropriate
to establish (based upon the Bank Product Providers' determination of the
liabilities and obligations of Canadian Loan Parties in respect of Canadian Bank
Product Obligations) in respect of Canadian Bank Products then provided or
outstanding.
"Canadian Base Rate" means, on any day, an annual rate of interest equal to the
greatest of (i) the annual rate of interest announced by the Canadian Reference
Bank and in effect as its "prime rate" on such day for determining interest
rates on Canadian Dollar denominated commercial loans made by the Canadian
Reference Bank, and (ii) the annual rate of interest equal to the sum of (A) the
one month Canadian CDOR Rate in effect on such day, plus (B) 1.00%.
"Canadian Benefit Plan" means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which Canadian Borrower has any liability with respect to any
employee or former employee, and includes any Canadian Pension Plans.
"Canadian Borrowing" means a borrowing consisting of Canadian Revolving Loans
made on the same day by the Lenders (or Agent on behalf thereof), or by Canadian
Swing Lender in the case of a Canadian Swing Loan, or by Agent in the case of an
Canadian Extraordinary Advance.
"Canadian Borrowing Base" means, as of any date of determination, the result of:
(a) 85% of the amount of Canadian Eligible Accounts, less the amount, if any, of
the Canadian Dilution Reserve, plus
Schedule 1.1 - Page 6

--------------------------------------------------------------------------------

(b) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Canadian Borrower's
historical accounting practices) of Canadian Eligible Finished Goods Inventory
at such time, and (B) the product of 85% multiplied by the Net Recovery
Percentage identified in the most recent inventory appraisal ordered and
obtained by Agent multiplied by the value (calculated at the lower of cost or
market on a basis consistent with the Canadian Borrower's historical accounting
practices) of Canadian Eligible Finished Goods Inventory (such determination may
be made as to different categories of Canadian Eligible Finished Goods Inventory
based upon the Net Recovery Percentage applicable to such categories) at such
time, plus
(c) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Canadian Borrower's
historical accounting practices) of Canadian Eligible Raw Materials Inventory at
such time, and (B) the product of 85% multiplied by the Net Recovery Percentage
identified in the most recent inventory appraisal ordered and obtained by Agent
multiplied by the value (calculated at the lower of cost or market on a basis
consistent with Canadian Borrower's historical accounting practices) of Canadian
Eligible Raw Materials Inventory (such determination may be made as to different
categories of Canadian Eligible Raw Materials Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, plus
(d) Excess US Availability, minus
(e) the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.
"Canadian CDOR Rate" means for any particular day the rate of interest equal to
the average rate applicable to Canadian Dollar bankers' acceptances having a
duration comparable to the Interest Period and the amount of the Canadian CDOR
Rate Loan requested appearing on the "Reuters Screen CDOR Page" (as defined in
the International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m. (Toronto time), on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day, provided that if such rate does not appear on the
Reuters Screen CDOR Page on such day as contemplated, then the Canadian CDOR
Rate on such day shall be calculated as the average of the rates for such
comparable duration and amount applicable to Canadian Dollar bankers'
acceptances quoted by the banks listed in Schedule I of the Bank Act (Canada) as
of 10:00 a.m. (Toronto time) on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day for the amount of the Canadian
CDOR Rate Loan requested by the Canadian Borrower or otherwise outstanding in
accordance with the Agreement, which determination shall be conclusive in the
absence of manifest error.
"Canadian CDOR Rate Loan" means each portion of a Canadian Revolving Loan that
bears interest at a rate determined by reference to the applicable Canadian CDOR
Rate.
"Canadian Designated Account" means the Canadian Deposit Account of Canadian
Borrower identified on Schedule D-1 to the Agreement (or such other Deposit
Account of Canadian Borrower located at Canadian Designated Account Bank that
has been designated as such, in writing, by Canadian Borrower to Agent).
Schedule 1.1 - Page 7

--------------------------------------------------------------------------------

"Canadian Designated Account Bank" has the meaning specified therefor in
Schedule D-1 to the Agreement (or such other bank that is located within Canada
that has been designated as such, in writing, by Canadian Borrower to Agent).
"Canadian Dilution" means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 12 months, that is the result of
dividing the amount of (a) bad debt write-downs, discounts (other than customary
early payment discounts), advertising allowances, credits, or other dilutive
items with respect to Canadian Borrower's Accounts during such period, by
(b) Canadian Borrower's billings with respect to Accounts during such period.
"Canadian Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Canadian Eligible Accounts by 1
percentage point for each percentage point by which Canadian Dilution is in
excess of 5%.
"Canadian Dollar Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Canadian Dollars with Dollars.
"Canadian Dollars" or "Cdn$" means the lawful currency of Canada, as in effect
from time to time.
"Canadian Eligible Accounts" means those Accounts created by Canadian Borrower
in the ordinary course of its business, that arise out of Canadian Borrower's
sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Canadian Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent from
time to time after the Closing Date.  In determining the amount to be included,
Canadian Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, taxes, discounts, credits, allowances, and rebates.  Canadian
Eligible Accounts shall not include the following:
(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days (or 75
days in the case of Behr, Milgrade Manufacturing and Valspar),
(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c) Accounts with respect to which the Account Debtor is an Affiliate of
Canadian Borrower or an employee or agent of Canadian Borrower or any Affiliate
of Canadian Borrower,
Schedule 1.1 - Page 8

--------------------------------------------------------------------------------

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
(e) Accounts that are not payable in Dollars or Canadian Dollars,
(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in Canada or the United States, or (ii) is
not organized under the laws of Canada or any province thereof or under the laws
of the United States or any state or territory thereof, or (iii) is the
government of any country or sovereign state other than Canada or the United
States, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,
(g) Accounts with respect to which the Account Debtor is either (i) Canada or
any department, agency, or instrumentality of Canada (exclusive, however, of
Accounts with respect to which Canadian Borrower have complied, to the
reasonable satisfaction of Agent, with the any assignment of claims statute,
including the Financial Administration Act (Canada)), or (ii) any province of
Canada having legislation of similar purpose and effect restricting the
assignment thereof with respect to such obligation (unless Canadian Borrower has
complied with all applicable laws relating to taking security in such Accounts),
(h) Accounts with respect to which the Account Debtor is a creditor of Canadian
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(or, if the Account Debtor is Behr, 40% of all Eligible Accounts), to the extent
of the obligations owing by such Account Debtor in excess of such percentage;
provided, that, in each case, the amount of Canadian Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Canadian Eligible Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Canadian Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful because of uncertainty about the creditworthiness of the
Account Debtor or because Agent in its Permitted Discretion otherwise considers
the collateral value to be impaired,
Schedule 1.1 - Page 9

--------------------------------------------------------------------------------

(l) Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
Canadian Borrower of the subject contract for goods or services, or
(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
"Canadian Eligible Finished Goods Inventory" shall mean Inventory that qualifies
as Canadian Eligible Inventory and consists of first quality finished goods held
for sale in the ordinary course of Canadian Borrower's business.
"Canadian Eligible Inventory" means Inventory of Canadian Borrower, that
complies with each of the representations and warranties respecting Canadian
Eligible Inventory made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent's Permitted Discretion to address the results of any field examination or
appraisal performed by Agent from time to time after the Closing Date.  In
determining the amount to be so included, Inventory shall be valued at the lower
of cost or market on a basis consistent with Canadian Borrower's historical
accounting practices.  An item of Inventory shall not be included in Canadian
Eligible Inventory if:
(a) Canadian Borrower does not have good, valid, and marketable title thereto,
(b) Canadian Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Canadian Borrower),
(c) it is not located at one of the locations in Canada set forth on Schedule
E-1 to the Agreement (or in-transit from one such location to another such
location),
(d) it is in-transit to or from a location of Canadian Borrower (other than
in-transit from one location set forth on Schedule E-1 to the Agreement to
another location set forth on Schedule E-1 to the Agreement),
Schedule 1.1 - Page 10

--------------------------------------------------------------------------------

(e) it is located on real property leased by Canadian Borrower or in a contract
warehouse, in each case, unless either (x) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, or (y)
Agent has established a Landlord Reserve with respect to such location and, in
either case, unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises,
(f) it is the subject of a bill of lading or other document of title,
(g) it is not subject to a valid and perfected first priority Agent's Lien,
(h) it consists of goods returned or rejected by Canadian Borrower's customers,
(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Canadian
Borrower's business, bill and hold goods, defective goods, "seconds," or
Inventory acquired on consignment,
(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or
(k) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
"Canadian Eligible Raw Material Inventory" shall mean Inventory that qualifies
as Canadian Eligible Inventory and consists of goods that are first quality raw
materials.
"Canadian Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"Canadian Guarantor" means each Subsidiary of a Borrower organized under the
laws of Canada that is or becomes a guarantor of all or any part of the Canadian
Obligations.
"Canadian Hedge Obligations" means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Canadian Loan Party arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
"Canadian Issuing Lender" means WF Canada or any other Lender that, at the
request of Administrative Borrower and with the consent of Agent, agrees, in
such Lender's sole discretion, to become a Canadian Issuing Lender for the
purpose of issuing or causing the issuance of Canadian Letters of Credit or
Canadian Reimbursement Undertakings pursuant to Section 2.11B of the Agreement
and Canadian Issuing Lender shall be a Lender.
Schedule 1.1 - Page 11

--------------------------------------------------------------------------------

"Canadian Letter of Credit" means a letter of credit (as that term is defined in
the Code) issued for the account of Canadian Borrower pursuant to the terms of
this Agreement by Canadian Issuing Lender or Canadian Underlying Issuer.
"Canadian Letter of Credit Disbursement" means a payment made by Canadian
Issuing Lender pursuant to a Canadian Letter of Credit or a Canadian
Reimbursement Undertaking or by Canadian Underlying Issuer.
"Canadian Letter of Credit Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Canadian Letter of
Credit Usage on such date.
"Canadian Letter of Credit Fee" has the meaning specified therefor in Section
2.6(b) of the Agreement.
"Canadian Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.
"Canadian Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Canadian Loan Party" means Canadian Borrower or any Canadian Guarantor.
"Canadian Maximum Revolver Amount" means the lesser of (x) $25,000,000 decreased
by the amount of reductions in the Canadian Revolver Commitments made in
accordance with Section 2.4(c) of the Agreement and (y) the US Maximum Revolver
Amount less US Revolver Usage at such time.
"Canadian Obligations" means (a) all loans (including the Canadian Revolving
Loans (inclusive of Canadian Extraordinary Advances and Canadian Swing Loans)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Canadian Letters of
Credit (irrespective of whether contingent), premiums, liabilities (including
all amounts charged to the Canadian Loan Account pursuant to the Agreement),
obligations (including indemnification obligations) of any Canadian Loan Party,
fees (including the fees provided for in the Fee Letter) of any Canadian Loan
Party, Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding) of
any Canadian Loan Party, guaranties of any Canadian Loan Party, and all
covenants and duties of any other kind and description owing by any Canadian
Loan Party, in each of the foregoing cases, arising out of, under, pursuant to,
in connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Canadian Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Canadian
Borrower or any other Canadian Loan Party to Canadian Issuing Lender now or
hereafter arising from or in respect of a Canadian Letters of Credit, and
(c) all Canadian Bank Product Obligations.  Without limiting the generality of
the foregoing, the Canadian Obligations under the Loan Documents include the
obligation to pay (i) the principal of the Canadian Revolving Loans,
(ii) interest accrued on the Canadian Revolving Loans, (iii) the amount
necessary to reimburse Canadian Issuing Lender for amounts paid or payable
pursuant to Canadian Letters of Credit, (iv) Letter of Credit commissions,
charges, expenses, and fees, in each case in respect of Canadian Letters of
Credit (v) Lender Group Expenses of any Canadian Loan Party, (vi) fees payable
by any Canadian Loan Party under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Canadian Loan
Party under any Loan Document.  Any reference in the Agreement or in the Loan
Documents to the Canadian Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding.
Schedule 1.1 - Page 12

--------------------------------------------------------------------------------

"Canadian Overadvance" means, as of any date of determination, that the Canadian
Revolver Usage is greater than any of the limitations set forth in Section 2.1
or Section 2.11B.
"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by
Canadian Borrower for its employees or former employees, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.
"Canadian Priority Payables Reserves" means, without duplication, reserves
(determined from time to time by Agent in its Permitted Discretion) for: 
(a) the amount past due and owing by any Canadian Loan Party, or the accrued
amount for which such Canadian Loan Party has an obligation to remit, to a
Governmental Authority or other Person pursuant to any applicable law, rule or
regulation, in respect of (i) goods and services taxes, sales taxes, employee
income taxes, municipal taxes and other taxes payable or to be remitted or
withheld; (ii) workers' compensation or employment insurance; (iii) vacation or
holiday pay; and (iv) other like charges and demands to the extent that any
Governmental Authority or other Person may claim a lien, security interest,
hypothec, trust or other claim ranking or capable of ranking in priority to or
pari passu with one or more of the Liens granted in the Loan Documents; and
(b) the aggregate amount of any other liabilities of any Canadian Loan Party
(i) in respect of which a trust or deemed trust has been or may be imposed on
any Collateral to provide for payment, or (ii) in respect of unpaid or
unremitted pension plan contributions, including amounts representing any
unfunded liability, solvency deficiency or wind-up deficiency with respect to a
Canadian Pension Plan, or (iii) which are secured by a lien, security interest,
pledge, charge, right or claim on any Collateral, or (iv) in respect of
directors and officers, debtor-in-possession financing, administrative charges,
critical supplier charges or shareholder charges; in all cases, pursuant to any
applicable law, rule or regulation only to the extent such lien, trust, security
interest, hypothec, pledge, charge, right or claim ranks or, in the Permitted
Discretion of Agent, is capable of ranking in priority to or pari passu with one
or more of the Liens granted in the Loan Documents (such as liens, trusts,
security interests, hypothecs, pledges, charges, rights or claims in favor of
employees, landlords, warehousemen, customs brokers, carriers, mechanics,
materialmen, labourers, or suppliers, or liens, trusts, security interests,
hypothecs, pledges, charges, rights or claims for ad valorem, excise, sales, or
other taxes where given priority under applicable law but only to the extent a
Collateral Access Agreement has not been received by Agent); in each case net of
the aggregate amount of all restricted cash held or set aside for the payment of
such obligations.
Schedule 1.1 - Page 13

--------------------------------------------------------------------------------

"Canadian Protective Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.
"Canadian Reference Bank" means Royal Bank of Canada or such other bank named in
Schedule 1 of the Bank Act (Canada) that is designated by the Agent from time to
time as the Canadian Reference Bank for the purposes of this Agreement.
"Canadian Reimbursement Undertaking" has the meaning specified therefor in
Section 2.11B(a) of the Agreement.
"Canadian Revolver Commitment" means, with respect to each Revolving Lender, its
Canadian Revolver Commitment, and, with respect to all Revolving Lenders, their
Canadian Revolver Commitments, in each case as set forth beside such Revolving
Lender's name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
"Canadian Revolver Usage" means, as of any date of determination, the sum of
(a) the amount of outstanding Canadian Revolving Loans (inclusive of Canadian
Swing Loans and Canadian Protective Advances), plus (b) the amount of the
Canadian Letter of Credit Usage.
"Canadian Revolving Loan Exposure" means, with respect to any Revolving Lender,
as of any date of determination (a) prior to the termination of the Canadian
Revolver Commitments, the amount of such Lender's Canadian Revolver Commitment,
and (b) after the termination of the Canadian Revolver Commitments, the
aggregate outstanding principal amount of the Canadian Revolving Loans of such
Lender.
"Canadian Revolving Loans" has the meaning specified therefor in Section 2.1(a)
of the Agreement.
"Canadian Security Agreement" means a Security Agreement dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by each Canadian Loan Party to Agent and shall include
the Deed of Hypthec, Bond and Pledge referred to in Section 15.1(b) of the
Agreement.
"Canadian Security Documents" means the Canadian Security Agreement, the Quebec
Hypothec and any other Loan Document that creates a Lien on the Collateral and
executed and delivered by a Canadian Loan Party to the Agent.
"Canadian Subsidiary" means each Subsidiary of a Borrower organized under the
laws of Canada or a province thereof.
Schedule 1.1 - Page 14

--------------------------------------------------------------------------------

"Canadian Swing Lender" means WF Canada or any other Lender that, at the request
of Canadian Borrower and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Canadian Swing Lender under Section 2.3(b) of the
Agreement.
"Canadian Swing Loan" has the meaning specified therefor in Section 2.3(b) of
the Agreement.
"Canadian Swing Loan Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Canadian Swing Loans
on such date.
"Canadian Underlying Issuer" means The Toronto-Dominion Bank or one of its
Affiliates.
"Canadian Underlying Letter of Credit" means a Letter of Credit that has been
issued by a Canadian Underlying Issuer.
"Canadian US Availability Usage" means, as of any date of determination, the
Dollar Equivalent of the amount by which the Canadian Revolver Usage exceeds the
Canadian Borrowing Base (without giving effect to clause (d) of the definition
thereof).
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(b) of the Term Loan Credit Agreement, (b) with respect to the
purchase price of assets that are purchased substantially contemporaneously with
the trade-in of existing assets during such period, the amount that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such assets for the assets being traded in at such time, (c) expenditures made
during such period to consummate one or more Permitted Acquisitions, (d)
capitalized software development costs to the extent such costs are deducted
from net earnings under the definition of EBITDA for such period, and (e)
expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding any Borrower or any of its Affiliates).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
"Cash Equivalents" means (a) Domestic Cash Equivalents; and (b) Foreign Cash
Equivalents.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
Schedule 1.1 - Page 15

--------------------------------------------------------------------------------

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
"Change of Control" means that:
(a) (i) any Person or two or more Persons acting in concert (other than
Permitted Holders), shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Worldwide (or other securities convertible
into such Equity Interests) representing more than 50% of the combined voting
power of all Equity Interests of Worldwide entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Worldwide or (ii) the replacement of a majority of the Board of
Directors of Worldwide over a two-year period from the directors who constituted
the Board of Directors of Worldwide at the beginning of such period, and such
replacement shall not have been (A) approved by a vote of at least a majority of
the Board of Directors of Worldwide then still in office who either were
memberes of such Board of Directors at the beginning of such period or whose
election as a member of such Board of Directors was previously so approved or
(B) approved by the Permitted Holders so long as the Permitted Holders then
beneficially own a majority of the Equity Interests of Worldwide;
(b) Worldwide fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party; or
(c) the occurrence of any "Change in Control" as defined in Term Debt Documents.
"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower's or its Subsidiaries' books and records, or Inventory, in each
case, in form and substance reasonably satisfactory to Agent.
"Commitment" means, with respect to each Lender, its US Revolver Commitment or
its Canadian Revolver Commitment, as the context requires, and, with respect to
all Lenders, their Revolver Commitments, as the context requires, in each case
as such Dollar amounts or Canadian Dollar amounts, as applicable, are set forth
beside such Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
Schedule 1.1 - Page 16

--------------------------------------------------------------------------------

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Consolidated Net Income" means, for any period, the net income (or loss) of the
Borrowers and the Loan Party Subsidiaries for such period, determined on a
consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of the Borrowers and the Loan Party
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Borrowers or any Loan Party Subsidiary has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Borrowers or any Loan Party Subsidiary by dividend
or other distribution during such period, (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrowers or any
of their Subsidiaries or is merged into or consolidated with the Borrowers or
any of their Subsidiaries or that Person's assets are acquired by the Borrowers
or any of their Subsidiaries except to the extent included pursuant to the
foregoing clause (a), (c) the net income (if positive), of any Loan Party
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Loan Party Subsidiary to the Borrowers or any Loan Party
Subsidiary of such net income is restricted by contract, operation of law or
otherwise; provided, however, that if such Loan Party Subsidiary is able despite
such restriction to distribute income or transfer cash to the referent Person by
way of an intercompany loan or otherwise, then such income or cash, to the
extent of such ability, shall not be excluded pursuant to this clause (c), and
(d) non-cash gains or losses attributable solely to fluctuations in currency
values and related income tax effects, in either case related to intercompany
notes and accounts payable existing prior to or as of the Closing Date and
payable to Borrower or any of its Subsidiaries.
"Consolidated Total Indebtedness" means, as of any date of determination with
respect to Worldwide and the Loan Party Subsidiaries on a consolidated basis
without duplication, the sum of all Indebtedness of Worldwide and the Loan Party
Subsidiaries that is set forth under clauses (a), (c), (f), (g) and (h) (with
respect to (h) only to the extent the guaranty obligations are Indebtedness
under clauses (a), (c), (f) and (g)) of the definition of "Indebtedness".
"Consolidated Total Leverage Ratio" means, as of any date of determination, the
ratio of (a) an amount equal to (i) the Consolidated Total Indebtedness on such
date minus (ii) the unrestricted cash and Cash Equivalents of Worldwide and the
Loan Party Subsidiaries on a consolidated basis on such date in an aggregate
principal amount not to exceed $100,000,000 to (b) EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.
Schedule 1.1 - Page 17

--------------------------------------------------------------------------------

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended on or prior to an Excess Availability
Trigger Date and for which Agent has received financial statements required to
be delivered pursuant to Schedule 5.1 and (b) ending on the first day after such
Excess Availability Trigger Date that no Default or Event of Default shall have
occurred and be continuing and Excess Availability has equaled or exceeded the
Minimum Excess Availability Amount for 60 consecutive days.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified Borrowers, Agent, or any Lender in writing that it does not intend to
comply with all or any portion of its funding obligations under the Agreement,
(c) has made a public statement to the effect that it does not intend to comply
with its funding obligations under the Agreement or under other agreements
generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within 1 Business Day after written request by Agent,
to confirm that it will comply with the terms of the Agreement relating to its
obligations to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day of the date
that it is required to do so under the Agreement, unless the subject of a good
faith dispute, or (f) (i) becomes or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
"Defaulting Lender Rate" means (a) with respect to US Obligations, (i) for the
first 3 days from and after the date the relevant payment is due, the US Base
Rate, and (ii) thereafter, the interest rate then applicable to US Revolving
Loans that are Base Rate Loans (inclusive of the Base Rate Margin applicable
thereto), and (b) with respect to Canadian Obligations, (i) for the first 3 days
from and after the date the relevant payment is due, the Canadian CDOR Rate (if
such Canadian Obligations are denominated in Canadian Dollars) or the US Base
Rate (if such Canadian Obligations are denominated in Dollars), and
(ii) thereafter, the interest rate then applicable to Canadian Revolving Loans
that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).
Schedule 1.1 - Page 18

--------------------------------------------------------------------------------

"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.
"Dollars" or "$" means United States dollars.
"Domestic Cash Equivalents" means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $500,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $500,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
Schedule 1.1 - Page 19

--------------------------------------------------------------------------------

"EBITDA" means, for any period, the sum of the following determined on a
consolidated basis, without duplication, for the Borrowers and the Loan Party
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:  (i) income and
franchise taxes paid during such period, (ii) Interest Expense for such period,
and (iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary losses during such period
(excluding extraordinary losses from discontinued operations) and
(v) Transaction Costs less (c)  any extraordinary gains during such period.
"Eligible Accounts" means the US Eligible Accounts and/or the Canadian Eligible
Accounts, as the context requires.
"Eligible Inventory" means the US Eligible Inventory and/or the Canadian
Eligible Inventory, as the context requires.
"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000; (iii)
a commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (d) any other entity (other than a
natural person) that is an "accredited investor" (as defined in Regulation D
under the Securities Act or under applicable Canadian securities legislation)
that extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds and lease financing companies, and having
total assets in excess of $1,000,000,000; and (f) during the continuation of an
Event of Default, any other Person approved by Agent.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA (a) that is maintained for employees of any Loan Party or
any ERISA Affiliate, (b) that has at any time within the preceding six (6) years
been maintained for the employees of any Loan Party or any current or former
ERISA Affiliate, (c) to which any Loan Party or any ERISA Affiliate makes
contributions or is required to make contributions, (d) to which any Loan Party
or any ERISA Affiliate has made or has been required to make contributions at
any time within the preceding six (6) years or (e) to which any Loan Party to
any ERISA Affiliate has, or has had at any time within the preceding six (6)
years, any liability, contingent or otherwise.
Schedule 1.1 - Page 20

--------------------------------------------------------------------------------

"Environmental Action" means any written complaint, summons, citation,
directive, order, litigation, judicial or administrative proceeding, judgment,
letter, or other written communication from any Governmental Authority, or any
third party involving violations of Environmental Laws or releases of Hazardous
Materials (a) from any assets, properties, or businesses of any Borrower, any
Loan Party Subsidiary, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower, any Loan Party
Subsidiary, or any of their predecessors in interest.
"Environmental Law" means any applicable federal (including the federal
government of Canada), state, provincial, territorial, municipal or local
statute, law, rule having the force and effect of law, regulation, ordinance,
code, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Loan Party or any Loan Party Subsidiary, relating to the
environment, Hazardous Materials affecting employee health, or Hazardous
Materials, in each case as amended from time to time.  Without limitation,
Environmental Law includes the Resource Conservation and Recovery Act ("RCRA"),
the Canadian Environmental Protection Act (Canada), the Fisheries Act (Canada),
the Transportation of Dangerous Goods Act (Canada) and the Ontario Water
Resources Act (Ontario).
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code).
"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any US Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
US Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any US Loan Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any US Loan Party and whose employees are aggregated with the
employees of such US Loan Party under IRC Section 414(o).
Schedule 1.1 - Page 21

--------------------------------------------------------------------------------

"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess" has the meaning specified therefor in Section 2.14 of the Agreement.
"Excess Availability" means, as of any date of determination, the amount equal
to the sum of US Availability and the Dollar Equivalent of the Canadian
Availability.
"Excess Availability Trigger Date" means any date Borrowers fail to maintain the
Minimum Excess Availability Amount.
"Excess US Availability" means, as of any date of determination, the amount by
which the US Borrowing Base exceeds US Revolver Usage.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes or franchise
taxes imposed in lieu of a tax on net income or profits), in each case imposed
by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes that would not have been imposed but for a Lender's or a
Participant's failure to comply with the requirements of Section 16.2 of the
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority; and (iv) any United States federal withholding taxes imposed under
FATCA.
Schedule 1.1 - Page 22

--------------------------------------------------------------------------------

"Extraordinary Advances" means the US Extraordinary Advances and/or the Canadian
Extraordinary Advances, as the context requires.
"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, among US Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers and the Loan Party Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense paid
in cash during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state,
provincial, local and foreign income taxes paid during such period, and (d) all
Restricted Payments paid (whether in cash or other property, other than common
Equity Interest) during such period.
"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Borrowers and Loan Party Subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.
"Funds Flow Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
"Foreign Cash Equivalents" means, in the case of any Subsidiary (other than a US
Loan Party or other Subsidiary organized under the laws of the United States or
a political subdivision thereof), investments denominated in the currency of the
jurisdiction in which such Subsidiary is organized or in Dollars, has its
principal place of business or otherwise conducts business operations which are
of substantially the same type as the items specified in the definition of
Domestic Cash Equivalents.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
Schedule 1.1 - Page 23

--------------------------------------------------------------------------------

"Foreign Subsidiary" means any Subsidiary that is not organized under the laws
of the United States, any state thereof, the District of Columbia, Canada or any
province thereof.
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
"Guarantors" means US Guarantors and Canadian Guarantors.
"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means US Hedge Obligations and/or Canadian Hedge
Obligations, as the context requires.
"Hedge Provider" means Wells Fargo or any of its Affiliates with respect to US
Hedge Obligations and/or Canadian Hedge Obligations.
"Increase" has the meaning specified therefor in Section 2.14.
"Increase Date" has the meaning specified therefor in Section 2.14.
Schedule 1.1 - Page 24

--------------------------------------------------------------------------------

"Increase Joinder" has the meaning specified therefor in Section 2.14.
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and accrued liabilities incurred in the
ordinary course of business and repayable in accordance with customary trade
practices and, for the avoidance of doubt, other than royalty payments payable
in the ordinary course of business in respect of non-exclusive licenses), (f)
all monetary obligations of such Person owing under Hedge Agreements (which
amount shall be calculated based on the amount that would be payable by such
Person if the Hedge Agreement were terminated on the date of determination), (g)
any Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means, any Taxes other than Excluded Taxes.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other provincial, state
or federal (including the federal government of Canada) bankruptcy or insolvency
law, each as now and hereafter in effect, any successors to such statutes, and
any similar laws in any jurisdiction including, without limitation, any laws
relating to assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief and any law
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors.
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of the Loan Party Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.
Schedule 1.1 - Page 25

--------------------------------------------------------------------------------

"Intercreditor Agreement" means that certain Intercreditor Agreement, dated as
of even date herewith between Agent and Term Loan Agent.
"Interest Expense" means, for any period, the sum of the following determined on
a consolidated basis, without duplication, for the Borrowers and the Loan Party
Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements attributable to Indebtedness) for such
period.
"Interest Period" means, with respect to each Non-Base Rate Loan, a period
commencing on the date of the making of such Non-Base Rate Loan (or the
continuation of a Non-Base Rate Loan or the conversion of a Base Rate Loan to a
Non-Base Rate Loan) and ending 1, 2, or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the Non-Base Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2,  or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
"Inventory" means inventory (as that term is defined in the Code).
"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to the US Eligible Inventory, Canadian Eligible Inventory, US
Maximum Revolver Amount or Canadian Maximum Revolver Amount.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
Schedule 1.1 - Page 26

--------------------------------------------------------------------------------

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.
"Issuing Lender" means US Issuing Lender and/or Canadian Issuing Lender, as the
context requires.
"Landlord Reserve" means, as to each leased location at which a Borrower has
Inventory or books and records located and as to which a Collateral Access
Agreement has not been received by Agent, a reserve in an amount determined in
Agent's Permitted Discretion which shall not exceed the greater of (a) the
number of months rent for which the landlord will have, under applicable law, a
Lien in the Inventory of such Borrower to secure the payment of rent or other
amounts under the lease relative to such location, or (b) 3 months rent under
the lease relative to such location, but, in either case, not to exceed the
value of Inventory located at such leased location that is included in the US
Borrowing Base and the Canadian Borrowing Base.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Lender and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.
"Lender Group" means each of the Lenders (including Issuing Lender and the Swing
Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or Loan Party
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) documented out-of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group's transactions with
each Borrower and Loan Party Subsidiaries under any of the Loan Documents,
including, fees or charges for background checks, OFAC/PEP searches,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, appraisal (including
periodic collateral appraisals or business valuations to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter), (c) Agent's customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, (d) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (e)
reasonable documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (g) Agent's reasonable costs and expenses (including reasonable
documented attorneys fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent's Liens in and to the Collateral, or
the Lender Group's relationship with any Borrower or any of its Subsidiaries,
(h) Agent's reasonable documented costs and expenses (including reasonable
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, (i) Agent's and each Lender's reasonable
documented costs and expenses (including reasonable documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning any Borrower or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral, and (j) the fees, charges,
commissions and costs provided for in Section 2.11(j) of the Agreement
Schedule 1.1 - Page 27

--------------------------------------------------------------------------------

(including any fronting fees) and all other customary fees, charges,
commissions, costs and expenses for amendments, renewals, extensions, transfers,
or drawings from time to time charged by the Underlying Issuer or incurred or
charged by Issuing Lender in respect of Letters of Credit and out-of-pocket
fees, costs, and expenses charged by the Underlying Issuer or incurred or
charged by Issuing Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.  Notwithstanding any of the foregoing to the contrary,
Lender Expenses shall not include, and Borrowers shall not be obligated to pay,
any fees and time charges for attorneys who are employees of the Agent.
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
"Letter of Credit" means a US Letter of Credit and/or a Canadian Letter of
Credit, as the context requires.
"Letter of Credit Collateralization" means with respect to the US Letter of
Credit Obligations or the Canadian Letter of Credit Obligations, as applicable,
either (a) providing cash collateral in the Applicable Currency (pursuant to
documentation reasonably satisfactory to Agent, including provisions that
specify that the applicable Letter of Credit Fees and all fees, charges and
commissions provided for in the Agreement (including any fronting fees) will
continue to accrue while the applicable Letters of Credit are outstanding) to be
held by Agent for the benefit of the applicable Revolving Lenders in an amount
equal to 103.5% of the then existing applicable Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
applicable Letters of Credit, in form and substance reasonably satisfactory to
Agent and the applicable Issuing Lender, terminating all of such beneficiaries'
rights under the Letters of Credit, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent in the
Applicable Currency, from a commercial bank acceptable to Agent (in its sole
discretion) in an amount equal to 103.5% of the then existing applicable Letter
of Credit Usage (it being understood that the applicable Letter of Credit Fee
and all fronting fees set forth in the Agreement will continue to accrue while
the applicable Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit).
Schedule 1.1 - Page 28

--------------------------------------------------------------------------------

"Letter of Credit Disbursement" means a US Letter of Credit Disbursement and/or
a Canadian Letter of Credit Disbursement, as the context requires.
"Letter of Credit Exposure" means the US Letter of Credit Exposure and/or the
Canadian Letter of Credit Exposure, as the context requires.
"Letter of Credit Fees" means the US Letter of Credit Fees and/or the Canadian
Letter of Credit Fees, as the context requires.
"Letter of Credit Usage" means the US Letter of Credit Usage and/or the Canadian
Letter of Credit Usage, as the context requires.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, hypothec, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
"Loan" shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.
"Loan Account" means the US Loan Account and/or the Canadian Loan Account, as
the context requires.
"Loan Documents" means the Agreement, the Control Agreements, any Borrowing Base
Certificates, the Fee Letter, the US Security Agreement, the Intercompany
Subordination Agreement, any Issuer Documents, the Letters of Credit, the
Canadian Security Documents, any guaranties executed by any Loan Party, any note
or notes executed by any Borrower in connection with the Agreement and payable
to any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by Borrowers or any of their Subsidiaries and any
member of the Lender Group in connection with the Agreement.
Schedule 1.1 - Page 29

--------------------------------------------------------------------------------

"Loan Parties" means the US Loan Parties and/or the Canadian Loan Parties, as
the context requires.
"Loan Party Subsidiary" means each Subsidiary of Worldwide that is organized
under the laws of the United States, any state thereof, the District of
Columbia, Canada or any province thereof, provided that Loan Party Subsidiary
shall not include Kronos International, Inc.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.
"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and the Loan Party Subsidiaries, taken as a whole, (b) a material
impairment of Borrowers' and the Loan Party Subsidiaries' ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group's ability to enforce the Obligations or realize upon the Collateral
(other than as a result of as a result of an action taken or not taken that is
solely in the control of Agent), or (c) a material impairment of the
enforceability or priority of Agent's Liens with respect to all or a material
portion of the Collateral other than as a result of an action or failure to act
on the part of any Borrower or any Loan Party Subsidiary.
"Material Subsidiary" means a Subsidiary of Worldwide with (1) net sales that
are equal to or great than 5.0% of the consolidated net sales of the Borrowers
and their Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrowers and their Subsidiaries is
available or (2) assets that are equal to or greater than 5.0% of the total
consolidated assets of the Borrowers and their Subsidiaries as of the end of the
most recent fiscal quarter for which a consolidated balance sheet of the
Borrowers and their Subsidiaries is available.
"Maturity Date" means the earlier of June 18, 2017.
"Maximum Revolver Amount" means $125,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
"Minimum Excess Availability Amount" means, as of any date of determination, the
greater of (a) 10% of the Maximum Revolver Amount and (b) $12,500,000.
"Moody's" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) of ERISA with respect to which any Loan Party, any Loan Party Subsidiary,
or any of their ERISA Affiliates has an obligation to contribute or otherwise
has any liability.
"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrowers' Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company reasonably selected by Agent.
Schedule 1.1 - Page 30

--------------------------------------------------------------------------------

"Non-Base Rate Deadline" has the meaning specified therefor in Section
2.12(b)(i) of the Agreement.
"Non-Base Rate Notice" means a written notice in the form of Exhibit L-1.
"Non-Base Rate Option" has the meaning specified therefor in Section 2.12(a) of
the Agreement.
"Non-Base Rate" means the US LIBOR Rate Rate or the Canadian CDOR Rate.
"Non-Base Rate Loan" means each portion of a Revolving Loan that bears interest
at a rate determined by reference to the applicable Non-Base Rate.
"Non-Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Obligations" means the US Obligations and/or the Canadian Obligations, as the
context requires.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
"Overadvance" means a US Overadvance and/or a Canadian Overadvance, as the
context requires.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code.
Schedule 1.1 - Page 31

--------------------------------------------------------------------------------

"Perfection Certificate" means a certificate in the form of Exhibit P-1.
"Permitted Acquisition" means any Acquisition so long as:
(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or any Loan Party Subsidiary as a result of such Acquisition, other
than Permitted Indebtedness and no Liens will be incurred, assumed, or would
exist with respect to the assets of any Borrower or any Loan Party Subsidiary as
a result or such Acquisition other than Permitted Liens,
(c) Borrowers shall have either (x) Excess Availability is equal to or greater
than 17.5% of the Maximum Revolver Amount after giving effect to the
consummation of the proposed Acquisition or (y) Excess Availability is equal to
or greater than 12.5% of the Maximum Revolver Amount but less than 17.5% of the
Maximum Revolver Amount after giving effect to the consummation of the proposed
Acquisition and the Fixed Charge Coverage Ratio computed on a pro forma basis
after giving effect to the consummation of the proposed Acquisition for the
twelve month period ending on the last day of the most recent month for which
financial statements are available is equal to or greater than 1.10:1.00,
(d) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
(e) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers or a business reasonably related thereto,
(f) the applicable Loan Party shall have complied with Section 5.11 or 5.12 of
the Agreement, as applicable, of the Agreement.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrowers and the Loan Party Subsidiaries,
(b) sales of Inventory or any other property or assets to buyers in the ordinary
course of business,
Schedule 1.1 - Page 32

--------------------------------------------------------------------------------

(c) the disposition, use or transfer of money or Cash Equivalents in a manner
that is not prohibited by the terms of the Agreement or the other Loan
Documents,
(d) sales or grants of licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(e) the granting of Permitted Liens,
(f) the write-off, sale, discount, or other disposition, in each case without
recourse, of accounts receivable and similar obligations arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof,
(g) any involuntary loss, damage or destruction of property,
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
(i) the leasing, subleasing, licensing or sublicensing of assets of any Borrower
in the ordinary course of business,
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Worldwide,
(k) the abandonment or lapse of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business so long as, (i)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (ii) such lapse or abandonment could not reasonably be expected
to result in a Material Adverse Effect,
(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m) the making of Permitted Investments and Permitted Intercompany Advances, and
the disposition of Permitted Investments acquired under clauses (d), (h), and
(j) thereof, and
(n) transfers of assets (i) from any US Loan Party to another US Loan Party,
(ii) from any Canadian Loan Party to a US Loan Party, (iii) from any Subsidiary
of any Borrower that is not a Loan Party to any other Subsidiary of any Borrower
and (iv) transfers of assets permitted pursuant to Section 6.10(d),
(o) dispositions of assets acquired by Borrowers and the Loan Party Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
such Permitted Acquisition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of Borrowers and the Loan Party
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition, and
Schedule 1.1 - Page 33

--------------------------------------------------------------------------------

(p) sales or dispositions of assets not otherwise permitted in clauses (a)
through (o) above so long as made at fair market value and the aggregate fair
market value of all assets disposed of in fiscal year (including the proposed
disposition) would not exceed $50,000,000.
"Permitted Holder" means, (1) Harold C.  Simmons ("Simmons"), (2) any trust
established primarily for the benefit of Simmons or members of his family
(including his spouse and/or his descendants (whether natural or adopted)) or
both, "Simmons Trust"), (3) trustees, acting in such capacity, or beneficiaries
of a Simmons Trust to the extent of the beneficial interest therein and for so
long as such Simmons Trust exists, (4) any employee plan or pension fund of
Worldwide or any of its Subsidiaries, (5) any Person holding Equity Interests
for or pursuant to the terms of any such plan or fund and (6) any Person
controlled by, or any group made up of, any one or more of the Persons specified
in (1) through (5) above.
"Permitted Indebtedness" means:
(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,
(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d) endorsement of instruments or other payment items for deposit,
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, bid, payment or
performance bonds, statutory obligations, appeal bonds, and with respect to
workers' compensation claims or self-insurance obligations, bank overdrafts and
commercial letters of credit, completion, guarantee, reimbursement and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) guarantees with respect to Indebtedness of any Borrower
or any Loan Party Subsidiary, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness,
(f) Acquired Indebtedness and any Refinancing Indebtedness in respect of such
Indebtedness,
(g) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,
(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any Loan Party Subsidiary, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
Schedule 1.1 - Page 34

--------------------------------------------------------------------------------

(i) the incurrence by any Borrower or any Loan Party Subsidiary of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with
Borrowers' and the Loan Party Subsidiaries' operations and not for speculative
purposes,
(j) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called "procurement cards" or "P-cards"), or Cash
Management Services,
(k) unsecured Indebtedness of any Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Borrower of the Equity
Interests of Administrative Borrower that has been issued to such Persons, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness, (ii) the aggregate amount
of all such Indebtedness outstanding at any one time does not exceed $5,000,000,
and (iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(m) Indebtedness composing Permitted Investments and Permitted Intercompany
Advances,
(n) unsecured Indebtedness incurred in respect of netting services, bank checks,
insufficient funds, overdraft protection, and other like services, in each case,
incurred in the ordinary course of business,
(o) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
(p) Term Loan Debt (and any Refinancing Indebtedness in respect of such
Indebtedness)  in an aggregate principal amount not to exceed $500,000,000, and
(q) any other unsecured Indebtedness incurred by any Borrower or any Loan Party
Subsidiary provided that the Consolidated Total Leverage Ratio at such time
shall be no greater than 2.75 to 1.0 calculated on a pro forma basis after
giving effect to such incurrence of Indebtedness.
"Permitted Intercompany Advances" means loans made by (a) a US Loan Party to
another US Loan Party or a Canadian Loan Party to another Canadian Loan Party,
(b) a Subsidiary of a Borrower that is not a Loan Party to another Subsidiary of
a Borrower that is not a Loan Party, (c) a Subsidiary of a Borrower that is not
a Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, (d) a Canadian Loan Party to a US Loan
Party, and (e) a US Loan Party to a Canadian Loan Party and a Loan Party to a
Subsidiary of a Borrower that is not a Loan Party so long as the aggregate
amount of all such loans in this clause (e) (by type, not by the borrower) does
not exceed $10,000,000 outstanding at any one time.
Schedule 1.1 - Page 35

--------------------------------------------------------------------------------

"Permitted Investments" means:
(a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
(d) Investments received in settlement of amounts due to any Loan Party or any
Loan Party Subsidiary effected in the ordinary course of business or owing to
any Loan Party or any Loan Party Subsidiary as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or Loan Party Subsidiary,
(e) Investments owned by any Loan Party or any Loan Party Subsidiary on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f) guarantees permitted under the definition of Permitted Indebtedness,
(g) Permitted Intercompany Advances,
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or a Loan Party Subsidiary (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 6.2,
(j) Investments in the form of loans and advances to employees, officers, and
directors and other Affiliates of a Borrower in the ordinary course of business
and in an aggregate amount not to exceed $5,000,000 at any one time,
(k) Permitted Acquisitions,
(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any US Loan Party in any other US Loan Party and by any
Canadian Loan Party in any US Loan Party,
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
Schedule 1.1 - Page 36

--------------------------------------------------------------------------------

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(p) any other Investments (other than Acquisitions) so long as (x) either (1)
Excess Availability is equal to or greater than 17.5% of the Maximum Revolver
Amount after giving effect to the making of such Investment or (2)  Excess
Availability is equal to or greater than 12.5% of the Maximum Revolver Amount
but less than 17.5% of the Maximum Revolver Amount after giving effect to the
making of such Investment and the Fixed Charge Coverage Ratio computed on a pro
forma basis after giving effect to the making of such Investment for the twelve
month period ending on the last day of the most recent month for which financial
statements are available is equal to or greater than 1.10:1.00,  and (y)
immediately before and after giving effect to the making of such Investment, no
Default or Event of Default shall have occurred and be continuing, and
(q) any other Investments in an aggregate amount not to exceed $50,000,000
during the term of the Agreement.
"Permitted Liens" means
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d) Liens in existence on the Closing Date as set forth on Schedule P-2 to the
Agreement; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to the Agreement shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
(f) purchase money Liens or the interests of lessors under Capital Leases or
vendor hypothecs to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased or acquired and the proceeds thereof, and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the asset purchased or
acquired or any Refinancing Indebtedness in respect thereof,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
Schedule 1.1 - Page 37

--------------------------------------------------------------------------------

(h) Liens on amounts deposited to secure any Borrower's and any Loan Party
Subsidiary's obligations in connection with worker's compensation or other
unemployment insurance or other types of social security or similar legislation,
(i) Liens on amounts deposited to secure any Borrower's and any Loan Party
Subsidiary's obligations in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money,
(j) Liens on amounts deposited to secure any Borrower's and any Loan Party
Subsidiary's reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
(k) with respect to any Real Property, easements, rights of way, title defects
and zoning restrictions that do not materially interfere with or impair the use
or operation thereof,
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n) Liens of a collecting bank arising in the ordinary course of business and
rights of setoff or bankers' liens upon deposits of funds in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such Deposit Accounts in the ordinary course of business,
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(q) Liens solely on any cash earnest money deposits made by a Borrower or any
Loan Party Subsidiary in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r) Liens assumed by any Borrower or any Loan Party Subsidiary in connection
with a Permitted Acquisition that secure Acquired Indebtedness and any
Refinancing Indebtedness in respect thereof,
(s) Liens on cash and cash equivalents associated with Hedge Agreements
permitted hereunder,
Schedule 1.1 - Page 38

--------------------------------------------------------------------------------

(t) Liens on Collateral and Term Loan Priority Collateral (as defined in the
Intercreditor Agreement) of the Loan Parties securing the Term Loan Debt subject
to the Intercreditor Agreement, and
(u) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $10,000,000.
"Permitted Protest" means the right of any Borrower or any Loan Party Subsidiary
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower's or such Loan Party
Subsidiary's books and records in such amount as is required under GAAP, (b) any
such protest is instituted promptly and prosecuted diligently by such Borrower
or such Loan Party Subsidiary, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 90
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $50,000,000.
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Post-Increase Revolver Lenders" has the meaning specified therefor in Section
2.14 of the Agreement.
"PPSA" means the Personal Property Security Act (Ontario), and the regulations
promulgated thereunder and other applicable personal property security
legislation of Canada or any applicable Canadian province or provinces in
respect of the Canadian Loan Parties or Collateral (including the Civil Code of
Quebec and the regulation respecting the register of personal and movable real
rights promulgated thereunder) as all such legislation now exists or may from
time to time hereafter be amended, modified, supplemented or replaced, together
with all rules, regulations and interpretations thereunder or related thereto.
"Pre-Increase Revolver Lenders" has the meaning specified therefor in Section
2.14 of the Agreement.
Schedule 1.1 - Page 39

--------------------------------------------------------------------------------

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a) with respect to a Lender's obligation to make all or a portion of the US
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the US Revolving Loans, and with
respect to all other computations and other matters related to the US Revolver
Commitments or the US Revolving Loans, the percentage obtained by dividing
(i) the US Revolving Loan Exposure of such Lender by (ii) the aggregate US
Revolving Loan Exposure of all Lenders,
(b) with respect to a Lender's obligation to make all or a portion of the
Canadian Revolving Loans, with respect to such Lender's right to receive
payments of interest, fees, and principal with respect to the Canadian Revolving
Loans, and with respect to all other computations and other matters related to
the Canadian Revolver Commitments or the Canadian Revolving Loans, the
percentage obtained by dividing (i) the Canadian Revolving Loan Exposure of such
Lender by (ii) the aggregate Canadian Revolving Loan Exposure of all Lenders,
(c) with respect to a Lender's obligation to participate in the US Letters of
Credit, with respect to such Lender's obligation to reimburse US Issuing Lender,
and with respect to such Lender's right to receive payments of US Letter of
Credit fees, and with respect to all other computations and other matters
related to the US Letters of Credit, the percentage obtained by dividing (i) the
US Revolving Loan Exposure of such Lender by (ii) the aggregate US Revolving
Loan Exposure of all Lenders; provided, that if all of the US Revolving Loans
have been repaid in full and all US Revolver Commitments have been terminated,
but US Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined as if the US Revolver Commitments had not been terminated
and based upon the US Revolver Commitments as they existed immediately prior to
their termination, and
(d) with respect to a Lender's obligation to participate in the Canadian Letters
of Credit, with respect to such Lender's obligation to reimburse Canadian
Issuing Lender, and with respect to such Lender's right to receive payments of
Canadian Letter of Credit fees, and with respect to all other computations and
other matters related to the Canadian Letters of Credit, the percentage obtained
by dividing (i) the Canadian Revolving Loan Exposure of such Lender by (ii) the
aggregate Canadian Revolving Loan Exposure of all Lenders; provided, that if all
of the Canadian Revolving Loans have been repaid in full and all Canadian
Revolver Commitments have been terminated, but Canadian Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined as if the
Canadian Revolver Commitments had not been terminated and based upon the
Canadian Revolver Commitments as they existed immediately prior to their
termination, and
Schedule 1.1 - Page 40

--------------------------------------------------------------------------------

(e) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the Dollar Equivalent of the percentage obtained
by dividing (i) the Revolving Loan Exposure of such Lender by (ii) the aggregate
Revolving Loan Exposure of all Lenders, in any such case as the applicable
percentage may be adjusted by assignments permitted pursuant to Section 13.1;
provided, that if all of the Loans have been repaid in full, all Letters of
Credit have been made the subject of Letter of Credit Collateralization, and all
Commitments have been terminated, Pro Rata Share under this clause shall be
determined as if the Revolving Loan Exposures had not been repaid,
collateralized, or terminated and shall be based upon the Revolving Loan
Exposures as they existed immediately prior to their repayment,
collateralization, or termination.
"Protective Advances" means the US Protective Advances and/or the Canadian
Protective Advances, as the context requires.
"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Domestic Cash Equivalents of US Loan Parties that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
"Qualified Equity Interest" means and refers to any Equity Interests issued by
Worldwide (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.
"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the US
Eligible Accounts, Canadian Eligible Accounts, US Maximum Revolver Amount and/or
the Canadian Maximum Revolver Amount.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Reference Period" has the meaning set forth in the definition of EBITDA.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
Schedule 1.1 - Page 41

--------------------------------------------------------------------------------

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
"Reimbursement Undertaking" means the US Reimbursement Undertaking and/or the
Canadian Reimbursement Undertaking, as the context requires.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Required Availability" means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $35,000,000.
Schedule 1.1 - Page 42

--------------------------------------------------------------------------------

"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Dollar Equivalent of Revolving Loan Exposure of all
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are 2 or more Lenders, "Required Lenders" must include at least 2
Lenders (who are not Affiliates of one another).
"Reserves" means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or any Loan Party Subsidiary is required to pay under
any Section of the Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by Borrowers or any Loan Party Subsidiary to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent's Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the US Borrowing Base, Canadian Borrowing Base,
US Maximum Revolver Amount or Canadian Maximum Revolver Amount.  Without
limiting the foregoing, Agent may establish Canadian Priority Payables Reserves
with respect to the Canadian Borrowing Base and/or the Canadian Maximum Revolver
Amount.
"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Worldwide (including any payment in connection with any merger or
consolidation involving Worldwide) or to the direct or indirect holders of
Equity Interests issued by Worldwide in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by
Worldwide, or (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Worldwide) any Equity Interests issued by Worldwide,
and (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
Worldwide now or hereafter outstanding.
"Revaluation Date" means (a) with respect to any Revolving Loan denominated in
Canadian Dollars, each of the following:  (i) each date of a Borrowing of such
Revolving Loan, (ii) each date of a continuation of such Revolving Loan pursuant
to Section 2.12, and (iii) such additional dates as Agent shall determine or the
Required Lenders shall require, (b) with respect to any Letter of Credit
denominated in Canadian Dollars, each of the following:  (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an Issuing Lender under such Letter of Credit, and (iv) such
additional dates as Agent or an Issuing Lender shall determine or the Required
Lenders shall require, and (c) with respect to any other Obligations denominated
in Canadian Dollars, each date as Agent shall determine unless otherwise
prescribed in this Agreement or any other Loan Documents.
"Revolver Commitments" means the US Revolver Commitments and/or the Canadian
Revolving Commitments, as the context requires.
"Revolver Usage" means the US Revolver Usage and/or the Canadian Revolver Usage,
as the context requires.
"Revolving Lender" means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
Schedule 1.1 - Page 43

--------------------------------------------------------------------------------

"Revolving Loan Exposure" means the US Revolving Loan Exposure and/or the
Canadian Revolving Loan Exposure, as the context requires.
"Revolving Loans" means a US Revolving Loan and/or a Canadian Revolving Loan, as
the context requires.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
"S&P" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
Code).
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances or insolvency.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
Schedule 1.1 - Page 44

--------------------------------------------------------------------------------

"Spot Rate" means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
"Swing Lender" means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
"Supermajority Lenders" means, at any time, Lenders having or holding more than
66 2/3% of the sum of the aggregate Dollar Equivalent of Revolving Loan Exposure
of all Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting
Lender shall be disregarded in the determination of the Supermajority Lenders,
and (ii) at any time there are 2 or more Lenders, "Supermajority Lenders" must
include at least 2 Lenders (who are not Affiliates of one another).
"Swing Lender" means the US Swing Lender and/or the Canadian Swing Lender, as
the context requires.
"Swing Loan" means the US Swing Loan and/or the Canadian Swing Loan, as the
context requires.
"Swing Loan Exposure" means the US Swing Exposure and/or the Canadian Swing
Exposure, as the context requires.
"Tall Pines" means Tall Pines Insurance Company, a Vermont corporation.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Termination Event" means (a) a "Reportable Event" described in Section 4043 of
ERISA for which the notice requirement has not been waived by the PBGC, (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, (d) the institution of proceedings
to terminate, or the appointment of a trustee with respect to, any Pension Plan
by the PBGC, (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (f) the imposition of a Lien pursuant
to Section 412 or 430 of the IRC or Section 302 or 4068 of ERISA, (g) the
partial or complete withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan (other than any complete withdrawal that would not constitute
an Event of Default under Section
Schedule 1.1 - Page 45

--------------------------------------------------------------------------------

8.12), (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, (i) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate or to appoint a trustee to administer a Multiemployer Plan under
Section 4042 of ERISA, (j) any Pension Plan being in "at risk status" within the
meaning of IRC Section 430(i), (k) any Multiemployer Plan being in "endangered
status" or "critical status" within the meaning of IRC Section 432(b), (l) with
respect to any Pension Plan, any Loan Party or any ERISA Affiliate incurring a
substantial cessation of operations within the meaning of ERISA Section 4062(e);
or (m) any event that causes any Loan Party or any of their ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC.
"Term Loan Agent" means the "Term Loan Agent" as defined in the Intercreditor
Agreement.
"Term Loan Credit Agreement" means that certain Credit Agreement dated as of
June 18, 2012 among Worldwide, Term Loan Agent and the lenders from time to time
party thereto, as amended from time to time to the extent permitted under the
Intercreditor Agreement .
"Term Loan Debt" means Indebtedness under the Term Loan Documents .
"Term Loan Documents" means the "Term Loan Documents" as defined in the
Intercreditor Agreement.
"Transaction Costs" means all transaction fees, charges, premiums and other
amounts related to the transactions contemplated hereby to occur on the Closing
Date and any Permitted Acquisitions (including, without limitation, any
financing fees, merger and acquisition fees, call premiums, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the date of
this Agreement or such Permitted Acquisition, as applicable, and approved by the
Agent in its reasonable discretion.
"UCP 600" means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).
"Underlying Issuer" means a US Underlying Issuer and/or Canadian Underlying
Issuer, as the context requires.
Schedule 1.1 - Page 46

--------------------------------------------------------------------------------

"Underlying Letter of Credit" means a US Underlying Letter of Credit and/or a
Canadian Underlying Letter of Credit, as the context requires.
"United States" means the United States of America.
"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.
"US Availability" means, as of any date of determination, the amount that US
Borrowers are entitled to borrow as US Revolving Loans under Section 2.1 of the
Agreement (after giving effect to the then outstanding US Revolver Usage).
"US Bank Product" means any one or more of the following financial products or
accommodations extended to a Loan Party (other than a Canadian Loan Party) by a
Bank Product Provider:  (a) credit cards (including commercial credit cards
(including so-called "procurement cards" or "P-cards")), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
"US Bank Product Agreements" means those agreements entered into from time to
time by a Loan Party (other than a Canadian Loan Party) with a Bank Product
Provider in connection with the obtaining of any of the US Bank Products.
"US Bank Product Obligations" means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Administrative Borrower or
the Loan Party Subsidiaries (other than a Canadian Loan Party) to any Bank
Product Provider pursuant to or evidenced by a US Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all US Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the US
Bank Products provided by such Bank Product Provider to Administrative Borrower
or its Subsidiaries (other than a Canadian Loan Party).
"US Bank Product Reserves" means, as of any date of determination, those
reserves that Agent in its Permitted Discretion deems necessary or appropriate
to establish (based upon the Bank Product Providers' determination of the
liabilities and obligations of Loan Parties (other than any Canadian Loan Party)
in respect of US Bank Product Obligations) in respect of US Bank Products then
provided or outstanding.
"US Base Rate" means the greatest of (a) the Federal Funds Rate plus 1%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
Schedule 1.1 - Page 47

--------------------------------------------------------------------------------

"US Borrowers" shall have the meaning specified therefor in the preamble to the
Agreement.
"US Borrowing" means a borrowing consisting of US Revolving Loans made on the
same day by the Lenders (or Agent on behalf thereof), or by US Swing Lender in
the case of a US Swing Loan, or by Agent in the case of an US Extraordinary
Advance.
"US Borrowing Base" means, as of any date of determination, the result of:
(a) 85% of the amount of US Eligible Accounts, less the amount, if any, of the
US Dilution Reserve, plus
(b) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of US Eligible Inventory at such time, and (B) the product
of 85% multiplied by the Net Recovery Percentage identified in the most recent
inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the
Borrowers' historical accounting practices) of US Eligible Inventory (such
determination may be made as to different categories of US Eligible Inventory
based upon the Net Recovery Percentage applicable to such categories) at such
time, plus
(c) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of US Eligible Raw Materials Inventory at such time, and
(B) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of US Eligible Raw Materials
Inventory (such determination may be made as to different categories of US
Eligible Raw Materials Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, minus
(d) the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.
"US Designated Account" means the US Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at US Designated Account Bank that has been
designated as such, in writing, by Administrative Borrower to Agent).
"US Designated Account Bank" has the meaning specified therefor in Schedule D-2
to the Agreement (or such other bank that is located within the United States
that has been designated as such, in writing, by Administrative Borrower to
Agent).
"US Dilution" means, as of any date of determination, a percentage, based upon
the experience of the immediately prior 12 months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts (other than
customary early payment discounts), advertising allowances, credits, or other
dilutive items with respect to US Borrowers' Accounts during such period, by
(b) US Borrowers' billings with respect to Accounts during such period.
Schedule 1.1 - Page 48

--------------------------------------------------------------------------------

"US Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against US Eligible Accounts by 1
percentage point for each percentage point by which US Dilution is in excess of
5%.
"US Eligible Accounts" means those Accounts created by a US Borrower in the
ordinary course of its business, that arise out of such US Borrower's sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting US Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
field examination performed by (or on behalf of) Agent from time to time after
the Closing Date.  In determining the amount to be included, US Eligible
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
discounts, credits, allowances, and rebates.  US Eligible Accounts shall not
include the following:
(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days (or 75
days in the case of Behr, Milgrade Manufacturing and Valspar);
(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c) Accounts with respect to which the Account Debtor is an Affiliate of any US
Borrower or an employee or agent of any US Borrower or any Affiliate of any US
Borrower,
(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
(e) Accounts that are not payable in Dollars,
(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any country or sovereign state other than Canada or the United
States, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,
(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which US Borrowers have
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States,
Schedule 1.1 - Page 49

--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor is a creditor of a US
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(or, if the Account Debtor is Behr, 40% of all Eligible Accounts), to the extent
of the obligations owing by such Account Debtor in excess of such percentage;
provided, that, in each case, the amount of US Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise US Eligible Accounts prior to giving effect
to any eliminations based upon the foregoing concentration limit,
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any US Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful because of uncertainty about the creditworthiness of the
Account Debtor or because Agent in its Permitted Discretion otherwise considers
the collateral value to be impaired,
(l) Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable US Borrower of the subject contract for goods or services, or
(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
"US Eligible Finished Goods Inventory" shall mean Inventory that qualifies as US
Eligible Inventory and consists of first quality finished goods held for sale in
the ordinary course of US Borrowers' business.
Schedule 1.1 - Page 50

--------------------------------------------------------------------------------

"US Eligible Inventory" means Inventory of a US Borrower, that complies with
each of the representations and warranties respecting US Eligible Inventory made
in the Loan Documents, and that is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, that such criteria
may be revised from time to time by Agent in Agent's Permitted Discretion to
address the results of any field examination or appraisal performed by Agent
from time to time after the Closing Date.  In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with US Borrowers' historical accounting practices.  An item of
Inventory shall not be included in US Eligible Inventory if:
(a) a US Borrower does not have good, valid, and marketable title thereto,
(b) a US Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a US Borrower),
(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or in-transit from one such location
to another such location),
(d) it is in-transit to or from a location of a US Borrower (other than
in-transit from one location set forth on Schedule E-1 to the Agreement to
another location set forth on Schedule E-1 to the Agreement),
(e) it is located on real property leased by a US Borrower or in a contract
warehouse, in each case, unless (x) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, or (y)
Agent has established a Landlord Reserve with respect to such location and, in
either case, unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises,
(f) it is the subject of a bill of lading or other document of title,
(g) it is not subject to a valid and perfected first priority Agent's Lien,
(h) it consists of goods returned or rejected by a US Borrower's customers,
(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in US Borrowers'
business, bill and hold goods, defective goods, "seconds," or Inventory acquired
on consignment,
(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or
(k) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
Schedule 1.1 - Page 51

--------------------------------------------------------------------------------

"US Eligible Raw Material Inventory" shall mean Inventory that qualifies as US
Eligible Inventory and consists of goods that are first quality raw materials.
"US Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"US Guarantor" means (a) US Borrowers and (b) each Loan Party Subsidiary of a US
Borrower organized under the laws of a State of the United States or the
District of Columbia that is or becomes a guarantor of all or a part of the US
Obligations, but excluding Kronos International, Inc.
"US Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrowers or their Subsidiaries (other than any Canadian Loan Party) arising
under, owing pursuant to, or existing in respect of Hedge Agreements entered
into with one or more of the Hedge Providers.
"US Issuing Lender" means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender's
sole discretion, to become a US Issuing Lender for the purpose of issuing US
Letters of Credit or US Reimbursement Undertakings pursuant to Section 2.11A of
the Agreement and US Issuing Lender shall be a Lender.
"US Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued for the account of a US Borrower pursuant to the terms of this
Agreement by US Issuing Lender or US Underlying Issuer.
"US Letter of Credit Disbursement" means a payment made by US Issuing Lender
pursuant to a US Letter of Credit or a US Reimbursement Undertaking or by US
Underlying Issuer..
"US Letter of Credit Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the US Letter of Credit
Usage on such date.
"US Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b)
of the Agreement.
"US Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit.
"US LIBOR Rate" means the rate per annum rate appearing on Macro*World's
(www.mworld.com; the "Service") Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the Non-Base Rate Loan requested (whether as an initial Non-Base Rate
Loan or as a continuation of a Non-Base Rate Loan or as a conversion of a Base
Rate Loan to a Non-Base Rate Loan) by Borrowers in accordance with the Agreement
(and, if any such rate is below zero, the Non-Base Rate shall be deemed to be
zero), which determination shall be made by Agent and shall be conclusive in the
absence of manifest error.
Schedule 1.1 - Page 52

--------------------------------------------------------------------------------

"US Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"US Loan Party" means any US Borrower or any US Guarantor.
"US Maximum Revolver Amount" means $125,000,000 increased, as provided in
Section 2.14 and decreased by the amount of reductions in the US Revolver
Commitments made in accordance with Section 2.4(c) of the Agreement.
"US Obligations" means (a) all loans (including the US Revolving Loans
(inclusive of US Extraordinary Advances and US Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to US Letters of Credit (irrespective
of whether contingent), premiums, liabilities (including all amounts charged to
the US Loan Account pursuant to the Agreement), obligations (including
indemnification obligations) of any US Loan Party, fees (including the fees
provided for in the Fee Letter) of any US Loan Party, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding) of any US Loan Party,
guaranties of any US Loan Party, and all covenants and duties of any other kind
and description owing by any US Loan Party, in each of the foregoing cases,
arising out of, under, pursuant to, in connection with, or evidenced by the
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that any US Loan Party is
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, (b) all debts, liabilities, or obligations
(including reimbursement obligations, irrespective of whether contingent) owing
by any US Borrower or any other US Loan Party to US Issuing Lender now or
hereafter arising from or in respect of a US Letters of Credit, and (c) all US
Bank Product Obligations.  Without limiting the generality of the foregoing, the
US Obligations under the Loan Documents include the obligation to pay (i) the
principal of the US Revolving Loans, (ii) interest accrued on the US Revolving
Loans, (iii) the amount necessary to reimburse US Issuing Lender for amounts
paid or payable pursuant to US Letters of Credit, (iv) Letter of Credit
commissions, charges, expenses, and fees, in each case in respect of US Letters
of Credit, (v) Lender Group Expenses of any US Loan Party, (vi) fees payable by
any US Loan Party under the Agreement or any of the other Loan Documents,
(vii) indemnities and other amounts payable by any US Loan Party under any Loan
Document, and (viii) any guaranties by any US Loan Party of all or any part of
the Canadian Obligations.  Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
"US Overadvance" means, as of any date of determination, that the US Revolver
Usage is greater than any of the limitations set forth in Section 2.1 or Section
2.11A.
Schedule 1.1 - Page 53

--------------------------------------------------------------------------------

"US Protective Advances" has the meaning specified therefor in Section 2.3(d)(i)
of the Agreement.
"US Reimbursement Undertaking" has the meaning specified therefor in Section
2.11A(a) of the Agreement.
"US Revolver Commitment" means, with respect to each Revolving Lender, its US
Revolver Commitment, and, with respect to all Revolving Lenders, their US
Revolver Commitments, in each case as set forth beside such Revolving Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
"US Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding US Revolving Loans (inclusive of US Swing Loans and US
Protective Advances), plus (b) the amount of the US Letter of Credit Usage.
"US Revolving Loan Exposure" means, with respect to any Revolving Lender, as of
any date of determination (a) prior to the termination of the US Revolver
Commitments, the amount of such Lender's US Revolver Commitment, and (b) after
the termination of the US Revolver Commitments, the aggregate outstanding
principal amount of the US Revolving Loans of such Lender.
"US Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"US Security Agreement" means a guaranty and security agreement, dated as of
even date with the Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by each US Loan Party to Agent.
"US Swing Lender" means Wells Fargo or any other Lender that, at the request of
US Administrative Borrower and with the consent of Agent agrees, in such
Lender's sole discretion, to become the US Swing Lender under Section 2.3(b) of
the Agreement.
"US Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.
"US Swing Loan Exposure" means, as of any date of determination with respect to
any Lender, such Lender's Pro Rata Share of the US Swing Loans on such date.
"US Underlying Issuer" means Wells Fargo or one of its Affiliates.
"US Underlying Letter of Credit" means a Letter of Credit that has been issued
by a US Underlying Issuer.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
Schedule 1.1 - Page 54

--------------------------------------------------------------------------------

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"WF-Canada" means Wells Fargo Capital Finance Corporation Canada.
"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.


 
Schedule 1.1 - Page 55